Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 12 February 1999.
Statement by the President
Ladies and gentlemen, several Members and political groups have drawn my attention to the fact that over the last few weeks a number of avalanches have taken place in France, Italy, and more recently in Austria, and there have been a great many casualties. Indeed, the latest avalanche in western Tyrol was the worst for the last 50 years. Five people lost their lives and 33 more are still unaccounted for.
I am sure I speak for the whole House in expressing our condolences to the authorities and to the victims' families, as is our custom after disasters of this nature. I am quite certain that you all share in the sadness following these events within our Union, in France, Italy and Austria.
Applause
Mr President, let me give you warm thanks on behalf of my delegation and also of the delegation of Austrian Social Democrats for your words of sympathy on the avalanche disaster in Tyrol. Let me also make a point of order. As you said, this was the worst avalanche disaster in Austria since the second world war, although of course other Alpine regions have also been hit, in Italy and France and in a non-Member State, Switzerland. In Austria, the National Assembly observed one minute's silence for the victims. I think it would be fitting for the European Parliament also to observe one minute's silence in memory of the victims of the Galtür avalanche.
I would add the further request - addressed to the Commission representatives - for funds to be allocated from the 1999 budget, from budget line B4-330 for protection against environmental and other disasters, to help the regions concerned. Aid that is given rapidly is doubly useful. Thank you.
Thank you, Mrs Stenzel. I am sure the Commission will have taken note. It is not Parliament's custom to observe a minute's silence following disasters of this nature, for the simple reason that we would have to do so frequently since they are, unfortunately, all too common in Europe, and Europe is so large. Nevertheless, I am quite prepared to agree to your request. I invite Members to observe a minute's silence if they feel this to be appropriate.
Parliament observed a minute's silence
In the past few days, I have also received a number of complaints from certain Members concerning the decision to cancel the meetings planned for last Monday. I should like to take this opportunity to explain the precise impact of this decision and the reasons for it.
I must first emphasise that the European Parliament did not close its doors. It remained open throughout the whole of Monday, and the minimum services required to support Members and any visitors were provided. For example, Vice-President Imbeni was able to meet a delegation of Italian farmers on Parliament's premises.
Secondly, it is worth pointing out that the European Parliament is not empowered to guarantee public order in the immediate vicinity outside its buildings. That falls to the Belgian authorities, who were responsible for the decision to seal off the area surrounding the Community's institutions.
Thirdly, in view of the fact that due to the arrangements put in place by the Belgian authorities, it was impossible to guarantee the presence of the staff needed to ensure the smooth running of the parliamentary committee meetings - which, as you know better than I, require the attendance of a whole range of officials, interpreters and so on - the wisest course of action seemed to be to cancel the meetings. That decision was taken by the Secretary-General, who had been in constant contact with me. It was taken on my express authority, following consultations with the Quaestor responsible for security.
Finally, it should be made quite clear that at no time did the demonstration's organisers request a meeting with any European Parliament body. However, the farmers who took part in the demonstration held in Strasbourg during the last part-session did request a meeting, and I myself met them together with President Santer, Mr Colino, the chairman of the Committee on Agriculture, and Commissioner Fischler. The meeting lasted approximately one hour.
On this last occasion, the demonstrators were targeting the Council, not Parliament, which is why no meeting was requested. Had such a meeting been requested, the necessary arrangements would certainly have been made. Naturally, any delegation would have been officially received if it had been possible to do so.
The decision taken may or may not have been the right one, but I can assure you that it was based on the practical difficulties of gaining access to the premises and on the perceived need for caution. It should not be interpreted as a slight, nor as an attack on the right to demonstrate or to put political positions to Parliament. Parliament always welcomes citizens' political views.
Mr Nassauer, you have the floor.
Mr President, did I really understand you to say that the Belgian state informed you, the President of the European Parliament, that it could not guarantee the security of sittings in this Chamber?
Secondly, where does it say in the Rules of Procedure that with the agreement of the President the Secretary-General can cancel duly convened parliamentary sittings or other meetings? Is that not a matter for the Bureau or the responsible bodies?
Applause
Thirdly, do you really think it fitting for the European Parliament to abandon its sittings under pressure of an announced demonstration and to bring its political activities to a halt? Would it not have been more appropriate for Parliament as such to have spoken to the demonstrators, rather than simply closing its gates?
Applause
I shall certainly reply to your three questions, Mr Nassauer.
With regard to your first question, the Belgian authorities did not tell us whether or not we could hold meetings. What they did say was that they intended to seal off the area, that public transport - the underground, trains and buses - would be unable to reach it, and that there would be three access routes for cars. It did not seem possible to guarantee that committee meetings could go ahead in the light of these plans, as the presence of the officials and interpreters required to support the meetings could not be relied on. I should point out that this was the only parliamentary business cancelled.
Concerning your second question, this decision was made public by the Secretary-General but authorised by me. In taking it, I was merely exercising the powers granted to me under Rule 19 of the Rules of Procedure, according to which I am empowered to ensure that parliamentary business, and therefore committee business, is properly conducted. If I am unable to do so, because I cannot guarantee interpretation and the support of the relevant officials, it is my duty to request the Secretary-General to cancel the meetings in question.
Turning to your third question, business was not cancelled as a result of the demonstration, but because the Belgian authorities had decided to seal off the area in which the European institutions are located. This affected not only Parliament, but also the Commission and the Council. The measures that were planned hindered access to Parliament.
A number of Members have asked for the floor. I have no wish to deny the floor to anyone, but I would point out that as Mr Verheugen is unable to be present through illness, the Council will be represented today by Mr Volmer. Mr Volmer also has commitments in the Bundestag . The more time we spend discussing this matter now, the less there will be to discuss the items on the agenda.
Mr President, on a separate but related point: when I came into this building this afternoon there was some sort of demonstration taking place at the very doors of this Chamber. A huge banner was being raised - it does not matter to what end. I have in the past written to you, Mr President, and I have received a reply from the College of Quaestors to say that demonstations of that nature at the door of this Chamber will not be allowed. This afternoon such a demonstration took place. Can I be assured that if we cannot keep order in the streets of Brussels, we can at least keep order inside the Parliament building?
Mr Perry, unfortunately it was our own Members who were demonstrating. I presume you are not asking me to ask the gendarmerie to disperse them. Five Members were involved and we felt it was better to let their demonstration take place than to help their cause by breaking it up.
I do not think we should continue with this discussion. I see there are six people asking for the floor. I regret it very much but we must proceed with the approval of the Minutes of the last session.
Approval of the Minutes
The Minutes of the sitting of Friday, 12 February 1999 have been distributed.
Are there any comments?
Mr President, my name appears to be missing from the attendance register for the last sitting, although I was definitely there and even remember signing the register. I am therefore very surprised at this omission and would ask that my presence on Friday, 12 February be recorded.
We shall check that without delay.
Mr President, I have a comment, or rather a request, to make to you about page 7 of the German version of the Minutes of the sitting of 12 February 1999. In the point of order recorded in it, I said that the expected Wise Men's report should also be referred to the Committee on Budgetary Control. Let me ask you to forward this report to us officially for our committee meeting on 15 and 16 March. We need it for consultation, we need it so that we can, if necessary, consider it in the light of the discharge procedures that are still pending. I said that this committee is the right forum for deciding the appropriate steps to take. The report is quite clearly of great relevance to our committee. So I would ask you to ensure that we receive the documents in good time for our meeting.
Applause
Mrs Theato, the Committee of Independent Experts is due to submit its conclusions at 5 p.m. on Monday, 15 March. The report will be made available to your committee as soon as it has been translated. This should be on the following day, as the translators will work overtime. The Conference of Presidents has decided that the groups may present their own resolutions on this report, but your committee will naturally receive the report in order to consider the outstanding issues.
Mr President, I asked to speak about the Minutes. The Secretary-General and the Deputy Secretary-General seem to be able to see the demonstrating farmers in the distance better than they can see the Members in the Chamber.
On page 1 of the minutes, my speech has been recorded rather too concisely in my opinion. It says that I described the decision taken by you and referred to by the chairman of the Committee on Budgetary Control, Mrs Theato, as inopportune and legally inappropriate. I would like the Minutes to record that I quoted Article 5 of Annex V of the Rules of Procedure as the basis on which the Committee on Budgetary Control should receive the report of the Committee of Independent Experts. My speech should not have been presented so concisely, even in the Minutes.
We shall check the transcription of your speech, Mr Fabre-Aubrespy, and make any necessary corrections.
The Minutes were approved
Agenda
At the request of a number of political groups, the following changes to the agenda are proposed:
Wednesday
from 3 p.m. to 4 p.m. in fact now from 3.20 p.m. to 4 p.m.: Council and Commission statements on the arrest of Abdullah Öcalan and the need for a political solution to the Kurdish question; -from 4 p.m. to 4.30 p.m.: Council statement on the refusal to approve the draft agreement with South Africa negotiated by the Commission; -from 4.30 p.m. to 8.30 p.m. and 9 p.m. to midnight: the agenda to be changed as follows: the Commission communication on competition in sport to be deleted; the recommendation for second reading by Mr Bazin on vehicle registration documents (A4-0033/99) to be taken without debate and put to the vote tomorrow, at the request of the Committee on Transport.Mrs Breyer has the floor.
Mr President, pursuant to Rule 129 of the Rules of Procedure, the Green Group requests referral back to committee of the Grossetête report. I would justify this as follows. I believe we should not vote on reports that have already passed their sell-by date. The Commission is already working on a new proposal and has also spoken to a number of MEPs and made it quite clear that a completely revised version now exists. I do not think there is much point voting on a report that is totally out of date. I also think it would make us look a little ridiculous. There is enough other work to be done without embarking on this kind of Sisyphean task. So I would ask for this report to be referred back to committee. You need only ask the Commission, which will confirm that a new draft will be available in the very near future and that there is little point deciding on a report that is already out of date.
Mrs Breyer, I cannot put your proposal to the vote. The agenda was approved in Strasbourg. The only proposals I have made now concern modifications previously discussed with the political groups, and I have done so because there was general agreement amongst them. You are raising a new issue, which nobody has been able to debate, at a time when, according to the Rules, it is not possible to do so. I cannot put your proposal to the vote because you should have submitted it earlier so that it could have been debated, or at least submitted it prior to the fixing of the agenda.
I will put to the vote the modifications to the agenda proposed in agreement with the political groups.
Parliament agreed to this proposal
Mr President, I do not think you are proceeding entirely correctly. Rule 129 states quite clearly: 'may be requested ... when the agenda is fixed or before the start of the debate'. We have not yet started the debate and, if I have understood you correctly, we have just fixed the agenda. Let me also point out that at its last meeting the Committee on Economic and Monetary Affairs and Industrial Policy actually asked for this item not to be included on the agenda because of the new Commission proposal.
So let me urgently repeat my request - and you are welcome to give the Commission the floor again. After all it really is outrageous for us to debate a totally obsolete report. So I urgently ask you to put this motion to the vote!
Mrs Breyer, please read the Rule carefully. It allows you to request referral back to committee at three stages.
Firstly, when the agenda is fixed, which we are not doing now. We are not fixing the agenda now, but only changing it.
Secondly, before the start of the debate. When the time comes for the start of the debate, you will be able to make your request.
And thirdly, before the final vote.
At the moment, however, we are not fixing the agenda but simply approving a number of changes, which is what we have done.
Detention of Abdullah Öcalan and Kurdish question
The next item is the statements by the Council and the Commission on the arrest of Abdullah Öcalan and the need for a political solution to the Kurdish question.
I give the floor to Mr Volmer, President-in-Office of the Council.
Mr President, ladies and gentlemen, I am glad to have this first opportunity to speak to the House. Unfortunately, the matter we are about to debate is a regrettable one. Following the arrest of Mr Öcalan by the Turkish authorities, and the inability or impotence of the international community to find an international solution to the question of how he could be brought to trial, there has, unfortunately, been a rising tide of violence in nearly every European country, which has caused loss of life, injuries and very serious material damage.
We utterly condemn the use of violence. We cannot tolerate or accept political problems, however serious, being tackled by the use of this kind of violence. Ever since this issue erupted into a crisis, people at all levels, in all the European states and in the European Union, have been discussing how they can help to resolve the conflicts in south-eastern Turkey. You, ladies and gentlemen, took note of the EU's joint statement of 22 February 1999 on the subject. There are increasing calls to the effect that after the PKK riots in Europe this is now an EU foreign policy issue. I agree. We must not forget that the excesses of the last few days were precipitated by a conflict that is occurring primarily in the country of a NATO partner that will one day also be an EU partner, namely Turkey, where it also has its origins.
In any case, the thinking behind much of what has been said in the public discussions over the past few days needs to be sorted out. Let me try to contribute to this. In my view it is true that the PKK has discredited itself by its acts of terrorism and violence. It has also discredited itself in terms of its claim to represent the legitimate interests of the Kurdish people. But Öcalan's PKK, as it is seen and perceived today, with the role and power it has today, would certainly not have been conceivable were it not for the present internal situation in our partner state, Turkey, which lives in constant fear of its territorial integrity being put at risk.
In that sense the PKK, its aims and its methods are in part the symptom of a more deep-seated problem. And it is precisely for that reason that we cannot regard it as the legitimate expression of Kurdish interests or as a warring party that we should recognise. On the contrary, because of its random acts of violence, the PKK has repeatedly discredited itself as a political force. There is now an unmistakeable risk that this will also discredit Kurdish concerns as such among large sections of European public opinion. The PKK is largely responsible for the fact that today Turkey still perceives almost any movement towards ethnic identity as a threat to its national unity and territorial integrity. If Turkey is to be in a situation in future where it can satisfy the legitimate demands of ethnic groups and distinguish them from terrorist threats, the first need is to allay these fears. The major if not only obstacle to such a process is that a group that is prepared to use violence and all too often does so in Europe too is presenting itself as the legitimate representative of Kurdish interests.
If we really want to see progress here, we must have the courage to speak the truth and the strength to promote reconciliation. The first step along that road is having the courage to speak the truth in all friendliness, however uncomfortable or inconvenient that truth may be. In my view we must recognise, first of all, that there is a Kurdish question. Secondly, in the end that question can only be resolved in Turkey. Thirdly, we should start a dialogue with Turkey on the best way of resolving this question.
We believe that every nation and every ethnic group has the right to cultural autonomy and to at least partial self-administration in this area. But that right must be clearly distinguished from the right to national independence, which implies separatism. This distinction between cultural autonomy and national separatism was the key to the Contact Group's attempts during the Rambouillet negotiations to seek a peaceful settlement, and in our view this same distinction is also the key to resolving other regional conflicts.
We hope the Turkish Government will grasp the opportunity presented by Öcalan's arrest and that it will perceive the difference between national separatism and cultural autonomy. We could also argue on the basis of international law. The people's right to self-determination does not automatically imply the right to form a state; but conversely minority rights, such as the right to cultural autonomy, must not be rejected and suppressed simply on the grounds of a justified or unjustified fear of separatism. We hope we will be able to start a dialogue with Turkey that has a fruitful outcome. Some statements from Turkey itself encourage us in that hope. For example, President Demirel suggested there could be an amnesty for PKK fighters who laid down their arms.
Prime Minister Ecevit spoke out against the death penalty. The Turkish Parliament has drafted a bill providing for a degree of regionalisation in Turkey. These are encouraging signs, which we will gladly follow up in the hope of reaching a viable result both for the Turkish State and for the Kurdish minority. Our stand is entirely clear: Turkey has a quite justified interest in maintaining its national integrity. We will support it in that. On the other hand, the Kurds also have a quite legitimate interest in developing their cultural autonomy. We support that position too. We will discuss the open questions with the Turkish Government. The conditions for a dialogue are better than they were in the past, now that Turkey has been informed from various quarters that there is a prospect of it becoming a full member of the European Union if it satisfies all the conditions laid down in Copenhagen for all applicants to EU membership. In particular, these conditions relate to standards of democratisation and human rights.
The discussions on improving citizenship rights in Germany - to turn for a moment to the domestic politics of my own country - have also led to a considerable improvement in the terms of our dialogue with Turkey, which is one of the most crucial prerequisites if we assume that the problems of refugees and asylum-seekers must be resolved in the country where their causes lie. In that respect our German discussions on reviewing citizenship rights fulfil an important function. I hope Turkey will grasp the opportunity inherent in the present situation and that by resolving the Kurdish problem on the basis of democracy, human rights and minority rights Turkey will itself move a step closer to Europe.
Applause
Time is short, Mr President, so I will be brief and simply echo what has been said by the presidency and emphasise that the Commission naturally endorses in every respect the statement adopted last Monday by the Council. That once again condemns acts of terror in the most explicit terms, but it applies not only to measures which Turkey takes against extremists when they break the law but also to acts perpetrated by the Kurds, of the kind we have regrettably seen subsequent to Mr Öcalan's detention and removal to Turkey. Secondly, and equally, there is a reaffirmation of the territorial integrity of Turkey, which should not be an issue in this whole debate. We also want to see Turkey abiding by the agreements it has signed, allowing a fair and independent trial and respecting the rights of the accused to defend himself. We expressly urge Turkey to do that.
Lastly, we urge too that there should be no let-up in resistance to terrorist activity, and we must of course support Turkey in this. We do not accept terrorism in our own countries either, but we should not leave it at that, and should look afresh at ways of finding a political, non-violent solution to what has come to be known as the Kurdish question. Recognition that this question exists is the first step towards a solution.
We agree with the Council that it is not right simply and solely to criticise Turkey. On the question of upholding human rights, neither the Council nor the Commission has pulled its punches in criticising Turkey. But the Kurdish question as such is of course enormously complex and complicated, with broad repercussions in all directions. And with that in mind, I would remind your President and the House of earlier proposals which the European Commission made in an attempt to help improve the situation in the south-east of Turkey, in particular the social and economic underdevelopment there, by means of MEDA programmes aimed specifically at that region, knowing as we do that areas of social underdevelopment are usually a fertile breeding-ground for terror. The Kurdish question is not intrinsically an economic one, of course, but economic factors have to be considered alongside political action to find a lasting solution to the Kurdish community's legitimate claims to respect for their cultural identity and their minority rights.
Mr President, until today whenever we have raised the Kurdish question, the response from Turkey was that, firstly, it is an internal matter and, secondly, it is a question of terrorism. The events of the last days and months, and in particular, the recent demonstrations in Europe have proved that it is an international question with important implications for European peace, stability and security.
My group believes and has stated on many occasions that terrorism is a symptom of problems and that terrorism can only be tackled if the causes which nourish it are eliminated. Just as in Northern Ireland, Bloody Sunday created a ready-made recruiting ground for the IRA, the destruction of villages in the south-east of Turkey and the impact of the state of emergency on civilians have only served to strengthen terrorism.
In my constituency in North London live many thousands of Kurdish refugees, mainly from Turkey. Anyone like me who has spent time listening and talking to those people cannot doubt their despair or their passionate desire for peace, and their genuine desire to exercise their culture, language and tradition as Kurds. Those of you who watched your TV screens last week will have seen a 15-year-old Kurdish girl set herself on fire in London. That young girl lives in my constituency in Wood Green. She and her family live as refugees.
I want to reject any suggestion that those people, who we all saw demonstrating last week, were nothing but a bunch of terrorists.
Applause
This is simply not true. Of course, amongst those demonstrators were those who support terrorist activity and we all actively condemn them. But the majority were people as concerned for peace as you and I. That is why my group would now make an appeal to Turkey to recognise that this moment represents a chance for the Turkish authorities and political parties. The arrest and forthcoming trial of Mr Öcalan provide an opportunity to demonstrate that even in the most sensitive of trials, Turkey's judiciary can act in a fair and transparent manner, fulfilling its international obligations.
People ask if we have a right to even ask that question. Of course we do. I have spoken to Turkish ministers who have told me that there are extrajudicial murders in Turkey and torture in prisons. So of course we have the right to state those demands.
However, a bigger opportunity exists. Turkey could now move to address the legitimate grievances of its Kurdish citizens. I welcome the Council's statement in that context. It could reform the political system to allow the Kurdish minority to express itself within the political system. It could move to address the stark economic inequalities between the south-east and the rest of the country. It could ensure that Kurds in Turkey enjoy the right to have their children educated in their own language. As we approach elections in Turkey it could put an end to the harassment of HADEP and give them the chance to participate on an equal footing with Turkey's other parties.
Applause
These are the steps which would convince us that Turkey is serious about its application to join the EU. These are the steps which would immediately promote stability and security both for Turkey and the European Union and would receive the most enormous support from this House.
Applause
Mr President, everyone of course, including the press, is saying very clearly just now that there must be a fair and public trial for Mr Öcalan; even for someone who will probably be found guilty of manifest acts of terrorism; even for someone who has not shrunk from acts of violence, a kind of action with which we have never had the slightest sympathy, any more than we like the brutal repression exercised by the Turkish army in the south-east of the country. Öcalan has to have a fair, just and public trial, and not just because of our concept of the values of the European Union, and because otherwise Turkey cannot aspire to become a member, since it would of course be strange to hold a fair and public trial for those reasons alone. And in any case, we have quite a few other political problems to resolve over our relations with Turkey before there can be any question of its joining the Union. I am surprised by the reactions we hear along these lines, sometimes from the foreign ministers too, the Dutch minister amongst them.
We in the European Union must realise that this trial is symptomatic of a deeper problem, a problem which is relevant to us all, since there are so many Turks and Turks of Kurdish descent living in the European Union. Year after year, generation after generation, they have become used to democracy and the rule of law, and many of them would be willing to hold talks, would really like to enter into a dialogue. I would urge those who speak for the Union, and the Council and Commission, to support the people in our Union, Kurds and Turks, who would be willing to engage in a dialogue from here, from inside the Union, in order to help Turkey to resolve its minorities problem, because these people are moderates who might succeed in finding a solution here. Mr Öcalan's arrest prompted more than just violence. We unreservedly condemn that violence, but there were also demonstrations, including ones in Amsterdam at the end of last week, which were very dignified and in which the Kurds showed that their numbers include a moderate and democratic community of people. We ought to listen to them.
I think Turkey must now make use of this development and show generosity - generosity in resolving the problem of the Kurds. I think we all want a state which is seeking membership of the European Union to give proper heed to this minority issue. It can be resolved without disturbing the territorial integrity of Turkey. I think we all agree with the President-in-Office that you have to make a distinction between self-determination and the justification for separatism. Self-determination is possible when you live in a democracy where the rule of law applies. Turkey needs to seize the opportunity of moving resolutely in that direction.
Applause
Mr President, Mr President-in-Office, Commissioner, there are two aspects to Mr Öcalan's arrest. Firstly, we have here the man who is the tough leader of a terrorist organisation, the PKK. This House has never expressed the slightest support for the actions of this man and his PKK, however tragic and hopeless the fate of the Kurds might have seemed. But we are pressing for a public trial before a civil court. If Turkey seriously wants to join the Union, it goes without saying that it must show itself to be a state truly based on the rule of law.
Secondly, the arrest of Mr Öcalan once again puts the tragic fate of the Kurds on the political agenda. I would refer the House to a report by my former colleague, the Italian Liberal Mr Gawronski, which was adopted seven years ago in this House by a very large majority and which examines ways in which Parliament, the Commission and the Council might place the Kurdish question on the agenda.
This, as you know, is a people numbering 25 million souls, whose existence is not recognised. They were the victims, it is said, of internal discord, and they were scattered over seven countries, but above all they were denied a national identity by the international community at the beginning of the 1920s, when France and the United Kingdom were still world powers. The PKK is not the same thing as the Kurds. This radical movement speaks for only a fraction of them. There are many organisations among the Kurds which do respect the rules of democracy. The Turkish Government is wrong to ban all these organisations, and Mr Oostlander touched on this. In so doing, it alienates the forces of democracy and encourages the Kurds to be more radical, closing the door to possible solutions.
What can our Union do? The Union must continue to promote democratisation and the rights of Turkey, and we must send observers, yes, of course. The Union must press Turkey to respect the rights of its citizens and minorities. Its citizens must have the right to their own language and culture. Democratic parties, such as HADEP, must be given their rights too. When are all these Kurdish members of parliament, currently held in detention, going to be released?
Turkey must move forward with the social and economic development of south-eastern Turkey. I have a whole list of other things it must do. Without meaning to, Turkey has indeed put the Kurdish question on the agenda. Perhaps, Mr President-in-Office, Commissioner, we too can put something on the agenda. We must have a common position on the Öcalan case. We did not have this before. As a Union and as Member States we should have determined our responsibilities, had our contingency plans ready, for a problem which has been in existence now for 20, 30 or 40 years.
Mr President, that the long-standing, agonising struggle for freedom of the Kurdish people will continue until its victorious outcome is a historical certainty. No other outcome for any other nation has occurred in history.
I am now seeing an attempt, especially among the representatives of the Council and the Commission, to turn the issue on its head. Mr Öcalan must have a just and fair trial. Yet the two representatives, especially the President-in-Office, have appeared here today in the role of a judicial committee in order to protect Turkey. He has said that Mr Öcalan lacks credibility and that he is unworthy of representing the Kurdish nation and therefore should be branded as a terrorist. What else? You invoke rights and agreements, yet you have dishonoured them. You ground them underfoot when, for three months, you failed to do anything to prevent him from being handed over to the American and Turkish secret services and now to the military rule of the torturers.
You do not have the right to invoke those rights and agreements. You are doing what you are doing so as not to lose a fistful of dollars invested in Turkey, so as not to displease the great boss on the other side of the Atlantic who baptised Mr Öcalan - along with all the others who are fighting for their people - as a terrorist. You, your fathers, your brothers and sisters, fought against the Nazi invader and you were called terrorists and were executed. The same happened with Mr Mandela and Mr Arafat, who is now officially welcomed and about to be received in this House. The same will happen with Mr Öcalan or with any other person who takes his place. You cannot turn back the tide of history!
Mr President, I should like to take this opportunity to say that this issue is not just about Mr Öcalan. At this very moment, three young Kurdish women are being held in an embassy in Nairobi. They are in danger of being captured at any time by the American secret services and by who knows what other mysterious forces, and of suffering the same fate as Mr Öcalan. A special paragraph, a special intervention, is needed in the resolution. I hope the representatives of the Council and the Commission will give assurances that these young women, who have Belgian and Greek nationality ...
The President cut the speaker off
Mr President, ladies and gentlemen, after years of guerrilla fighting and repression against the perpetrators of terrorist attacks, resulting in thousands of deaths, Turkey has now managed to arrest the main instigator of this violence, the leader of the PKK, Abdullah Öcalan. Our aim must not be to criticise, which is easily done when not personally involved in a conflict, but to try and highlight the positive aspects of the new situation caused by Öcalan's arrest, in order to promote peace in the region.
For more than two decades, the only means of expression open to the Kurdish people living in Turkey, Iraq, Iran and Syria has been violence. Clearly, we condemn all forms of terrorism and all acts of violence, which are never helpful to a cause. However, now that the leader of the main organisation responsible for these attacks is in prison, an urgent solution must be found to the problem which this population of thirty million presents. The last twenty years of guerrilla war have obscured the cultural, linguistic and humanitarian rights of these people. The international community's role should now be to work for a peaceful diplomatic solution which gives the Kurdish people the right to a certain degree of autonomy within the current borders of the four countries involved.
Öcalan's arrest must also be used to highlight the fact that the PKK is not the only representative of the Kurdish community. It is our duty, in this respect, to stress to the Turkish authorities that the whole Kurdish community should not be held responsible for the actions of Öcalan, who has taken it upon himself to act as spokesman for all the Kurds. We must also insist that the Turkish authorities should ensure that the trial is conducted in such a way that the international community and also the Kurds themselves can assess the true merit of the reasons for his arrest and imprisonment.
My last point concerns the violence which has occurred in Europe and the hostage-taking at various embassies by Kurds demonstrating against the arrest of their leader. Whereas these violent actions were clearly very well organised, it is apparent that the European Union was totally disorganised. This should act as an incentive for us to strengthen links between our respective police services in terms of exchanging information so that we can crack down on international terrorism in our countries.
Mr President, the Abdullah Öcalan affair started badly last November and it has continued badly. The countries of the European Union were agreed that Mr Öcalan should not be handed over to Turkey, but they did not give any answer to the question of where he should stay. No one, not one country either individually or as part of a group, offered him political asylum. That of course was the other side of the coin. If you state one part of your position, you have to state the rest of it as well. Europe did not do that.
In Turkey itself, despite the many triumphalist pronouncements made there, we now see the dawning realisation that Öcalan's arrest has not resolved the Kurdish question. The question now is whether Europe can take any action which is politically relevant. It is true that the Kurdish problem is a political problem, an international one, but also that it is primarily an international problem arising within Europe. We do not have the feeling that the measures taken by the United States took account of the implications for Europe.
We believe that what Europe can do in specific terms is, firstly, to continue exerting pressure on the way in which the trial is conducted. We see that the criticisms to date have already had some degree of success, in that Turkey is beginning to soften a little on the fact that the case is to be heard by a state security court, where normal independent jurisprudence does not usually apply, by starting to take some limited measures to appoint only civilian prosecutors and so on. We must persist in consistently attacking the idea of a military court. And we must send a delegation from the Union, with doctors, lawyers and people well versed in human rights issues, to ensure that Öcalan gets a fair trial and is kept in a decent state of health.
Secondly, we think it is crucial that in the run-up to the elections there should be room for democratic Kurdish voices to be heard. HADEP currently has great difficulties in this regard, and we need to make it clear that, in a normal and fair electoral process, all parties must be free to take part without impediment. That is not the case at present. The European Parliament should take an initiative here, and it can do that very well by sending a delegation. It is only in a democratic Turkey, a democratised Turkey, that a solution to the Kurdish question can be found.
Madam President, in my opinion this House is too fond of giving lectures as an easy way of salving its conscience. We will once again be voting tomorrow to denounce the grave threat to the life of Abdullah Öcalan. We will also rightly be demanding a political solution to the Kurdish question.
In my opinion, we should also take this opportunity to examine our own consciences, which we have not done either in this resolution or even in this discussion. Öcalan's friends who have tried to support the PKK leader's cause and who have actually, I believe, speeded his downfall should also examine their consciences with regard to the attitudes that we have been led to adopt in the European Union.
A country which should have requested Öcalan's extradition did not do so. The very least we can say is that Italy hesitated too long instead of choosing the only route which might have prevented what happened subsequently. Öcalan is in Turkey, yet everyone said this was the last place he should go. Italy should perhaps have shouldered our responsibility for us, given that neither Germany nor the European Union managed to find the political solution needed, perhaps by strengthening the Schengen procedure and the asylum procedure.
In my opinion, Italy should have accepted the rules of the terrorism convention and shouldered its responsibilities by judging Öcalan itself. This has not happened and I believe that Europe must acknowledge that it was at fault in order to act as a lesson for the future. Without political union, such cases are likely to occur again, and the Union's reputation is hardly enhanced by them.
Madam President, every people has a right to its own nation, and anyone accused of a crime has a right to a fair trial. Turkey is oppressing the Kurdish people, and I have no confidence that Mr Öcalan will get proper justice. I believe that even now he is being tortured. I have never known of anything else in the course of my work with political prisoners in Turkey. Once I was with a group of politicians drawn from most Western European countries who accompanied two exiled politicians to Ankara. We were to be their shield. As soon as we arrived at the airport, they were arrested and sent directly for interrogation and torture. We tried to visit them in prison but were not allowed in. In the entrance hall I saw two boys of the same ages as my own children - 8 and 11 - in handcuffs with their hands behind their backs. How can adult human beings treat children as criminals before they have even reached puberty? When we visited Ankara for the second time during the trial, I delivered a personal letter from the President of Parliament, Lord Plumb, to the two detainees. In that way I was able to get through the barrier and talk to them. They told of serious torture. The worst was not the cigarette burns or electric shocks. The worst was that they were woken every time they fell asleep for fresh interrogation and torture. The European countries must tell Turkey once and for all that torture is a crime against humanity. It is not possible to have normal relations with Turkey as long as it continues to torture and as long as it continues to oppress the Kurdish people. May I propose that we send members of our Turkey delegation to take turns in attending the trial as observers?
Madam President, Alleanza Nazionale is prompted by the Öcalan affair to make a number of comments. Firstly, the Kurdish minorities in Turkey, Iraq and Iran are entitled to recognition of their identity, specific character and aspirations to large-scale autonomy; secondly, the PKK is neither the sole nor the largest party capable of representing these aspirations; thirdly, in its struggle the PKK has resorted to outright terrorism and deployed the most unscrupulous methods of funding itself, including drug trafficking; and fourthly, the Europe of left-wing Socialist governments has proved unable to handle the Öcalan case in a united and coherent way.
Having said that, a summary trial by Turkey without any guarantees is unacceptable; we call for the trial to be conducted with respect for the rights of the accused, rather than under threat of the death penalty. It is equally unacceptable for our cities to become the scene of clashes and gratuitous violence on the part of those who are allowed entry for humanitarian reasons.
Finally, I would refer to the extremely serious statements made by the President-in-Office. It would indeed be a cause for concern if a Member State such as Greece really had been supporting the PKK - more or less indirectly - on the grounds of a deep-seated and, these days, incomprehensible antagonism towards the Turkish people.
Madam President, the President-in-Office of the Council said in so many words that the Council and the European community of states have shown that they are unable find a common position on the Öcalan issue. Yes, this inability is there and it is a scandal how it has been demonstrated in the last few months. But what annoys me especially and what is particularly scandalous is that even after Öcalan ended up in Turkey - against his will - a statement was issued that is not worth the paper it is written on, for it does not once mention the Kurdish problem or the Kurdish situation. It refers to problems that need to be resolved.
Mr President-in-Office of the Council, you are not specifically responsible for that document. You have spoken out quite clearly here. You did not treat the PKK gently, but at least you spoke clearly and unequivocally. I would like to see the foreign ministers or the Council get round to speaking unequivocally instead of producing documents that merely reflect their inability to reach a common position.
Secondly, we are also dealing here with the Öcalan case and not just with the Kurdish question in general, and Pauline Green very clearly described our position in regard to achieving a peaceful political solution. We regard Öcalan neither as a great hero nor as a particularly nice man, but like many others he deserves fair treatment, treatment that respects his health, treatment that is fair, decent, public and transparent, treatment that allows him to be visited by lawyers, whom we hope he really can choose freely. That is why we are also discussing Öcalan, because he has become a symbol, a symbol for many other proceedings in Turkey which unfortunately go unnoticed and which are unfair, untransparent and make a mockery of the constitutional state. For Turkey it is not just a question of humanity, it is also a question of political wisdom that it conducts at least these proceedings in an objective, fair and public manner.
We call on Turkey - and will not cease to do so - to change its approach and seek a political solution to the problem, to take a political approach to the problem of the Kurds and the rights of the Kurds - and here I entirely agree with what you said on the matter. If it takes that approach, then Turkey can be sure that every Member of this Parliament will try to convince the Kurds that they too must make their contribution towards a peaceful, political solution. It takes two sides, it takes Turkey and it takes the Kurdish organisations, who must do their utmost to achieve a peaceful settlement. But we in this Parliament will not cease to support a peaceful solution to a question that can only be resolved by peaceful, political means.
Madam President, it is a fact rather than a value judgement that once a man's name becomes - or is made - synonymous with a political problem, it is then difficult to distinguish one thing from the other. We should have learnt as much from the Arafat precedent! In other words, just as the name Arafat was and is connected with the Palestinian question, so the Öcalan case raises the unresolved problem of the Kurdish people.
Like it or not, this should be Turkey's starting-point in tackling what is a domestic problem, by granting autonomy to the Kurds and fulfilling one of the conditions that will enable it to make a dignified entry into Europe at some date in the future.
And yet the events since Öcalan's illegal arrest do not give us much cause for hope. When a prisoner is shown off - proudly - in the conditions in which Öcalan was shown, every human right in the book is being flouted. When lawyers find it difficult even to meet with their client, it is doubtful that the procedural rules are being observed. When a special tribunal is appointed, one of whose members is a colonel, one has the impression that the rule of law is no longer a valid concept. And finally, when the shadow of the gallows looms over the outcome of the trial, Turkey should be informed of Europe's views, for the sake both of Turkey and of Europe itself.
Madam President, when crises flare up, as they did after the arrest of the PKK leader Öcalan, we only discuss the immediate symptoms rather than the general political background to these conflicts. That is true of the Kurdish problem, it is equally true of the problems in Kosovo or the trouble spots in the CIS states. Of course we must call emphatically on Turkey to observe the European Convention on Human Rights. Similarly, we must condemn the death penalty worldwide.
But over and above day-to-day politics, we should use the Öcalan case as an opportunity to take long-term measures, to develop an active European peace policy; but that also means imposing the appropriate sanctions on countries that systematically violate human rights. Human rights and the right of the people to self-determination must take precedence over economic interests. Unfortunately, at present the reverse is true. Every time we stand by and watch basic injustices continue for years without raising our voice, we ourselves become accomplices.
Madam President, Mr Swoboda has just reproached the Council communiqué for not including the word 'Kurds'. Let me quote a Turkish newspaper, the Turkish paper Radical which praised this text as being 'rédigé avec finesse et précaution ' - carefully and delicately worded. So in other words it is an exceptionally hypocritical text. I agree with the Council that the problems in Turkey must be solved by political means. I welcome the Council's statement that '... all genuine efforts to separate the fight against terrorism from the search for political solutions ...' must be made, but my problem is that the Council does not say that efforts of that kind are conspicuous by their absence at the moment in Turkey.
Mention was made of the HADEP trial before a state security court, a trial which significantly is being held before the elections, to be concluded after the elections, so that voters know that they risk voting for the wrong party if it has just been banned. The number of intellectuals sentenced or still before the state security courts for doing precisely what the Council wants to see happening in Turkey is alarmingly high. There is not a word about this in the whole of the Council document. That is what I regret most.
A word or two on what Commissioner van den Broek said just now about aid to south-eastern Turkey. I agree with him. But I think it has so far been extremely difficult to give aid to an area where two parties are engaged in military confrontation. Aid is then always aid to one side which gets used against the other. The situation at the moment is somewhat clearer, in that the PKK really has been pushed back quite a bit by the army, so that rather more can be done in the region. But the Commissioner might also have said that the European Union, with Parliament's backing, is currently addressing this, and that we have initiated some fairly sizeable health and vocational training projects aimed at that region. The problem remains, though, that the Turks have still not signed the cooperation agreement and therefore cannot currently accept this aid because the financial basis is not yet there, and that is their fault.
One more small point. I think it is essential for the Commission to support the NGOs in Turkey in order to bring about the civil society, the democracy and the human rights we need there. I think it is quite dreadful that the Commission, by insisting that the NGOs provide financial guarantees, sums which they do not have, has currently brought these kinds of programmes to a complete halt. Urgent action needs to be taken on that, and very soon.
Madam President, ladies and gentlemen, the European Parliament too must take a definite position on the arrest of PKK leader Öcalan. I find that the opinion delivered by the Committee on External Economic Affairs, Security and Defence Policy of 17 February does not do so, for in my view there is no doubt that the European Parliament must condemn the PKK's terrorism most emphatically. We must also very strongly condemn the acts of violence committed by PKK fighters throughout Europe. So we call on all the states to take consistent action to combat this use of force and terrorism, as they keep declaring they will do.
Some EU Member States have not covered themselves in glory in recent years when it came to Öcalan and the PKK. Let me tell the state minister, Mr Volmer, that these states include Germany, not just Greece. I can only repeat what we said at our delegation meeting in Istanbul, as President Dankert noted: for Turkey, this arrest is a total success, given the attitude of the European states. The result is clear to see: acts of violence throughout Europe.
We must be clear about a number of things. One: Mr Öcalan deserves a fair trial, has a right to a fair trial. Two: Turkey must also guarantee an independent judiciary. Three: independent observers must be admitted. Four: if Mr Öcalan is, as expected, condemned to death, Turkey must allow him to live. Five: although we totally condemn the PKK's acts of terrorism, Turkey itself must take steps to find political solutions to the Kurdish problems. Six: Turkey would be sending out a clear signal if it allowed the Kurdish party - which obtained 4.6 % of votes last time - to participate in the elections on 18 April. That is another demand that is not set out in the statement!
Madam President, much confusion has been created, both intentionally and unintentionally, around the issue of Mr Öcalan. Government propaganda, secret services, mutually opposed organisations, as well as a multiplicity of interests, have whipped up and continue to feed public opinion in Europe, thereby diverting it away from the responsibilities of the European Union. Amid all this confusion, we are overlooking the simple and universal principles which must be observed.
Firstly, the civilised world abhors terrorism and condemns it whatever its aims. The end can never justify the means. Secondly, however, until guilt can be proven beyond the shadow of a doubt, everyone must be protected so that they can defend themselves. It is a sad fact that in Europe, the birthplace of these principles, their implementation was not called for. All those responsible tried, each for their own reasons, to rid themselves of the Öcalan problem. Germany could have tried him, since it acknowledges that he was the leader of a terrorist organisation in Germany. Instead, Mr Öcalan finds himself on trial in a country where there is not the slightest guarantee that he will get a fair trial. And now we are uttering vain wishes that Turkey will hold a fair trial, when just the other day the Council of Europe decision was issued regarding the tortures that are taking place there.
Madam President, I very much regret that Europe will have to apologise, not to the terrorist organisation, the PKK, but to the blood-soaked Kurdish nation, which has been persecuted by Turkey for 60 years.
Madam President, ladies and gentlemen, all Members of this House who carry out their democratic function here day in and day out do of course earnestly hope that Mr Öcalan will receive a fair trial in the presence of external observers and with all the rights to which a defendant is entitled. Many of us are nevertheless aware that what has happened is the natural outcome of many years of war, death and destruction throughout which Mr Öcalan has led the Kurdish Workers' Party. Those who resort to violence regularly must be aware of the danger of having it turned against themselves.
Recent events are certainly regrettable inasmuch as they cast a shadow over Europe's handling of matters of public order. We must hope for a solution to the Kurdish problem and continue to call for such a solution. The natural right of the Kurdish people to express themselves in their own language must be recognised together with their right to their own culture and way of life. Such recognition should not, however, jeopardise the stability of old European nations. Turkey is undoubtedly one such nation as although it is not part of the European Union, it is certainly an important member of the Council of Europe and of other European bodies.
We must therefore appeal to all sides to remain calm. We must urge the Kurdish Workers' Party not to spearhead more violence nor to resort to the shows of force which have endangered their leader's position. Let us hope that justice will prevail and that the legitimate rights of the Kurdish people will be recognised both within Turkey and in neighbouring countries.
Madam President, ladies and gentlemen, I am glad that by far the majority of speakers have in principle supported the Council's basic views on this matter. I get the impression from this debate that there is very far-reaching agreement on some points, which I would like briefly to summarise again.
One: we very definitely condemn all use of force or terrorism. In any case the EU ministers of the interior will be meeting to discuss this question in the next few days.
Two: we must recognise politically that the Kurdish question does exist. The Kurdish question must not be suppressed any longer.
Three: we must distinguish clearly between the PKK and the Kurds. Only a minority of Kurds commit acts of violence. The majority of Kurds are peace-loving people, as we all are, and simply want to live in peace and security.
Four: the Kurdish question is no longer a domestic Turkish matter, for the violence on our streets shows that it affects every European country.
Five: drawing a distinction between separatism and cultural autonomy can be a key to progress in resolving this problem.
Six: we agree that we must call on Turkey to conduct a trial that is in accordance with the law and that we reject the death penalty on principle.
Let me add that a troika mission of political directors will be visiting Turkey before April, followed by a troika mission at foreign minister level. We will use these opportunities to hold talks with Turkey, drawing on the discussion we have held here and on the points I have just addressed.
Madam President, I just have a brief question for the President-in-Office of the Council. Is he prepared to submit what he has just said as a general statement to the Council and to ask the Council to accept it?
Madam President, I hope what I just said was recorded in the Minutes and that we can put the Minutes before the Council.
Madam President, I spoke earlier about the three Kurdish women who are in an embassy in Nairobi and I asked the Council to give assurances that, since they have foreign passports, they would be able to go in safety to the country which issued them with their passports. Their lives are in danger. The President-in-Office did not give me an answer. Would he please tell us whether he will do something about this matter?
Madam President, the Council has replied. As I understood it, the Commission was going to reply too, but I saw that vanish from the screen all of a sudden. That seems a little strange to me.
The Commission has not expressed the wish to do so. Did the Commission wish to say something on this?
I do not want to make life difficult for you, Madam President. In reply to Mr Dankert, I shall look into the problem which he mentioned about NGOs being asked to provide a bank guarantee. For the rest, I agree with him that at the moment Turkey is not cooperating in the implementation of programmes at all, let alone wholeheartedly. In any event, I am grateful to Mr Dankert and his colleague Mr McMillan-Scott for their efforts to get these programmes up and running.
Thank you, Mr van den Broek.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Draft agreement with South Africa
The next item is the statement by the Council on the refusal to approve the draft agreement with South Africa negotiated by the Commission.
Madam President, the European Union has been negotiating an agreement with South Africa since 1995. Among other things, the draft agreement provides for the creation of a free trade area within the space of ten years and for the wide-ranging development of cooperation in the political, economic and development policy fields. The negotiations proved very difficult from the outset, especially because of the problems on both sides in regard to opening up their agricultural markets and because of the divergent positions on the use of designations of origin for port and sherry produced in South Africa.
Sensitive agricultural products can only be exempted from the liberalisation to a certain extent, because otherwise the agreement might not be WTO-compatible. Despite these problems, the European Union has repeatedly confirmed its great political and economic interest in the agreement with South Africa. The Vienna European Council called for the agreement to be concluded by the time of the Berlin special Council at the latest. A global compromise was negotiated between Commissioner Pinheiro and the South African trade minister Mr Erwin in Davos on 29 January, on the margins of the world economic forum.
The German Presidency of the Council tried to achieve political agreement on the conclusion of that agreement in the Council on 22 February, on the basis of this compromise package, which was to have been formally confirmed in the Council on 22 March. But it emerged at that Council meeting that there was still no consensus within the European Union on the conclusion of an agreement based on the compromise package negotiated by the Commission. The main problem is the reservations expressed by several Member States about the proposed rules on the use of designations of origin for port and sherry. In practice it is a question of the use of the designation port and sherry on the South African market for products produced in South Africa. What is a particular headache for some Member States is that unsatisfactory rules might create a precedent for relations with other trade partners. Similarly, some Member States are not happy with the negotiated import quotas and tariff-dismantling timetables for tinned fruit and fruit juices.
Given this situation, the Council welcomed the progress made in the last round of negotiations and requested the Commission to submit proposals for resolving the pending questions as soon as possible, with the aim of reaching political consensus on the conclusion of the agreement at the next Council meeting on 22 March. At the same time the presidency confirmed that the EU was resolved to reach consensus before the special European Council meeting in Berlin on 24/25 March.
The Commission has already gone to work and opened bilateral talks with those Member States that still have problems with this. We do not yet know the details of a possible solution. Perhaps further talks will be needed with South Africa. In the run-up to the Council of 22 January the South African leader of the negotiations, the trade minister Mr Erwin, sent a letter to Commissioner Pinheiro in which he actually categorically rejected any amendment of the compromise reached in Davos. The German Presidency is fully aware how important this agreement is to political and economic relations with South Africa and of its importance as a clear sign of support for South African democracy and as a contribution to stabilising southern Africa.
In the next few weeks we will therefore resolutely support the Commission in its difficult task. We are firmly resolved to keep to the timetable laid down by the European Council in Vienna - conclusion of the agreement by the time of the special Council in Berlin. We are confident that all concerned will show the necessary flexibility to resolve the few remaining points of dispute. You may rest assured that the German Presidency will do all in its power to ensure that the Council assents to the conclusion of the agreement in good time.
Madam President, ever since the abolition of apartheid in South Africa, the leaders of the European Union have constantly given President Mandela assurances that a fair agreement on trade would be concluded - a much-needed, strategic agreement which would encourage development in the poorest regions of South Africa, and which is of the utmost importance for the peace, stability and development of the whole southern African region.
The negotiations, which have been in progress for nearly four years, have not always reflected those fine promises, but have been marked on numerous occasions by the worst sort of protectionist tendencies, regardless of whether the goods involved were fruit and vegetables, wine, potatoes or cut flowers.
Time and again, Parliament and its delegation for relations with South Africa have called for the finalisation of such an agreement. The Heads of State and Government, when they met in Cardiff and Vienna, promised to conclude the agreement as soon as possible, and no later than March 1999. The reasons are obvious: the negotiations have been going on for far too long, the South African Parliament is to be dissolved in March, and Nelson Mandela's term as President will come to an end. To put it mildly, it is embarrassing that now, in the final stages of the negotiations, some countries are prepared to assume the enormous political responsibility of jeopardising the agreement and thus the whole credibility of the European Union in the eyes of the third world. How is anyone to feel confident about negotiating with the EU if we cannot finalise this agreement with South Africa?
What has Europe done? Well, our predatory pricing tactics have forced down the price of tomatoes on the South African market, thereby putting thousands of women out of work - women who, in turn, provide for seven or eight other people - and now, at the last minute, we are quibbling over port and sherry. This is an issue that has already been resolved during the negotiations. I assume that the constructive approach which the Council has shown here will actually be carried through. Of course, it is not just the European countries that are protesting with whom we should be having discussions: South Africa should also be a party to the talks. South Africa also has to have something to show its citizens. Should we really be jeopardising Europe's good name in this way?
Madam President, I shall open this debate on a positive note by expressing our thanks to Commissioner Pinheiro, who really did everything possible to put a good compromise on this agreement before the General Affairs Council. Mr Pinheiro stuck his neck out. I think it is in fact a great shame that he was let down by four Member States. In my opinion, the issues involved - wine names, quotas of wine, fruit and a couple of juices - really did not merit such a fuss. But I am glad that the matter of cut flowers, which was causing quite a few problems in my own country, has at least been resolved.
The talks have taken four years. It was a very difficult dossier. We knew that. But the fisheries problem had already been sorted out, because a round of talks was held at the same time. So I find it all the more regrettable that the problems were not resolved beforehand in the specialist Councils.
Thirdly, the social and economic situation in South Africa is downright bleak. It is a great deal worse than we had expected back in 1994. Surely - and I put this question to the Council presidency - part of the reason is that we continue to close our European market to them? So I wonder if we are not partly to blame. Remember Cardiff: remember the promises made to Mr Mandela there. And remember what was agreed in Vienna, that the dossier had to be completed.
My question to the German Presidency is this: what rabbits can you pull out of your hat in order to unblock the dossier? I do not doubt that you have done your best. But how are you going to unblock it? I am calling on the presidency here, and in fact I am issuing you with a challenge: let us see what you are made of, and try to find a solution, because the people of South Africa are entitled to our continuing support.
Madam President, we Europeans have good reason to be ashamed of the totally inadequate support we gave the people of South Africa during apartheid. Are we to be shamed yet again? We have often said how much we respect South Africa for the way it has tried to heal its wounds following the abolition of apartheid, and how much we admire and esteem President Mandela. Consequently, we are mortified to learn that our Council of Ministers has been too weak to give its approval to the trade agreement with South Africa, an agreement that has taken an unconscionably long time to negotiate - three and a half years, to be precise.
The arguments put forward by the French, Italian, Portuguese and Spanish ministers for not approving the agreement are trivial and petty in the extreme. There is some cause for concern that their true objective is to leave the door open for a renegotiation of the whole agreement.
Consequently, I should like to ask the representative of the presidency if he can give his assurance that my concern is unfounded, that all the main elements of the agreement stand and that it will be approved in the near future, in other words by 22 March, without undergoing any substantial change. If the European Parliament receives such an assurance from the presidency, then today's debate will have been worthwhile. For my part, I can assure the Council that indignation is rife in the House over what we see as a betrayal of the strong desire that exists in Europe for an expansive and warm relationship with a country and a continent that are close to our hearts.
Madam President, after more than three years of often difficult negotiations, the Commission and South Africa have achieved a draft agreement. This House has already underlined the importance of this agreement by asking for the negotiations to be speeded up. Having helped to eliminate the odious system of apartheid, we cannot ignore the fate of the people of South Africa. Every effort must be made to ensure that the black population which has suffered so much finally sees an improvement in its living conditions. The European Union must help with this.
This is why my group is disagreeably surprised by the Council's rejection of this agreement. Obviously the reasons cited must be taken into consideration, but they could be resolved at a later stage without jeopardising the whole agreement. I must stress this point. Surely the agreement could be implemented and the problems raised could be sorted out later. The Council's rejection sends the wrong signal to the South African people. Therefore, on behalf of my group, I must ask you, Mr President-in-Office, to intervene in order to ensure that the Council urgently gives the go-ahead to an agreement which can only serve to help South Africa develop.
Madam President, Mr President-in-Office of the Council, first I would like to welcome you to your first part-session here. I can assure you that this new presidency of the Council already enjoys a good advance reputation and we hope that good reputation will be reflected in an equally good outcome to the negotiations with South Africa. We are surprised that at its last meeting the Council did not accept the compromise Mr Pinheiro negotiated with South Africa. Four years of negotiations means of course four years of toil on both sides. We expected a great deal of South Africa after the bitter times of apartheid, a policy that was supported by many EU countries and not just financially.
I think it is, therefore, only appropriate that the European Union should support South Africa, and time is pressing. Mr Mandela has tried his best. He needs the support of this agreement for the forthcoming elections - for it is not just European elections that are about to be held, but South African elections too - and support not just from the Member States but from the presidency of the Council.
We do not want the debts of apartheid to have to be paid, because that the would mean that the population, the people of South Africa, would have to pay twice over. That is one point. But we also want to try to accommodate them, not just in regard to the wine and sherry market but also in an area that seems to be causing difficulties - for Germany, the Netherlands and Austria - namely the emigration clause. I believe it is up to us to show that we can reach a rapid outcome by March, and that is what we request and urge you to do as President-in-Office of the Council.
Mr President, ladies and gentlemen, everyone thinks that the agreement with South Africa is necessary to maintain a burgeoning democracy in a country that could act as a role model for other African countries in the same geographical area. Although we understand the United Kingdom's special attitude towards the South Africans, we would like to see the same understanding and tolerance of our own position on products which rival those of our Mediterranean economies, as 40 000 farmers reminded us the other day. I particularly have in mind products with such revered names as sherry, port and grappa, which are flooding our supermarkets.
We are not just opposed to the quantity of these products. Our opposition is chiefly aimed at labelling, which sparked off this dispute. Consumers need clearer and more informative labelling, particularly as regards origin. France is waging a campaign in defence of French names such as champagne and cognac. They are even tackling the Russians because of their Champansky. It is only logical that we should be anxious to protect our own designations of origin, because these reflect the cumulative cultural effect of generation upon generation of producers, and this is certainly appreciated by connoisseurs.
In addition to products covered by agreements on fishing, textiles and imports of competing agricultural products, the question of designations of origin is also a legitimate source of disagreement. We cannot accept this situation.
Madam President, the Council has acted wisely and consistently in rejecting the Pinheiro-Erwin compromise on the grounds that it does not respect the negotiating mandate which the Council itself gave the Commission. This latest example of the Commission exceeding its mandate highlights the need for strict supervision of its role in trade negotiations. The negotiating mandates must be sufficiently precise and their execution must be subject to constant monitoring by the Council. The Commission must not be allowed to sign draft agreements which appear to be binding on the Council and which put the countries with which we are negotiating in an uncertain position.
It must be made clear that it is not the Commission which gives undertakings on behalf of the EU but the Council acting as the representative of the Member States. In the present case, although the Commission may be acting with the best of intentions in trying to reach an agreement with South Africa, it should not be allowed to exceed its mandate and irresponsibly offer to sacrifice the interests of whole sections of our agriculture, particularly at a time when, as we saw on Monday here in Brussels, European agriculture is experiencing very serious social problems.
Madam President, as a veteran observer of these four-year long negotiations I suppose I should not have been surprised by the attitude, particularly of France and Spain, at Monday's meeting of the General Affairs Council. How can they argue that the Davos package is too generous to President Mandela's South Africa? How can such a ridiculous proposal as that on port and sherry be allowed to scupper the greatest opportunity that we have to offer real and practical solidarity to South Africa?
Contrary to what we have heard over here, South Africa has made considerable concessions on port and sherry in the interests of making a wide agreement. The South African negotiators have brokered a very significant consensus in their own country in a very difficult situation. Alex Erwin, the Trade Minister, speaking this morning in Cape Town, said that the decision on Monday was extremely disappointing. He does this against a backdrop of increasing nervousness in the agriculture, industry, trade union and other sectors in his country. Mr Erwin asked Europe to see sense, to avoid re-opening the package, and once again to talk about trade, development and cooperation.
We do not want to open up the wider negotiations, to talk about multilateral negotiations regarding trips and the WTO. The time has come for all EU Member States to display realism, generosity and vision, and less of the petty short-sighted protectionism we saw on Monday. Political vision is what we need to see now. Both the South African Parliament and the European Parliament are anxious now to sign off this agreement once and for all before both in South Africa and here we move on to elections. March 22 is the EU's last chance to complete this agreement and to show real solidarity with our partners in South Africa.
Madam President, ladies and gentlemen, as chairman of the delegation for relations with South Africa, I should like to thank the House for having agreed to draw up rapidly a resolution aimed at safeguarding our relations with this great country, following the collapse of the five-year compromise which was operated by the Commission and destroyed by the Council.
In my opinion, the Council has taken no account whatsoever of the political aspect of our relations. South Africa needs help in consolidating a democracy which at present still seems very fragile; it needs to develop and progress; it needs people to teach the inhabitants how to work and how to become part of a world which is unknown to many of them. South Africa should be helped and not humiliated, especially now that the second democratic elections are about to take place, in May.
Europe must not miss this opportunity. Europe is expert in the art of work, it has strong traditions, it can provide training, and it has SMEs that are ready to teach others how to see a job through and how to develop employment. All these talents should be passed on, so as to help promote a great nation which, until a few years ago, did not know the meaning of freedom, democracy and progress.
The Council should consider all these aspects and not dwell on four fruit juices.
Next Monday, our delegation will be in South Africa. I should like to take President Mandela and the Speaker of the South African Parliament, Mrs Juvuala - who was our guest in Strasbourg three months ago - a message of hope and fraternity and a positive response to their request for assistance. I should like to tell them that we wish to negotiate as equals but with understanding for their problems, not merely to listen, and also that we can overcome the obstacles which - regrettably - have emerged on our side and have wrecked the compromise.
I hope that the joint resolution will be adopted tomorrow, so as to restore a relationship which is currently looking rather jaded, it seems to me.
Madam President, ladies and gentlemen, as long as I have been involved in politics I have fought against apartheid and I do not think there is anything I do not know about the subject. I say that by way of introduction to my comments on this issue. I think that the Council did the right thing in blocking this agreement until the points on port, sherry and other related issues have been rectified. These points are very important for our citizens and electors. Whereas we as Members of this House represent our electors, Commissioner Pinheiro only represents himself. Let me repeat that: he only has himself to represent. That is why he can afford to be so relaxed about solving the sherry and port issue.
Therefore, whilst I am all in favour of rapidly concluding an agreement that would meet the key requirements of our friends in South Africa and strengthen the anti-racist democratic system in that country, I am also appealing for a sensible approach which recognises the interests of our own producers. My English friends who have spoken in this debate will know from their history lessons that port is produced in Portugal. Furthermore, they are linked to that history themselves. That is why they should be defending the authenticity of this product. I would be pleased if those historical links did not stop with the Methuen Treaty, but continued with present-day port.
Madam President, I am not particularly pleased about the reason for this debate, but I am pleased that in this case we have to settle two fundamental questions in a short space of time. Mr Volmer said in his charming fashion: we are firmly resolved, we are confident, we will do our utmost. In the same breath he added: but we do not yet know what the various components of the solution will look like. Thirdly, he said: South Africa has rejected any amendment of the agreement out of hand. Somewhere in the middle of all this is the discretion that we actually have at our disposal.
Like all the previous speakers on this subject, I personally regard what we are doing with South Africa as a scandal. Anyone who looks at developments in South Africa can see that things are going downhill, that social conditions are getting worse and worse, that social conflict can be expected when Mbeki takes over from Mandela, because the people who were promised the moon can be given nothing. We had all hoped this southern African country could hold the promise of economic growth, from which we could draw some hope again for this supposedly lost continent. And what does the Council do, and incidentally not just after this rejection? The whole business has been dragging on since 1995, with one scandalous decision after another! The Council is deliberately allowing a country that needs our help to go downhill. That has psychological consequences too! It is a question of credibility, of honesty, which is why you, esteemed representative of the Council, must be as tough and rigorous as you can! Germany also hesitated for a long time before openly discussing the agricultural problems, but now, like other countries, it is doing so. I beg you not to underestimate the implications this also has for the European Union!
Madam President, I want to make two points. Firstly, we are talking here about a package. Both sides have made compromises. If you try to re-draw the package at this stage you will lose the whole deal. Various Members have talked about wines and spirits and the labels for port and sherry. They should read what is in the agreement. South Africa agrees to phase out the labels in third countries within five years. In any case, it is a minuscule market. They will phase them out in SADC over eight years. They will keep them in SACU for twelve years pending settlement in the WTO. The EU should not try by thuggish pressure to subvert South Africa's position in what are multilateral negotiations.
Secondly, I agree with Mrs Oomen-Ruijten that Commissioner Pinheiro has behaved well. That does not apply to all the Commission. DG VI has been at its protectionist worst and everyone knows that is very bad indeed. Behind all the arguments about wines and spirits, port and sherry lies raw agricultural protectionism. Spain raised problems with agriculture. France raised problems with export refunds. If the Heads of Government cannot assert themselves and overcome these sectional interests we risk losing the whole agreement.
Madam President, ladies and gentlemen, I have taken very careful note of your criticisms of the decisions, but I feel that in principle you have tended to support the approach of the presidency of the Council. After all, the Council has made enormous efforts to finally get this agreement concluded, for we rate its importance as highly as many of the speakers here. Considering that we introduced economic sanctions in the past to bring down the apartheid system, it would be only logical to give economic aid now in order to support the process of democratisation.
The European Union must take a decision of principle between solidarity with developing countries that are going through a difficult phase of transformation and the national interests of individual Member States. I think that what many Member States are demanding for themselves, namely the improvement of their own development chances by structuring their economy in a certain way, applies all the more and all the more clearly for third world countries. That is why basically all I can do is take up your criticism and your ideas and put them before the Council in the hope that the countries that are blocking the conclusion of the agreement will also take due note of what you have said and perhaps review their position again.
Applause
Thank you, Mr President-in-Office.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Harmonisation of social legislation on transport
The next item is the report (A4-0032/99) by Mr Grosch, on behalf of the Committee on Transport and Tourism, on transport policy and the harmonisation of social legislation.
Madam President, Commissioner, ladies and gentlemen, it certainly was a most interesting enterprise to examine the social legislation on transport on behalf of the House, for the different rates of development of liberalisation, which is far advanced in air, sea and road transport but lagging behind in rail and inland waterway transport, also affect the development of social legislation. These nuances had to be taken into account in the report. The social aspects on which the report focussed naturally concern working time, safety and health, qualifications and training, mobility in general and not least employment. As an important economic branch in freight and passenger transport, the transport sector is clearly situated in a field of tension between the demands of competition on the one hand and safety and working conditions on the other. In road and rail transport, it forms part of the public service and is also the basis for the mobility we want for all citizens; with 6 million employed and 3 million self-employed workers, it also represents an important branch of employment.
For these reasons we believe we must look at the social provisions in the field of transport separately, for in areas where liberalisation has occurred without the necessary minimum social rules, competition has had an adverse effect on working conditions and the safety of workers and therefore also of the public. This unregulated competition not only has destructive social effects but also has questionable economic effects. So the kind of realistic and pragmatic harmonisation proposed in this report does not conflict with sensible liberalisation measures - quite the contrary. It will provide the stable foundation this economy needs for sustainable growth. I regard that as the basis of this report, namely complementarity between liberalisation and social harmonisation.
Of course - and this is the first aspect on which the report focussed - dialogue with the social partners is vital in the preparation of all the measures to be taken. In this context it must be ensured that they are fully represented; but even if the negotiations do not produce any results, the Commission will have to take legislative action and must not use the inconclusive negotiations as a reason for delay.
The directives on working time must now cover every sector of transport. Road transport is a good example because it shows, on the one hand, that the Commission needs to take initiatives but on the other that this is not just a matter of driving time and rest periods. In addition, the concepts of mobile and non-mobile workers and the various activities involved in the job need new, common definitions in all areas, especially road transport. The flexibility proposed in this report must relate to the various aspects of transport, including working time, but must never call in question the principles of the health and safety of the employees and therefore also of the public.
Fifty thousand transport-related deaths - there is a report that speaks volumes about road safety. Strikes that paralyse whole countries in a matter of hours, ferry disasters - these were signs of the need for action here. We believe we should not wait for accidents or strikes to create new pressure for taking initiatives in areas where they are still needed. But good rules are not enough in themselves. They will only be effective and even revive the market if uniform checks are carried out and inappropriate behaviour carries uniform penalties in all European Union states. No country may fall short of the minimum controls and Parliament must not be made to wait another four years for the reports evaluating these controls. In this context, modern technology that can improve safety must be used to full advantage and in our view there are no economic interests, such as producers' interests, that allow or justify any failure to draw on technological progress. I need only cite the example of the tachograph. Compared to the technology available now, I would describe the tachograph that is still in use today as well-nigh medieval.
The report also places great emphasis on access to employment. Qualifications and their mutual recognition are one of the cornerstones of transport policy, as is working time. They guarantee a quality service and safe working conditions. In air transport, for example, the Council seems reluctant to clear this hurdle, although the aircraft cabin crew perform important safety tasks.
Taking account of social aspects in the transport system also implies ensuring the mobility of the public in its various forms, which includes the needs of persons with reduced mobility. This concerns the public service and, of course, calls for a very general discussion. Let me conclude by commenting on the employment aspect of transport policy. Every year our Member States spend more than EUR 180 billion on employment, which is why our committee believes that every proposed measure must always be examined as to its employment impact.
Finally, I would say that if we want to create a transport area in the European Community, in which working conditions are no longer detrimental to the health, safety and quality of life of its citizens, we must consent to a minimum of social harmonisation, for there are aspects we need to regulate that the market alone will never be able to regulate. The Treaty of Amsterdam may offer us limited means of doing this. So it is in our hands. Thank you for your attention.
Madam President, Mr Grosch's report introduces wide-ranging issues covering all the social aspects of transport. The fact that his report was carried virtually unanimously in the Committee on Transport and Tourism shows that there is a great deal of support within Parliament for provision in the social area of transport. Indeed, Mr Grosch's report will be complemented by the forthcoming report from Mr Chanterie, on behalf of the Committee on Social Affairs and Employment dealing with the extension of the general working time directive and my own report on lorry drivers' hours.
There is no doubt that there is a direct link between the proper regulation of working time, the health and safety of employees and, of course, most important of all, passenger safety, irrespective of the mode of transport used. The Commission must be congratulated on assisting the social partners in the railway industry in achieving an agreement on 30 September last year. We rightly believe that a similar agreement should be found in the other transport sectors. Unfortunately, this has not happened and that is why I am producing a report on lorry drivers' hours because the Commission was forced to resort to the legislative route.
The other area which gives us some cause for concern is the slow progress being made in the harmonisation of flight times and rest periods for air crews. We are particularly perturbed about this.
In conclusion, the Committee on Social Affairs and Employment supports the report. We believe several difficulties have arisen with the transport industry as a result of liberalisation. I would mention in particular postal services. In many Member States liberalisation of the postal services has resulted in considerable problems in this sector. As a consequence, postmen throughout the Union are being put on part-time contracts, in many instances without adequate pension cover. I believe that the concept of universal service should be the norm and it should be applied in the postal services operating throughout the European Union.
Madam President, Mr Grosch is trying with this report to rekindle a discussion which has been going on for fifteen years or so, aimed at improving Regulations Nos 3820/85 and 3821/85. In the meantime, the Social Affairs Council has adopted a common position on the proposal for a working-time directive.
I think it is outrageous to regulate all activities in the private and public sectors and yet to leave unregulated a sector such as road transport which employs over seven million people. In my opinion, in order to put a stop to all the abuses which have occurred in the past and will continue to occur in the future, we must consider annualising working time in the transport sector. We must also decide that any hours worked over and above the standard 48 hours must be classified and paid as overtime, including social security contributions and taxes. I believe this is the only way of persuading employers to stop requiring workers to do unpaid overtime, and it would have the major benefit of allowing professional drivers to take advantage of the right to retire at 55 because of the number of hours they have worked annually and the contributions they have paid.
Finally, I realise that Commissioner Kinnock recently proposed to allow the working time of a professional driver to include all work, in other words all the time when he is at his employer's disposal. This is a long-standing trade union demand. In addition, in a fairly specific sector like the transport sector we could go along with Mr Kinnock's proposals to extend the 48-hour week to 60 hours if the average of 48 hours per week is not exceeded over four months.
However, this complex concept will certainly pose problems in practice, and I believe that not enough thought has gone into it. Although calculating 48 hours over four months may not pose any problems for a large company, it could be difficult for small and medium-sized firms. The supervisory authorities in the Member States would also find this difficult. The new tachograph will clearly help, but until then this idea will only cause problems.
In any case, the supervisory authorities responsible for implementing the regulations must be required to set up a system of checks and sanctions which is both effective and acts as a deterrent. Mr Grosch's report should lead to the House exerting the necessary pressure on the Commission and the Council of Ministers in order to ensure that the intolerable situation in the transport sector ceases once and for all. In this respect I must thank the rapporteur.
Madam President, the liberalisation of transport markets, a process started in 1993 as part of the implementation of the internal market, has resulted in greater dynamism and diversification of supply and has in general led to lower prices for consumers. However, the downside of these benefits has been the heavy social and professional cost paid by workers in the transport sector. The general public is normally only aware of such problems when heavy goods vehicle drivers periodically paralyse the whole of Europe with long-running strikes which inflict serious damage on the economy as a whole and capture the media limelight. The truth is that the climate of exaggerated competition in the transport sector - between companies, between the Member States themselves and between the European Union and the Central and Eastern European countries - has led to instability on the job market, lower wages, less consistent social security provisions and dumping in terms of prices, taxation and the vehicles used.
The extent of liberalisation in the various transport sectors - road, air, rail, shipping and postal services - still ranges from total liberalisation to a monopoly of the few. This range is also reflected in the working conditions and social protection enjoyed by workers. But there should be a guaranteed minimum level. That is why the Council and the Commission need to intervene to provide for harmonisation of social legislation in the transport sector, as improved safety, greater job security and improved health protection for the workforce also implies higher productivity for companies and enhanced safety for passengers.
Nevertheless, there are two particular points that cannot go unmentioned. The first relates to road transport and is the issue of working time. This includes not only driving time and time spent loading and unloading the vehicle, but also all the other time during which the worker is at his employer's disposal. This needs to be approached cautiously and impartially, because if companies are faced with an unreasonable definition of working time, they are in danger of becoming non-viable and possibly going bankrupt.
Lastly, although we support the Commission's firm approach in not extending the scandalous fiscal privilege of duty-free sales, we also exhort the Commission to adopt specific support measures for the sea transport sector, in view of the serious consequences that this change will have on existing jobs.
In conclusion, we would like to congratulate Mr Grosch on his excellent report.
Madam President, I too am happy to add my own words of appreciation to the rapporteur, who has done an excellent job here, and to the three previous speakers, namely Mr McMahon and my friends Mr Schlechter and Mr Mendes Bota.
I have said right from the start that working time has to be the decisive factor in the transport sector, inclusive of other activities over and above merely sitting behind the wheel or otherwise travelling in a vehicle, ship or whatever. On the other hand, however, there has to be the necessary flexibility in implementing the rules, so that hauliers are not forced to be on the road or travelling for longer than is strictly necessary. If you work longer hours in one week and can be compensated with shorter hours another week, that means that you have to be able to work longer hours in order to complete or conclude a journey.
Mr Grosch is mistaken on one point. We have already introduced rules for the digital tachograph. All we are waiting for now is the latest technical data and then these can be made generally applicable, but the rules are there, and the Commission has been waiting to put forward this proposal so that both things can be dealt with together.
We must be careful not to get it wrong. The frequent reports of driving and rest periods being exceeded - and grossly exceeded, according to the press - are prompted mainly by the fact that rest periods which are too short are counted as not having been taken at all. This gives rise to idiotic figures of 48 hours' consecutive driving time, which does not happen and is impossible.
I have just one or two more comments to make. Firstly, there must be no discrimination between countries. Secondly, the safety risks of road passenger transport must not be exaggerated. It is the safest mode of transport that we know, with the lowest percentage of accidents per kilometre travelled. And lastly, in maritime transport it is essential, in order to maintain proper levels of infrastructure and training, that we should indeed have very strict rules on this for European crews too, but especially shorter sailing times overall, not working hours, not work and rest periods, but simply a reduction in the length of time that ships are under way.
Madam President, the work of Mr Grosch and the Committee on Transport and Tourism deserves close attention. Social harmonisation in the transport sector is essential and must be keenly pursued. It is essential first for the sake of economic efficiency, which means addressing the glaring inequality between modes of transports, particularly rail and sea transport compared with road transport. Secondly, it is essential in order to improve working and living conditions for employees and to encourage employment. Finally, it is very important for safety, particularly in road transport.
The improvements suggested by our group and accepted by the committee confirm certain important ideas. These include the need to reduce working time without cutting wages, the development of social dialogue and the principle of social non-regression, so that progress for some does not lead to a backward step for others.
These principles, together with the demand made in Mr Grosch's report for a clear definition of working time in the road transport sector, which should include all the time when a worker is at his employer's disposal, and the confirmation of the role to be played by the public services, should help to promote a progressive approach to the construction of Europe with technical progress and know-how being used to ensure the advance of civilisation. This involves using everyone's skills but without opposing existing diversity, which would bring everyone down to the lowest common denominator.
Finally, I would stress that we must be very careful to ensure that the proposals in the Grosch report are more than just good intentions. They must be incorporated into all the specific decisions which Parliament is called upon to make, particularly in sectors excluded from the working time directive.
The view which the people of Europe have of the European Union is dependent on the assertion and effective implementation of the principles of social justice. There is a major deficit in this area which must be remedied without delay. Popular sympathy, support and participation are required in order to breathe life into the objective of social harmonisation at the highest level so that the Europe that people want can be constructed.
Madam President, people's increasing mobility and the very rapid growth of the travel industry make it urgently necessary to approximate certain social rules at a high level, if only for transport safety reasons. This particularly concerns transport by air and road. In the field of bus and coach transport, which is a welcome form of transport for environmental reasons, we need Europe-wide rules to guarantee that overtired drivers do not put passengers and others involved at risk.
I want to address recitals D and G, in which the rapporteur says that social harmonisation should eliminate competition which is damaging to health, quality of life and mobility and that working time is an important factor in protecting transport safety. Any move to eliminate competition is dangerous on principle. But I believe that in this case, and especially since it is a question of people's safety, it is justified.
Madam President, harmonisation of social legislation in transport policy has been the focus of much attention from our committee and the Commission, and I am sure that everyone in this Chamber can see the problems. I also think that we can agree on certain solutions, but when it comes to decisions in the Council, that is when things slow down. Should good conditions give way to inferior ones? That is what is at stake when harmonisation is under discussion. How do we harmonise? The report shows the extent of the problem, or shows how many opinions there are on this matter. Transport is a cross-border process and is therefore a suitable area for drawing up common rules. There must be common traffic rules and there must be common provisions on the environment and working time, as the rapporteur also pointed out. On the other hand, we have very large national transport industries. But national rules and traditions are so divergent that social provisions often determine the ability to compete, another point that has been raised here this evening. We have the employees on one side and the transport customers on the other. Safety and working time go together, and that must not be at the expense of competitiveness. In my view, there should be European rules where they are needed, but to a certain extent we need to take account of national agreements and traditions. As soon as we bring social conditions, taxes and duties into the harmonisation context, things go badly wrong. I think that we have an excellent document here, but if we are to achieve a reasonable result, we must see what the possibilities are in the Council of Ministers, and we must see at what level we need to harmonise. I repeat my question: must good conditions give way to inferior ones? That is what we should be discussing.
Madam President, let me begin by thanking Mr Grosch for the effort he has put into preparing this report. There is much that is constructive in the report, on which we now have to take a position, for example where the rapporteur states that the aim of harmonising social legislation is not to control market forces.
I am one of those who has doubts about carrying harmonisation of social legislation in the different countries to extremes. As I see it, social legislation is mainly the responsibility of the individual states. I think this is in keeping with the principle of subsidiarity, which we refer to in many other contexts, and so to a large extent this would be the appropriate way to go. I would also question whether it is actually possible to proceed in any other way. There are already huge differences in the conditions that exist in the Member States, and they will increase dramatically with each enlargement of the Union to include the countries of Eastern Europe. However, that is not to say that certain areas of social policy would not benefit from having common rules. For instance, there is a need for greater traffic safety, and no one would dispute that having common rules would improve the situation.
In my view, however, the rapporteur oversteps the mark when he says that a reduction in working time without cuts in wages is one of the major objectives in the transport industry. I do not believe that an across-the-board reduction in working time is the answer where traffic safety is concerned. Instead, the hours that people work at a stretch should be reduced and regular rest periods introduced. Clearly, there is good reason to find a common solution at European level.
Madam President, I would like to join with others who have spoken in the debate in congratulating Mr Grosch on his report which is generally complimentary towards the Commission. Naturally therefore, I reciprocate by thanking him and his colleagues on the work they have undertaken introducing this report on social harmonisation in transport.
It is a helpful reminder that, whilst liberalisation to strengthen transport performance and systems must be pursued, it is essential to ensure that it is undertaken in a way that pays proper regard to the reasonable need of employees and to the security and service of the general public. That is a point Mr Grosch has made himself and it has been echoed throughout the debate.
On the major issue of working time, it is clear that there is hardly any divergence of view between Parliament and the Commission. I have to advise the House, however, that, as most honourable Members will know, the Commission has absolutely no power to make proposals relating to the desire that reductions in working time can take place without loss of wages, a point made by Mrs Moreau and by others in the course of the debate.
The Community directive on working time - and therefore the current proposals - are based, as the House will know, on the protection of the health and safety of workers. Whilst it is obvious that proper application of that principle could bring about reductions in working hours in some cases, management of the practical consequences of changes in the law must be left to negotiations between employers and employees, preferably through normal social dialogue. Management of that kind obviously cannot - and, indeed, should not - be done by the Commission or by the law.
Concerns have been expressed about the levels of checks on driving and rest periods and also about the levels of fines and penalties imposed for contraventions. In response, I would say to the House that I agree that controls must be effective. Otherwise, they are meaningless. As Mr Grosch's report recommends, the Commission will consequently propose an increase in the minimum number of checks that have to be carried out. The Commission has also been aware of the concerns relating to fines and penalties for some time and we are currently therefore preparing a report on the efficiency and effectiveness of enforcement measures. That report will address all aspects of these questions. Naturally I will acquaint the House with our findings when we have completed that work.
The report before us suggests that there is a need to evaluate measures in the transport sector in terms of their effect on jobs, working conditions and mobility in general. I hope that everyone in the House will accept that neither I nor my colleagues in the transport sector would neglect such issues when preparing proposals. I have to say, however, that I do not think there is any significant added value to be gained from drafting a general report that considers these issues. The House will be aware that all the proposals we present take account of such issues by providing for flexibility or for derogations or for transition periods. I hope the House will recognise that this is a practical and transparent way of doing things and has the essential effect of being a continually applied principle of policy rather than a periodic report which merely offers comments.
That is, however, a relatively minor point in the overall context of this report and it should not detract in any way from the substance of the work done by Mr Grosch and his colleagues which I am very glad to be able to commend to the House.
Thank you, Mr Kinnock.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Including Turkey in Socrates and Youth for Europe
The next item is the report (A4-0048/99) by Mrs Heinisch, on behalf of the Committee on Culture, Youth, Education and the Media, onI. the proposal for a European Parliament and Council Decision amending the basic Decision relating to the Socrates programme to include Turkey among the beneficiary countries (COM(96)0199 - C4-0293/96-96/0130(COD))II. the proposal for a European Parliament and Council Decision amending the basic Decision relating to the third phase of the Youth for Europe programme to include Turkey among the beneficiary countries (COM(96)0199 - C4-0294/96-96/0131(COD)).
Madam President, Commissioner, ladies and gentlemen, we have now spent nearly three years considering whether Turkey can participate in the Socrates and Youth for Europe programmes. Now that these programmes are coming to a close at the end of this year and we are already discussing follow-up programmes, this subject has finally come onto Parliament's agenda. One reason why it has taken so long is that people tended to link the subject of this report to the basic question of relations between the EU and Turkey and of Turkey's full membership of the European Union.
Article 28 of the EU-Turkey Association Agreement already provided for the possibility of Turkish accession to the EU. The December 1997 European Council in Luxembourg, and in particular the June 1998 Cardiff European Council, confirmed the importance of binding Turkey more closely to the European Union in every area. From the outset that also implied Turkish participation in Community programmes such as Socrates and Youth for Europe.
However, the Council has repeatedly noted that the applicant states must first achieve institutional stability, as a guarantee of a democratic and constitutional system, of the protection of human rights and of respect for and the protection of minorities. There is no doubt that the human rights situation in Turkey, especially in regard to the treatment of minorities, remains unsatisfactory, as reflected in the most recent annual report by Amnesty International. Moreover, Turkey's policy of obstructing Cyprus' application for accession is not acceptable. Let me say that quite plainly.
But I do not want to go into any further detail today on the current human rights situation. We have made our position on this clear on several occasions and in a variety of reports, as most recently in the Swoboda report by our committee on the development of relations with Turkey and on the European strategy for Turkey. We have said all that needs saying on that subject. Parliament's demands have been set out in numerous documents. So this report confines itself to the question of Turkey's participation in the education and training programmes. The wider-ranging discussions on Turkey's accession to the EU distract us from the objectives we are actually pursuing with the exchange programmes and which should really be our main yardstick when we look at this question.
The Socrates and Youth for Europe programmes were developed in order to teach young people the values of tolerance, democracy and active citizenship. A declared aim of the European Union in establishing these programmes is to enable young people to play their part in building Europe, for young people who are brought up in a spirit of openness and tolerance are the most promising architects of a peaceful and humane Europe. That is precisely why we should try to bind young people more closely to the idea of Europe and to its values. That is why we began by opening these programmes to young people from the EFTA states and then also to young people from the associated Central and Eastern European states and also Cyprus and Malta. That is why we must not simply leave Turkey out in the cold.
One of the tasks named in the justification for the first phase of Socrates was to put Europe within the reach of the man in the street and to give it a human dimension. With that in mind, Turkey seems almost predestined to take part in the exchange programmes. Europe must be brought into the field of vision of young people in Turkey, for it is these young people who are open to change in their country and are forward-looking enough to bring it about. Moreover, young people have a very basic and responsible role to play in the process of democratisation and rapprochement between peoples.
The potential that exists here is shown by the fact that people under the age of 25 make up more than 50 % of Turkish society. That offers a huge opportunity! Of course we can only reach a fraction of these young people with our programmes. But just think of the enormous amplifying effect produced by young people who gain positive personal experience from these programmes. That is why we must offer young Turks a chance to get to know our western European culture and the way we treat fundamental rights and human rights for themselves. This does actually work, as we have seen from the existing cooperation schemes between European youth and students' organisations.
Let me also emphasise again that we will seek fair participation of minorities and especially Kurds when we carry out the programmes. The violent disputes that are now occurring on European soil make no difference here. But we cannot achieve that through votes or suchlike. Instead, we must carefully monitor the participation of the various minorities by drawing up an annual report.
In conclusion, let me just say that in my opinion we should remember the well-known saying by Jean Monnet, who kept emphasising that all European efforts at integration must in the end be based on bringing people closer together and not just uniting nations. Closer cooperation among young people and the offer of exchange grants are important factors for strengthening democracy and respect for human rights in Turkey. So both are an important step in terms of binding Turkey to the west in the long term. I would therefore ask you to support me in calling for Turkey to participate in the Community's education and training and youth exchange programmes.
Madam President, Commissioner, ladies and gentlemen, exchanges between pupils and young people from Turkey and from the European Union offer an excellent opportunity to promote mutual understanding between our people and citizens. They also encourage Turkey to open up more to the democratic and constitutional states of the European Union. The Committee on External Economic Relations therefore unanimously endorses Mrs Renate Heinisch's excellent report.
We want to see young people in Turkey participate more closely in the long-term construction of a pluralist society within a constitutional state, as the Turkish social partners have repeatedly demanded. The adoption of this report would also be a sign that the European Union is gradually living up to its responsibility towards our great neighbour in the south by formulating a medium and long-term strategy for Turkey, and that areas of cooperation are constantly growing and being strengthened so that in the long term they will manage not only to eclipse the conflicts of the day - indeed we have been discussing Öcalan today - but also to eradicate them in the long term, with the growth of a new society in Turkey.
Commissioner, the European Parliament for its part is prepared to promote cooperation in other areas too, in addition to the areas covered by this Heinisch report, so that the European Union can successfully complete all its unfinished homework - here I am thinking mainly of financial aid.
Madam President, Commissioner, ladies and gentlemen, I shall be brief. My group is also in favour of extending the Youth for Europe programme to Turkey, although this decision has nothing to do with our everyday political relations with Turkey or with our serious reservations about certain domestic conditions in Turkey. Why? The Youth for Europe programme pursues its own educational objective, which is to promote tolerance among young people towards other ways of thought and life in other countries, through projects of intercultural encounters and exercises in solidarity based on practical participation in local schemes, to name one example.
The programme is aimed at encouraging personal experience and making young people less vulnerable to nationalist movements. The young Turks who visit my country, even if some of them are hand-picked, do have their first chance to really get to know Europe and to correct the biased picture of Europe they may have received from their national press. The softening of set ways of thought and the advent of a new generation can bring about socio-political change in a country. That is precisely why we must support the dialogue with young people in Turkey, with the help also of this democracy programme. To all those who are against it I would say: the young Turks we invite to our countries should not be made to pay for the wrongs of their government. We cannot combat nationalist attitudes while at the same time saying no to a cross-frontier dialogue with young people in Turkey.
Madam President, although Mrs Heinisch's report is a very good one, it clearly poses a political problem, as has just been mentioned. This is because it proposes to let Turkey benefit from the Socrates and Youth for Europe programmes even though, by the rapporteur's own admission, the human rights situation in Turkey is still giving cause for concern. Recent events are also not indicative of any change for the better in Turkey: I am of course referring to the arrest, detention and trial conditions of Abdullah Öcalan, and also to Turkey's reactions to the European Union's statements and proposals calling for Turkey to solve its human rights problems. What has Turkey's response been? It has said that the EU's statements simply add to the list of items to be resolved prior to cooperation being extended between Europe and Turkey. The mind boggles!
In view of this situation, the sensible course of action might have been to refer this report back to committee in order to allow time for reflection. However, this will not happen and so we must decide what to do. Some people may consider, as has just been said, that the young people of Turkey cannot be held responsible for the current problems in their country and that perhaps closer ties with the EU could in the long run steer Turkey towards greater democracy, greater respect for the resolutions of international organisations, improved justice and more freedom.
However, others, myself included, consider that to vote for Mrs Heinisch's report would be tantamount to telling Turkey that it can take any liberties, that it can refuse to make any gestures and that it can continue to take everything offered by Europe without giving anything in return. We would also be saying that Turkey can continue to violate human rights while arrogantly ignoring the fact that the basic principle of the EU, to which Turkey wants to accede, is actually absolute respect for human rights.
You cannot be heavy-handed in negotiations, as Turkey has been, but I feel that the European Union is being too timid with Turkey, whereas with the applicant countries of Eastern Europe the EU is being very demanding about their legal systems and the protection of human rights.
The ELDR Group wishes to give the young people of Turkey a chance, which is why we will not be voting against the report, although it would be wrong to think that Turkey's current attitude is not supported by its young people. Nevertheless, we should still give them a chance, but Turkey should not be allowed to regard a positive vote as another victory and as a ratification of its current policy of arbitrary executions which are attacks on freedom of expression. This is why our group intends to abstain.
Madam President, this report on including Turkey in the Socrates and Youth for Europe programmes has been the subject of much debate in the Committee on Culture, Youth, Education and the Media. We have also been awaiting decisions for a long time given that the first exchange took place in September 1996. The programmes concerned will end in 1999 and the new Socrates and Youth for Europe programmes will start in 2000, when they should be open to Turkey in accordance with certain procedures to be established.
In the current context, I am therefore wondering what sort of urgent message we need to send to Turkey. Clearly, such programmes are a way of imparting the values of a community based on democracy and tolerance of other people and other cultures, not to mention all the other virtues of education and training. In this respect, I agree that the Socrates programme should be extended as broadly as possible. However, I must point out that an amendment tabled by my colleagues on the Culture Committee, which stated that this decision should enter into force after the European Parliament has verified that human rights are being respected by Turkey, has been rejected.
For this reason, the members of our group are to vote freely and according to their consciences on this report. I myself intend to abstain.
Madam President, I think that human rights can only be assured in a country if there are enough people there who stand up for them. And that is precisely the point of today's debate. We unreservedly support Turkey's participation in the Socrates and Youth for Europe programmes because we believe that we can make an important contribution by giving young people in Turkey a chance to use the opportunity offered by our programmes to turn their country, Turkey, which, sadly, is rightly described as not sufficiently democratic at this moment, into a democratic republic. In that sense we regard Mrs Heinisch's report as very useful. We certainly endorse it and believe that this report, today's discussion and, I hope, the vote in favour will act as a signal in Turkey.
Madam President, happily we do not need to wait for Turkey's young people to learn about Europe. There are a lot of young Turkish people living in Europe, and they spread the word within Turkey. So I do not see such a pressing need for decisions today.
In 1996, the Commission submitted its proposal to have Turkey included in the Socrates, Youth for Europe and Leonardo programmes. In the meantime other countries have been admitted, but specifically because of its human rights record, Turkey remained excluded. The European Parliament backed that exclusion in 1996.
At this stage too, the Social Affairs Committee wonders, to my mind quite properly, whether we should not hold back on budgetary measures for implementation of these programmes until there has been more progress on solutions to the Cyprus and Kurdish questions. After all, our debate a few hours ago on the Kurdish question and the Öcalan affair are proof enough that Parliament still regards the situation in Turkey as highly problematic.
Everyone recognises the value of the programmes as a means of promoting mutual understanding and respect amongst individuals and peoples. But what guarantees do we have that participation in these programmes will be open to young people in Turkey from all the various population groups? I have no illusions about this at all. It would surely be sending the wrong signal if we approved Turkish participation and opened the door now, at this dramatic moment just before the elections. We know very well that a start cannot be made before the year 2000. So why should we start making preparations just as Parliament is pressing Turkey to show some real movement on human rights? We must be logical and consistent and not send out the wrong signals.
We are basically in agreement with the proposal, but we shall abstain because we think that this is absolutely the worst possible time to be sending out this signal.
Madam President, first of all I would state my firm belief that as Europeans we have every interest in having the best possible relations, political and cultural, with all our neighbours, and naturally that goes for our neighbour Turkey as well. However, I have the feeling, with this proposal to admit Turkey to the group of countries eligible for Socrates and Youth for Europe, that Parliament is firstly making itself seriously ridiculous and, secondly, that we are committing an error of principle.
We are making ourselves ridiculous here in Parliament because for years now, and in any case since the final talks on the Customs Union in 1995, we have been threatening Turkey that there had to be progress on Cyprus or on the Kurdish question, otherwise we would have to see, and Parliament would then block this or that dossier. Well, I should like to know what progress there has been since then, on Cyprus for example. I am not aware of any. Parliament makes itself ridiculous by constantly uttering threats and not following them through.
Secondly, we are committing a particularly grave error of principle in embroidering further, without protest, on the position of the Council and the Commission and in seeing Turkey as a candidate for membership of the European Union. That is absurd! Historically, culturally and even in purely geographical terms, Turkey is not part of the continent of Europe - or at least only 3 % of it is. Europe is not a product like a soft drink or dog food; unless I am very much mistaken, it has evolved from a social, cultural and historical base.
In short, and I will end here, Parliament should have the courage to tell our Turkish neighbour that we wish to maintain ties of the greatest friendship and cooperation, but that Turkey is not a European country and so cannot be a candidate for membership of the European Union.
Madam President, this whole debate in fact shows up the dilemma of human rights discussions in the European Parliament. We support this report, perhaps also because we believe that there should be no abstentions when it comes to human rights questions. We must decide for or against, support or impede the process. We think Turkey must be included in the educational programmes because the level of education of a society always has a direct bearing on the progress of democracy.
We can and must certainly use every political means of persuading Turkey to become more democratic. But we must not punish the young people for the sins of their political leaders. These leaders will not change their behaviour if we exclude young people from the educational and cultural programmes. Perhaps it is a sign of political intelligence if for once we show the ability to differentiate.
Madam President, ladies and gentlemen, the Italian group Alleanza Nazionale very much welcomes the proposal for Turkey to be included in the European programmes for training and young people.
We cannot, however, refrain from voicing our disappointment that this House is only now being consulted on a proposal which was put forward by the Commission back in May 1996. There can be no denying that this delay has been caused by obstructionism, resistance, hostility and reluctance in various quarters and at various levels, with regard to Turkey's inclusion in the cultural programmes.
The Turkish Government, it is maintained, does not yet provide sufficient guarantees regarding human rights. Of course we share this opinion and concern, in spite of the considerable improvements in Turkey's legal order in recent years; our concern is compounded by the continuing affair over the terrorist leader Öcalan and the uncertain and - for us - distressing fate of the Kurdish people.
Nevertheless, the European Union cannot penalise Turkey for the reprehensible slowness of its democratisation process by abandoning to dangerous international isolation that very section of the Turkish population which is most sensitive to change and to the basic principles of civil coexistence: I refer to young people, in other words 50 % of the population of this Mediterranean country, since youngsters are the main beneficiaries of the Socrates and Youth for Europe programmes. This rich and opulent Europe, this pacifist Europe - which is as strongly critical in words as the sternest public prosecutor, but timid as a rabbit when it comes to action - already bears the responsibility for not having intervened to prevent the Öcalan case from degenerating. It must not now make itself similarly responsible for preventing Turkish youth from acquiring - by means of cultural exchanges - those values of democracy, freedom, tolerance and justice through which Turkey will soon become a new reference point in the policy of enlarging Europe in the Mediterranean area.
This at least is our wish, as pro-Europeans and citizens of the Mediterranean.
Madam President, this new report by Mrs Heinisch marks a new phase in the European Union's prevarication towards the situation in Turkey. It aims to allow exchanges between Turkish and European young people through the Leonardo, Socrates and Youth for Europe programmes. However, it should be pointed out that Turkey's population, language, culture, religion and history are not European.
In December 1995 we denounced the agreements on the Customs Union - which were what the United States of America wanted - warning that they were an unacceptable first step towards the integration of a non-European country into the Union. Now, by extending European youth and education programmes to Turkey, the EU is taking another step down this road.
The European Union is also being inconsistent in its relations with Turkey. On the one hand it is concerned about human rights in Cyprus and the rights of the Kurdish minority, yet on the other hand it is aiming to strengthen its political and cultural relations with Turkey. This is a contradiction and is not a serious-minded or responsible attitude.
Madam President, may I say first of all that I am pleased to see that a large majority of honourable Members are now in favour of admitting Turkey to these Socrates and Youth for Europe programmes. With specific reference to the previous debate and the many earlier debates we have had on the European Union's relations with Turkey, I would say that I agree with all those who think, despite the many political problems we have with Turkey and our many differences of opinion, that we have to make an effort - precisely towards Turkey's young people - to develop and strengthen our mutual understanding further and seize the opportunity through these exchange programmes to exchange and share our views on democracy, tolerance and citizenship. Catch them young, as the saying goes, and I am sure that this is true of programmes such as these as well.
I must also compliment Mrs Heinisch on her report and her perseverance in producing this recommendation, after long discussions in the Committee on Culture, and seeing it supported. I should add that we do not really have any problems with the proposed amendments, although as regards Amendment No 5, which refers to the need to ensure fair representation of minorities - something altogether consistent with Commission policy - we are rather less happy that this may create the impression, when it comes to implementing the programme, that a quota system is to be applied, albeit informally, for the numbers of participants from minority groups.
We think these minorities must be assured of success without that assurance being introduced into the text in this way by the amendment in question. I hope that the rapporteur and other Members of the House will go along with us on that.
Lastly, decisions on Turkey's participation in the context of the current proposals do not, as we know, mean that Turkey can take part in the programmes straight away. After discussions with Turkey, a decision has to be taken on the implementing rules, the financial aspects of participation. Parliament will of course be consulted on this. It is already assumed, however, that the new Socrates and Youth for Europe programmes running from the year 2000 to 2004 will include Turkey, and approval of the draft decisions now before us will give the green light for a series of preparatory measures which are absolutely vital if Turkey is to participate satisfactorily in these programmes. Decisions to allow Turkish participation are, I think, one more positive signal from the European Union to civil society in Turkey that the EU is prepared to develop its cooperation with Turkey in certain sectors further. We are hoping for a positive reply and a positive response from the Turkish side.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Socrates programme (second phase)
The next item is the recommendation for second reading (A4-0062/99), on behalf of the Committee on Culture, Youth, Education and the Media, on the common position adopted by the Council (C4-0018/99-98/0195(COD)) with a view to adopting a European Parliament and Council Decision establishing the second phase of the Community programme in the field of education (Socrates) (Rapporteur: Mrs Pack).
Mr President, ladies and gentlemen, I do not want to discuss the fundamental importance of this education and training programme. We have done so often enough over the past months and even years. Basically we know it all. Perhaps I could say to the President-in-Office of the Council, although he is not present, that good Europeans do not grow on trees! They are educated for Europe in Europe. We have to create the necessary European added value, the European dimension in the education and training system, by creating a European area of education and training.
We are not trying to take over any of the obligations of national, regional and local politicians to carry out European education and training activities; but we want to give them the extra help that is more than ever needed to achieve coexistence on a basis of tolerance in Europe. At the first reading we already found that the Commission had greatly improved its Socrates II proposal. The procedures are simpler, access is easier, there is less red tape. We also achieved one small thing that was important for many in the Comenius programme, namely that where necessary, exchanges of pupils can also be arranged in the framework of Comenius.
I will confine myself now to the amendments we are tabling today and will be voting on tomorrow that I consider important. First I want to say that I believe it is particularly important for people living in frontier regions to be taught and learn languages. Frontier regions where the inhabitants do not understand their neighbour's language cannot fully experience the single market at local level. Learning English is of little use to them; for instance in Saarland, where I come from, on the frontier between Luxembourg and France, French is useful, which is why the inhabitants should learn French, from nursery school on! It is in their interest to do so.
A second point we made is that we absolutely must strengthen the system of recognition of studies pursued abroad, what is known as the ECTS system. We need to do so to ensure that the time young people spend studying abroad is credited to them when they return home rather than being a waste of time in that respect.
There is another aspect we consider very important. The Erasmus programme study grants are very small, given the shortage of funds, but young people cannot go to a foreign country with only 100 euros in their pocket. They can only do so if they have parents or relatives who will finance them. If they have parents and relatives who will do so, they might not even need the 100 euros, so perhaps it would be a good idea if the universities looked at students' financial and economic circumstances before handing out grants. If someone wants to go abroad as an Erasmus student and can finance their studies themselves, it would be better to save these euros three, four or five times over. A less well-off student could go abroad to study with four or five times these 100 euros. So that is what we have urged and I hope that at this next sitting the Council will show more understanding here than it did before and perhaps endorse our approach.
Of course we have suggested something else too, for given that the programme now runs for seven years rather than five, which we have accepted, we obviously need an evaluation at the end of the year 2002. This evaluation can no longer relate just to quality but must first and foremost also be financial. That is why I hope the Council will agree that given the length of the programmes we should carry out a mid-term review, but a serious one, not just a piece of paper!
The main point of dispute facing us now is, of course, as it has always been with Socrates since 1994, when I first dealt with it, funding. The Commission wanted EUR 1.5 billion for a five-year period. We said: that is not enough, we need EUR 2 billion. And we do need that in view of the extension of the programme to all the countries that want to join in. We have just been talking about Turkey today, but Poland, Hungary, the Czech Republic, Estonia, Latvia and Slovakia also want to join. The Council promises all that in its Sunday speeches, and then on Monday we do not have the money to pay for it. So we need more money. Now the Council has played a very clever trick. It has extended the programme to seven years and given us EUR 1.55 billion. But all that is rather symbolic, for it has given us less than we used to have for the five-year programme. So we have made a very wise proposal: we want EUR 2.5 million. We do not want it for ourselves; we want it for all the young people in the European Union, for the 300 million people eligible for this programme, from the cradle to the grave, as I said last time. For this is a programme of life-long learning that begins at school and continues into old age.
It would be a pity if the Council did not keep all its promises to allocate substantial funding. For then we really could do something for the citizens of Europe, and in view of the coming European elections, I believe we must fight for this together. I assume you will join me in this!
Applause
Mr President, ladies and gentlemen, I congratulate Mrs Pack on her report and I am glad we reached broad agreement in committee on the direction of the future programmes. We have had enough discussions about the principles of this most successful Socrates programme. One thing I want to highlight today is the totally inadequate funding proposed by the Council. Unfortunately, thousands of people are still barred from taking part in this programme, as shown by the high number of applicants whom the agencies concerned have to turn away each year for of lack of funding. Here the EU could do more to demonstrate its support for the European exchange programmes. That is why my group has called from the outset for more funding, in order to give young people a chance to experience living abroad and also to make the current Socrates programme less socially biased. Sunday speeches may well tell of a Europe in which young people meet each other, a Europe of tolerance and a common education and training area; in practice, however, great difficulties arise when it comes to funding decisions. But surely it would be a good thing, and reflect a genuine European vision, if as many young people as possible could receive part of their education in a neighbouring country.
Let me also point out that a wider knowledge of foreign languages and early awareness of the cultural situation in other countries are excellent means of promoting mobility on the European labour market, which forms part of an active employment policy. Labour market experts have long recognised this as an accepted fact. The call for EUR 2.5 billion for the new programme period agreed by the committee is the absolute minimum. In contrast, the Council's proposal of only EUR 1.5 billion for seven years is not really an increase in funding but, as Mrs Pack rightly said, no increase at all if you consider the total duration of the programme, if you look at the extra tasks of adult education and opening up the programme to Central and Eastern Europe, if you seriously want to remove the social bias apparent in some parts of the programme. The Erasmus grants, for instance, which currently amount to about EUR 70, really offer little added incentive to young people from socially disadvantaged families to do some of their studies abroad while those who can afford it in the first place get this extra funding anyway.
For the rest I am very pleased that the socio-political demands my group made in its amendments were carried, for instance that universities should in future take more account of the applicants' means when allocating Erasmus grants and that Comenius should focus on mobility measures, especially for young people from vocational schools and in vocational training, because this group has always had fewer chances of taking part in exchange projects. I also welcome the fact that the committee agreed that aid for learning the official neighbouring language should become one of the priorities under the Comenius programme. That will promote cross-frontier activities and the creation of bilingual areas, as for instance in the region where I come from. We want to create a bilingual area on the southern upper Rhine, and if we could do so, with the approval also of the Council, that would be a wonderful means of supporting this development. All this will do much to show the public the practical and useful side of Europe, something that is often lacking in European policy.
Mr President, Commissioner, ladies and gentlemen, let me thank Mrs Pack very warmly for her strong support for the Socrates programme. In particular, I am in favour of a financial boost for this programme. As rapporteur for the report on the European year of life-long learning, I know how important the Grundtvig III action is, which supports life-long learning for young people without adequate basic training and also for adults who want and need to widen their knowledge and abilities. If we want to work together in partnership on education and training at European level, we must keep all the parties concerned informed about education and training issues. In terms of schools, that means we must first of all inform parents and teachers, so that they can recognise and promote the European dimension of education and training jointly with the young people involved.
Especially in the Central and Eastern European countries, in Cyprus and in the Baltic states, parents and others involved in education and training expect to be given the means to support the process of democratisation in schools and in society. I spoke earlier about the report on Turkish participation in the Socrates and Youth for Europe programmes and I discussed this question with young people and teachers in Istanbul last week, as I did this week in the delegation with our Lithuanian counterparts. They all regard adult education as a big chance of moving towards a more democratic society in their country. Here again the old saying I learned at school about adult education still applies: it is often more important to educate and train parents and adults than young people. So I am glad this programme offers support in that area.
Mr President, Parliament is now discussing the second phase of the Socrates action programme and the Council's common position on it. I would like, at this stage, to thank Mrs Pack for all the very hard work she has done for the good of the Socrates programme, which is evident from the report now under discussion. Socrates has been one of the most successful of EU programmes. Within its framework thousands upon thousands of Europe's young people have been able to study abroad, gain knowledge and stimulation, and have their image of the world enriched through actual international experience. The programme has been particularly invaluable for Member States with small populations. It has both opened new doors for students in those countries and brought new students in from other countries, thus strengthening highly-valued European interaction.
The Council has now reached a common position. The main difference between Mrs Pack's report and the Council's position is that the latter is offering a sum of EUR 1550 million, whereas Mrs Pack and the Committee on Culture, Youth, Education and the Media are asking for EUR 2500 million for the next seven years. When we consider that the EU will, in all likelihood, enlarge in the next seven years, EUR 2500 million would seem to be the right figure. It is further justified by the fact that European industrial and commercial competitiveness depends greatly on the level of education we can offer our young people and our older citizens too.
Concerning the content of the Socrates programme, I would like to raise just one question: the report specifies that the study of languages should be limited to the official languages of the EU, as well as Irish and Letzebuergesch. As the languages of the Member States' neighbouring countries are not often learnt to any considerable extent within the EU, it would be appropriate to remove this harsh restriction and broaden language learning to embrace the often ignored but important languages of our neighbouring countries. In this way we would be advancing the cause not only of EU enlargement, but also transnational cooperation.
Mr President, I must firstly congratulate Mrs Pack, the rapporteur for the Socrates programme, on the work which she has accomplished not only in the House but also in the negotiations with the Council and the Commission to obtain EUR 2 000 million for the programme's operation.
If there is one European programme which our citizens know about, it is Socrates. This is a programme that has proved itself, and its success has gone far beyond its financial scope. However, it is unfortunately helping to a certain extent to create a privileged class of people, namely those who have had access to Socrates.
Socrates brings genuine European added value to the national dimension of our education systems as it encourages the learning of European languages and the study of other cultures all around us. Why is this programme so popular? In my opinion, the answer is quite simply that it responds to people's expectation that Europe should be interested in its people, in their personal development and in their integration within their own territory. Socrates enables students and teachers to meet and it also allows cooperation between teaching establishments, improved recognition of qualifications and experience of other European educational systems.
The Culture Committee tabled a number of amendments to improve the Commission's initial proposal, and in particular we requested an increased budget in order to include lifelong training in Socrates. The introduction of Minerva, which is intended to encourage the use of multimedia in education, is an excellent innovation in my opinion, as also are the joint projects to be conducted with other Community programmes such as Leonardo and Youth for Europe.
Finally, I hope that the implementation of this programme will be effectively monitored, as I am sure it will, and that information relating to this will be distributed to those responsible for supervising the programme or even to anyone who wants such information. This is the second reading of this report and we are therefore drawing closer to the programme's implementation. I would therefore wish everyone well who benefits from our work and consequently comes to realise that Europe is for them.
Mr President, I would also like to congratulate Mrs Pack on her report. Mrs Pack has been a good fighter for Socrates in Parliament for the past five years during which time I have sat with her in the Committee on Culture, Youth, Education and the Media. Clearly, we are going to have to go on fighting the Council of Ministers. Although we managed to get an increase in the budget, it is clear that the increase is inadequate to meet the demands of the growing numbers of countries that want, quite rightly, to participate in the education programmes under Socrates.
It is important that they do. If we are going to build a greater Europe, not just confined to the current 15 Member States, it is right that we should be expanding the programmes to other countries. The evidence is very clear from my knowledge of the programmes as a former lecturer in higher education, that the more we can get young people across Europe meeting and talking to each other, the more they will understand the importance of Europe and the importance of building Europe. I only wish that a few British journalists could take part in the programme as well. Then they might understand Europe a little better.
I hope that Commissioner Cresson will respond positively to the report and will take up the battle which Parliament wants to continue, to expand the programme and expand the budget so that we can have a truly successful Socrates programme.
Mr President, we are in the midst of a transition from an industrial society to a society based on knowledge, in which education is the new social issue. If every individual is to be in a position to pursue a variety of professions during their career thanks to technological change, then we have to create the necessary conditions. One major building block on the way to creating a Europe of knowledge is the Socrates programme for general education, as Leonardo is for vocational training. These education and training programmes improve individuals' knowledge and abilities and equip them for the future. Good quality school education and the application of our concept of life-long learning are a way of mastering many of the challenges facing us, for the profile of tomorrow's workers is as follows: the ability to develop leadership abilities and to act independently, while at the same time showing a team spirit and social skills.
Workers and managers must be able to communicate and represent their own interests and aims while also showing an awareness of what appear to be alien cultures, identifying the differences and trying to break down the barriers. How else, if not by improving their linguistic knowledge, can people become more mobile, can they study away from home anywhere in Europe, can they complete a training course or find a job? The fact that Socrates supports language teaching even in less familiar European languages is a plus in terms of solidarity. The proposals put forward by Mrs Pack, a proponent of practical policies, deserve unreserved support. I have learned from my visits to schools, at which Europe is put to the test nearly every Monday, how much support there is for Socrates, despite all the problems with applications for funding. Exchanges between pupils and encounters between teachers carry more weight than any number of glossy brochures.
But what is the use of splendid ideas if they do not serve the general good? The EUR 2.5 million we are calling for is a minimum if you look at the growing circle of recipients, if you look at the number of applicant countries. Socrates is an exemplary, sensible and verifiable investment in the future.
Mr President, I want to address two particular points in connection with this debate on the excellent and important report drafted by Mrs Pack. We are talking about the cultural project of promoting cross-frontier language learning. Here we should take particular note of the situation in the Central and Eastern European countries. When we visit these countries we keep finding that their inhabitants have an excellent knowledge of our languages, but who of us in western Europe speaks their languages? It is here that the European Union has a special responsibility to make sure that our young people learn the languages of their Central and Eastern European neighbours, for economic but even more for cultural reasons, for reasons of European policy. That is my first point.
My second point is one that Mrs Pack has also addressed, namely our special responsibility for frontier areas. We are now seeing a phenomenon, especially in Austrian frontier areas, where after complaining for years about dead frontiers and deaths and the iron curtain we are suddenly afraid of open frontiers again. We must respond to this with cultural initiatives, with education and training measures. So it is most important that we institutionalise this. Exchanges between pupils, between teachers, but in particular bilingual, even trilingual schools can be a means of linking up these frontier areas not just economically but also in cultural, linguistic terms.
We have the experience of a particular situation in Austria, in Kärnten, where we have very special Slovenian and German-language educational facilities because of the Slovenian minority. With the opening up of frontiers, we can now see how useful these young people with their training are in terms of general and cross-frontier economic development. So we have these examples, which is why I believe that money invested in this programme is money very well spent and well invested.
Mr President, I join with previous speakers in welcoming the opportunity to make a brief contribution to this debate. Socrates phase one has been a very worthwhile experiment in transnational education. In my own country of Ireland there are many teachers and students who can testify to its success as a unique learning experience. Apart from its obvious educational dimension, Socrates has provided a sense of belonging and an opportunity for young people to share and enjoy the cultural diversity of the European Union and its Member States.
It exposes young people through well-designed educational programmes to the differing lifestyles and individuality of each EU country, while at the same time helping them to appreciate more their own rich and diverse heritage.
I welcome the fact that the Council has now reached a common position on future education and training programmes including the Socrates programme, that the operational time for the new programme is to be extended to seven years and that the budget is to be significantly increased. Europe, in my view, must continue to invest in young people. A skilled and mobile young population is our greatest asset in a world that is becoming increasingly competitive. Ireland has demonstrated how its young people are contributing in a major way to its significant economic growth.
Mr President, first I want to warmly thank Mrs Pack for her report, and in particular for the commitment she has shown to the subject. The content of the second generation of education and training programmes was decided on the basis of the discussion on the White Paper on teaching and learning, by the Green Paper on cross-frontier mobility and by the Europe of Knowledge programme. The aim is to give all the target groups easier access to the programmes, to simplify the application and selection procedure and to achieve a participation rate of 10 % of schools and 10 % of students and pupils.
Particular emphasis is also placed on removing all forms of discrimination. So at second reading we now have the additional provision that the economic situation of applicants should be taken into consideration in an appropriate fashion when grants are awarded, as should the promotion of equal opportunities for women and men and, which I particularly welcome, closer involvement of the social partners. One innovation found in Socrates II, as a consequence of the concept of life-long learning called for in all education and training programmes, is the inclusion of adult education in the Grundtvig programme. Another innovation is that we now have a training programme with a female name, in the form of the Minerva education and multi-media technology programme, another successful proposal by Doris Pack. In short, this means that Socrates is a good programme covering added aspects, that seeks a higher quota of participants and is open to a larger number of eligible applicant states. We must not forget that most of the applicant states can already take part in the training and education programmes and that more and more of them will be able to do so in the next seven years.
That makes the Council proposal to reduce the Commission's proposed funding from EUR 1.4 billion for five years to EUR 1.55 billion - but for seven years - even more scandalous. That would mean that Socrates II had to do more for more participants for less money. So I ask the European Parliament to endorse the committee's justified amendment, that was adopted unanimously, providing for EUR 2.5 billion for a period of seven years. That really is the minimum we can ask for if the Socrates programme is to continue to be applied successfully for young people, for students and teachers and for all those who want to teach and engage in further education in Europe.
Mr President, the Socrates programme is one of the most important channels of support for mobility and diversity of education within the Community. To include the student population of EU applicant countries and certain other countries close to us in the programme is a natural step towards an enlarging Europe. In the expanding Socrates process we need to ensure that individual participation in the programme is not made more difficult by such matters as underfunding. It is important to take account of the financial situation of participants when deciding how to allocate funds. The study of minority languages in the European area, as well as support for the Sami language as part of international policy, will preserve valuable local cultural traditions, which must be kept alive in an ever more internationalist Europe. The inclusion of adult learners and trained teaching staff in the programme will broaden its scope by appealing to a much larger section of the population. Their involvement will make it considerably easier to promote the mutual recognition of courses undertaken in different countries, which in turn will help the mobility of labour. Money invested in the programme will be recouped many times over in the future.
I hope that the Council and the Commission will the give this issue the consideration it deserves and that the present Socrates programme will have a follow-up which is just as good as the current programme, supported by the funding proposed by Parliament. Obviously, there are many parties with a claim to a share in the budget, but if we make cuts in the youth programmes, we will be making cuts for our future and the development of Europeanisation, which will be a be very shortsighted policy.
Mr President, I should also like to join with my colleagues in congratulating the rapporteur on the tremendous proposal she has put before us. When we discuss any issues regarding education we have to see this as an investment in the future for our young people to give them the skills to adapt to the changing technologies in the changing world in which we live. It is also an investment in the future for a greater understanding of the diversity in the European Union - cultural, social and linguistic.
That is why it is important, as the previous speaker has said, that the study of minority languages should be encouraged in the Socrates programme. I speak in particular of the Irish language. It is an official language of the European Union and should be given greater prominence.
However, as many speakers have said, despite what the Council may say about the importance of education and despite the Commission's good faith regarding lifelong learning, there is a lack of commitment on financial resources. Therefore, I urge all Members to support the amendments tabled by the rapporteur to ensure that this new seven-year Socrates programme is given proper funding of EUR 2 500m.
It is also important that we learn from mistakes made in the programmes in the past. I refer in particular to the Erasmus programme which dealt mainly with third-level student exchanges. It contained an element of exclusivity so that if a family could not afford to support a student studying in a foreign country that student could not benefit. It is incumbent on us to ensure that some financial support would be available under these programmes, either at European or national level. If Member State governments will not provide this, we should reduce the amount of money they receive under the Socrates programme and other education programmes.
In conclusion, I urge all Members to support this and to give more hope for the future of the European Union.
Mr President, I strongly commend these recommendations and the amendments which the rapporteur has put forward. I have not been so directly involved with the discussions on these programmes in Parliament of late but some five years ago I was co-author with Mrs Pack of Parliament's report on the first Socrates programme. Everything that has happened since has vindicated the strong support which Parliament gave to this programme.
Other speakers have referred in glowing terms - and rightly so - to the value of the Erasmus exchanges and the school networking which these programmes provide. Not only do these programmes benefit the individual students who participate in them and the schools and colleges of which they are students, but we must also remember that they make a real contribution to awareness and a meaningful understanding of the work of the European Union itself for large numbers of students and their families. It makes it real for them.
I am pleased also to see the inclusion of the applicant countries, together with Malta and Cyprus. I was in Malta last week for the joint committee and I can tell you they are very eager that Malta should be fully participating in these programmes. The key point is the funding. Unless we have adequate funding we cannot ensure that all young people who could benefit from these programmes are able to do so, nor can we avoid the elitism which means that only those able to afford it are able to participate.
I very much hope we will support this figure of EUR 2.5 billion. It sounds a lot of money and Ministers quail at the figure. But what is EUR 2.5 billion? It is EUR 1 per European citizen per year of the programme. For many people it is less than the cost of a cup of coffee or a newspaper. It is less than 5 % of Bill Gates' personal wealth - which is an interesting reflection. Perhaps we could ask him for a donation if we cannot find the money any other way.
Mr President, Socrates is a wonderful idea. As a university teacher I can only endorse, year after year, what Doris Pack has described in general terms and has rightly highlighted as positive, as well as what she has rightly criticised. The idea is wonderful, but the stumbling block is the funding. Only a few weeks ago we had to award grants at my university and I well remember the enthusiasm of the young people who heard that they could now study in Rome, Paris, Trieste, Thessalonica and elsewhere, just as I remember the tears of those who could not do so because of lack of funds. I remember, and in fact see it again week after week with great pleasure, how much an Erasmus student can do for his or her place of study abroad during a traditional academic year. But as we said, the problem is the money.
We keep enlarging, and we are right to enlarge towards the Central and Eastern European countries. We are deliberately trying to open up new horizons there. But - and this is something I have thought about very deeply in recent weeks - when I compare the applications before me now with the typical applications of two or three years ago, I find there is a huge difference, namely that a great many people apply for grants who really do not need them any more, who already have two, three or four study periods behind them. In fact, I no longer tend to receive applications or receive fewer and fewer applications from good, young candidates with linguistic knowledge, who are committed, who are prepared to make their contribution but who have not already had one or two previous study opportunities in the course of their curriculum vitae . So I think we must not cut the funding but must jointly do all we can to offer the young people of Europe the kind of opportunities we would all wish them to have.
Mr President, I would like to thank Mrs Pack, and Mr Elchlepp in our group who has helped to prioritise disadvantaged students in the programme. As everyone has said, Socrates is a success story. Its extension to schools is an incredible success and extraordinarily beneficial. I would just like to mention one project: four primary schools, four countries, entitled 'Water in our Culture'. The children have learnt that other countries, cultures and languages exist, that we share aspects of our culture and that we must protect the environment. They have also learnt how new technology can help them communicate across frontiers - an absolutely fantastic achievement.
It is the cornerstone of the People's Europe. I know that Mrs Cresson joins us and appreciates this point. As has been said, EUR 2.5 billion must be found. It is a very small price to pay for building empathy and understanding between our children and our young people. After all, that is the real basis for long-lasting peace and understanding in Europe.
Mr President, anyone who is seriously concerned about education and training, about mobility and therefore about giving the young people of Europe greater opportunities on the labour market must also be most concerned about Socrates II. Unfortunately the Council and Parliament have not yet managed to reach agreement on the amount of funding. Since the duration of Socrates is being extended to seven years, it is only logical to call for EUR 2.5 billion for this programme. Socrates must also be evaluated in both qualitative and financial terms by 31 December 2002. I support Doris Pack's proposals in every respect and hope they will be taken into account.
Promoting linguistic knowledge, learning two foreign languages, of which at least one should be the language of a neighbouring country, is a vital means of giving our young people the chance to obtain qualifications, to make use of the single market, to find work and to develop a sense of Europe. I also fully support the proposal to change the way grants are awarded to ensure that people do not all automatically receive grants that are barely enough to keep body and soul together. Those who need the money should be given adequate grants. I hope these points will be accepted and that the Conciliation Committee reaches a satisfactory conclusion before the end of this legislative term.
Mr President, ladies and gentlemen, first of all I must warmly thank the House for its unfailing commitment and support which will allow the second reading of the new phase of the Socrates programme to be concluded today, barely two months after the adoption of the common position by the Council.
In particular I note the political will of Parliament to conclude the negotiations on the new programme as quickly as possible. This sends a strong political message to the people of Europe, just before the European elections, about our common desire to advance the construction of a European educational area.
I must particularly thank Mrs Pack for her excellent report and also her colleagues on the Committee on Culture, Youth, Education and the Media for their constant support.
I have previously emphasised the very positive attitude taken by the Austrian Presidency, which was strict but sensible in advancing the work within the Council so that the common position could be adopted in December. The signals from the German Presidency are also positive and encouraging, and show that a common political will exists to adopt this decision before the new Parliament is elected.
You will remember that we had an opportunity during the sitting on 5 November to discuss three proposals on the Socrates, Leonardo and Youth for Europe programmes. As you know, the Council of Ministers for Education of 4 December adopted common positions on the first two programmes, although a consensus was not reached on the Youth for Europe programme for budgetary reasons. I could not give the Commission's agreement to the proposal made, which meant that an overall agreement could not be achieved. The situation at the time meant that the Commission was unable to give the go-ahead.
We hope that Parliament will deliver its opinion at second reading on the Leonardo programme before the end of this Parliament so that the final decision can be made under the German Presidency.
As for the Youth for Europe programme, I hope that the situation will be resolved in the coming weeks so that a common position can be adopted at the Council meeting scheduled for 27 May.
The Commission has examined your amendments in an open and constructive manner, and I can tell you that it will accept in full or in part 15 out of the 16 amendments tabled. These will be included in a revised proposal which will be submitted to the Council in the next few days. Many amendments are similar to the Commission's initial and amended proposals and therefore help to improve and even correct certain politically important aspects of the common position.
If you will allow me, I will mention a few of the more significant examples. I must thank you for having accepted the 'European educational area' concept in Amendment No 2, as defined in our proposals. The term 'area of cooperation in the field of education and training' requested by the Council has excessively technical and abstract overtones and would be difficult for people to understand. On the other hand, 'educational area' sends a strong political message to all the citizens of the Union and clearly indicates to them the direction that the Community is taking in education and training. In this respect, I must particularly thank those who insisted on this term, namely Mrs Guinebertière, Mr Hyland and Mrs Hawlicek.
Turning now to the procedures for selecting projects, I am pleased to note that Parliament agrees with the Commission's aim of increased simplicity, greater transparency and increased ease of use for programme beneficiaries, as indicated by Amendment No 14. Parliament's proposal to eliminate one of the Member State consultation stages within the centralised actions would considerably simplify and shorten the project selection procedure.
I am also pleased that Parliament intends to introduce a revision clause in Article 12, as indicated in Amendment No 8, to allow the Commission to present a report on the results achieved, including on the financial framework, three years after the start of the programme, together with any proposals it deems appropriate. As the Council has decided to extend the programme's duration to seven years rather than the five proposed by the Commission, the clause introduced by Parliament will allow the programme to adapt flexibly to any new requirements.
Obviously I accept Amendment No 12 which aims, when awarding Erasmus grants, to give priority to students whose financial situation requires special assistance. On this point I must thank Mr Rack and Mrs Tongue, who stressed the importance of this. Particular emphasis must also be placed on an aspect which other speakers have mentioned, which is that it is often students from the most-favoured categories who apply for grants. This is because they are less inhibited, they are used to travelling with their families, they hear discussions at home about events abroad and they are, perhaps, culturally better prepared. But the decisions are, after all, taken locally and we can have every confidence that those awarding the grants will distinguish between those who have ability and those who perhaps have greater merit but less ability and for whom the awarding of the grant will be more decisive in their professional and personal development.
In this context, I would point out that, following Parliament's initiative last autumn, the Commission launched a study on the socio-economic situation of Erasmus students. The results of the survey, which covered ten thousand students, will be presented to you in the next few months.
In addition, for two years now the Commission has been systematically urging universities and national agencies to take account of the financial needs of students when awarding Erasmus grants. This is something that I myself have monitored very carefully, and I would like to thank those who have looked into this question.
I can also accept the principle behind Amendments Nos 10 and 16, which establishes the possibility of initiating pilot projects to allow young unemployed teachers to teach for a time at a school in another Member State. All the Member States really need teachers from other countries of the European Union - we have all experienced language teaching in our own countries. It is clear that being taught even for a short while by a teacher from a foreign country who can provide a unique view of his or her own culture is very important, particularly for young children.
Such an initiative would allow young teachers to acquire vital professional experience while helping to give a real European dimension to teaching.
Several other amendments aim to clarify and reinforce certain aspects of the common position and as such their substance or principles can be accepted. This is particularly the case with Amendments Nos 1, 3, 4, 5, 7, 9, 11, 13 (second part) and 15 which cover the following aspects, among others: the importance of the European Credit Transfer System; more support for young people undergoing training in the form of language learning projects; clarification of the procedures for the participation of Cyprus; a reduction in the minimum percentages specified by the Council for Actions 2 and 3; the priority to be given to languages less widely used and taught, and, in frontier regions, the languages of neighbouring countries. Several speakers were concerned about this last subject, namely Mr Elchlepp, Mr Kerr and Mr Mann. I cannot, however, accept Amendment No 6 on the financial article.
I note Parliament's support for increasing the programme's budget to EUR 2 500 million. In its original proposal, in line with the priorities established under Agenda 2000, the Commission specified a financial framework of EUR 1 400 m for a five-year period. Applying the same priorities to a seven-year period, as specified in the common position, and taking into account the average growth rate, the Commission would have proposed a figure in the order of EUR 2 151 m. However, in order to achieve a common position at first reading, the Commission was forced to adopt the figure of EUR 1 550 m which was approved by a qualified majority.
I am pleased that the Commission and Parliament agree on increasing the budget in line with our ambitions. I hope that after the negotiations the Council will feel able to agree with us and I also hope that we can move forward together during the conciliation procedure. Obviously, I will be determinedly on your side in this procedure.
Finally, I would stress that I believe we are on course to achieve a final decision under the German Presidency which would allow us to prepare for the implementation of the new programme under the best possible conditions. Clearly I hope that a satisfactory agreement on the budget can be reached during the negotiations.
I would like to end by again thanking the Culture Committee and its rapporteur Mrs Pack in particular for their excellent work and their constructive amendments, and also the House as a whole for the support which it has constantly given us. I am convinced that this programme will help to build a Europe of knowledge which will send out a strong political message and respond to the needs of the public.
Thank you, Mrs Cresson.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Tobacco taxes
The next item is the report (A4-0021/99) by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Directive amending Directive 92/79/EEC on the approximation of taxes on cigarettes, Directive 92/80/EEC on the approximation of taxes on manufactured tobacco other than cigarettes and Directive 95/59/EC on taxes other than turnover taxes which affect the consumption of manufactured tobacco (COM(98)0320 - C4-0402/98-98/0189(CNS)).
Mr President, ladies and gentlemen, in 1998 the European Commission submitted a report on the structures and rates of excise duty as well as a proposal for the amendment of three different directives on the taxation of manufactured tobacco. The report, which provides the basis for the proposed technical amendments and for the changes in the minimum rates of excise duty, examines whether current legislation guarantees the smooth functioning of the single market. Two factors are particularly important in this context: firstly the fact that tax fraud and smuggling are rife as a result of the relatively high rates of excise duty on tobacco and tobacco products and because of the wide disparities between the excise rates levied by the various Member States, and secondly the fact that the practical application of the rules governing excise duty has raised a number of problems which call for technical adjustments.
The current system was introduced in 1993, and today's proposal has its origins in lengthy discussions in connection with the single market which date back to 1995. Excise duties on tobacco are a significant source of revenue for the Member States, varying from 0.4 % of GNP to 1.6 % of GNP in Greece, for example. The fact that duty is generally suspended when goods subject to excise duty are taken from one Member State to another creates problems with documentation, with the potential for forgery and with other aspects of such operations, and indeed the European finance ministers will scarcely be able to rest easy when they check the findings announced last year by the President of the Court of Auditors, which put revenue shortfall from excise duties at the alarming figure of EUR 75 billion per annum, with particular problems in the areas of value-added tax, excise duties on tobacco and duties on wines and spirits. This is an appallingly large revenue shortfall, which certainly calls for direct action on fraud and tax evasion in particular.
Today, unfortunately, we are not dealing with the fight against tax fraud or even with the harmonisation of measures in that area, but rather with relatively modest adjustments. When we talk about tobacco duties, we have to distinguish between the excise duties on cigarettes and those on tobacco products other than cigarettes. These other products account for only about 5 % of the total market. Cigarettes account for the other 95 %, but as far as they are concerned, this report only deals with technical adjustments to the taxation regime. The system for calculating the minimum rates of excise duty is highly complex, and I do not propose to hold forth on that subject here, since only a handful of specialists understand it in any case.
The substance of the proposal made by the Commission is that rates of excise duty may fall short of the minimum levy, which is 57 % of the retail price, for an adjustment period of up to two years. The proposal also provides for a very moderate increase in two stages, the first of which was scheduled for 1 January 1999; as you will be aware, that date has passed without the change having been effected and without Parliament having delivered its opinion. The second stage of the moderate increase is due to take effect on 1 January 2001. These amendments were supported by a majority of the Committee on Economic and Monetary Affairs and Industrial Policy, with the tax increases only securing a narrow majority, and the Group of the European Liberal Democrat and Reform Party has now tabled new amendments which would upset the existing balance. If we were to accept these amendments, the minimum excise duty on loose tobacco for those who hand-roll their own cigarettes would rise drastically, which would make sudden 30 % price increases inevitable. We were opposed to this, and I ask the House to reject these amendments proposed by the Liberal Group, since they relate to a specifically Dutch problem and have nothing to do with young people's smoking habits.
It is a fallacy that those who have just taken up smoking are most likely to roll their own cigarettes. On the contrary, the main purchasers of loose tobacco come from a particular age group and a particular income bracket and are established smokers. Young people go for lighter cigarettes. But we have also asked the Commission to present an interim report by 30 June 2000 on the subject of public health and in particular on the problem of tax fraud, and I should like to underline that point. Another reason why the interim report is necessary is that nothing has been happening in this sector. I should like to express my thanks for our past consultations, and I hope that the great majority of the House will approve the report as adopted by the Committee on Economic and Monetary Affairs and Industrial Policy.
Mr President, on behalf of the Agriculture Committee, I would like to congratulate Werner Langen on the excellent work he has done, on the balance he has demonstrated, and on the common sense he has displayed in presenting an amendment requiring excise duties to be examined every four years instead of every five years. We welcome his committee's proposal.
But, my goodness, here we are talking about tobacco taxes when a large proportion of these taxes are not even collected in the European Union. The truth is that, like alcohol, tobacco has an irresistible attraction for organised crime. And anyone who was present at the Committee of Inquiry on Community transit, anyone who regularly reads UCLAF reports or anyone who keeps abreast of current affairs in my own country, where 70 containers of tobacco disappeared just the other day, with the Portuguese Government claiming 14 billion escudos in compensation from a transport company, will know just how many millions escape the Community's financial checks. And this often happens with the connivance of the Member States and also of certain European institutions, as funding for scanners for border checks and for physical checks at ports is often not granted. Nevertheless, I think we should be talking about taxes. But it would also be advisable for the Commission to think about how it checks the payments due to it and how it could force defaulters to pay up.
Another omission I identified in the Commission document was the lack of a programme to educate young people about tobacco. They are the smokers of the future.
Madam President, the European Commission is very modest when it comes to the approximation of taxes on cigarettes and other tobacco products. It gives the Member States more flexibility in applying the minimum rate of 57 % of the retail price. As a result, this percentage can actually fall below 57 % for a time. Whilst this is presented as a technical measure, we shall have to make sure that it does not distort competition.
In addition to this flexibility, the Commission is proposing to adapt the specific duties on tobacco products to inflation in two stages. Given that actual duties are already higher everywhere than the minimum levels, this is primarily a cosmetic proposal. In the Committee on Economic and Monetary Affairs, however, it was the view of the largest possible minority that the European Commission should have done more. Mr Langen made reference to this just now. We think that there should be an end to the preferential treatment given to shag and hand-rolling tobacco, which currently attracts a far lower rate of tax than cigarettes, with which it is in competition.
There are, amongst others, three amendments tabled by the Liberal Group, Nos 6, 7 and 8, which my group supported and will support again. If there is any reason to tax hand-rolling tobacco or shag differently from cigarettes, then the tax should in fact be higher, because shag is generally more harmful than cigarettes. The lower tax on shag constitutes a price incentive which steers smokers towards the very product which is most harmful. That misguided incentive has to end. This does not in any way mean that the hand-rolling tobacco industry has to come to an end, but simply that it has to lose its fiscally advantaged status. In this respect, Amendment No 7 by the Liberal Group is less radical, since it raises the percentage of the price to the consumer accounted for by tax from 30 to 45 %. You have to compare that with the 57 % for cigarettes.
The strangest of arguments are heard in the debate on equal tax treatment for cigarettes and shag. Not only should hand-rolling tobacco continue to enjoy a tax advantage because that is good for jobs in the small business sector, but shag is supposedly the poor man's cigarette, since the poor man cannot afford real cigarettes. But if you put a high rate of tax on tobacco products to dissuade people from consuming a product which harms their health, and all Member States do that, you cannot tax the most harmful tobacco products at a lower rate. If smoking is harmful to health, it is also harmful to the health of the poorest people.
My group's view is that there is no place here for cynical derogations. Cynical is exactly the word to describe those who favour the present system. So the Commission proposal and the Langen report do not go far enough. I very much hope that the Commission will shortly come up with a more radical reform of the taxation of tobacco products. If my group has anything to do with it, Parliament will make a start on that tomorrow.
Mr President, when we talk about tobacco products, we cannot overemphasise how much damage they cause to people's health, not just active smokers but also those who are passively exposed to the carcinogenic effects of tobacco smoke against their will. Because of this, we need to give the protection of public health special attention, imposing taxes on tobacco products at national level and introducing legislation on tobacco at Union level. Revenue from tobacco products will in future have to be increasingly steered in the direction of preventive public health measures.
Tobacco is not just a national or regional problem, but very much a global one. For example, the activities of American tobacco companies in Asia, where there is still no ban on tobacco advertising or legislation to protect public health, are positively scandalous. For example, there have been threats to move big sports events to countries where the interests of tobacco companies are viewed more sympathetically.
The proposed directive now being discussed mainly contains technical amendments to Community legislation on taxation of tobacco products. In addition to the technical amendments, we also need to solve surveillance problems connected with the transportation of cigarettes. Organised criminal gangs smuggle cargoes of cigarettes to avoid paying duty, yet some Member States are against the introduction of effective surveillance systems. In my opinion, sanctions should be imposed on Member States in future if they fail to adopt modern and effective surveillance systems without delay within the framework of the taxation system that has now been proposed.
Mr President, I can only agree with what Mrs Matikainen-Kallström said in her excellent speech and with her views on tobacco, which I entirely share. Tobacco and smoking cause harm. We must do everything we can to make poor wretches like me who smoke stop, and to discourage young people from smoking in the first place.
Naturally, the Greens would like the tax on tobacco, or rather the price of tobacco, to be as high as possible. However, the internal market makes that rather difficult. In Sweden, for example, tobacco prices are among the highest in the EU; a packet of tobacco in Sweden costs an arm and a leg. However, our overall tax is among the lowest in Europe. Consequently, Sweden does not currently comply with the minimum tax rate in the directive of 57 %. It is therefore essential for the Commission to review the problem of taxation, so as to allow individual countries to impose higher taxes. Sweden, after raising the tax on tobacco two years ago, was then forced to lower it again because of a dramatic increase in smuggling and tax evasion, which compelled us to lower prices again. This should not happen, but we must have higher taxes on tobacco in order to force us to smoke less.
Mr President, I do not intend to comment on Werner Langen's report, although I do congratulate him on it. I just want to express my regret that the Commission has not taken this opportunity to switch to an ad valorem tax on tobacco instead of the present system, which is largely specific.
As I said here back in 1992, at the time the first regulations were adopted, this means that some types of tobacco bear a heavier burden than others, resulting in a distortion of competition. In this particular case, this distortion works in favour of American tobacco, which is more expensive, so that specific taxation amounts to a smaller fiscal burden, thus disadvantaging European tobaccos, which are generally cheaper and therefore more heavily taxed in percentage terms.
The heavier tax burden on these cheaper European tobaccos amounts to a regressive form of taxation, as they represent a larger proportion of goods bought by people on lower incomes. It could be argued that this is conducive to the socially desirable objective of reducing total tobacco consumption, given that there are more poor smokers than rich ones. However, given that we should be equally concerned about the health of the poor and of the rich, it would be hard to justify a policy that benefited the health of the poor at the expensive of the rich. I cannot imagine what political philosophy could be used to justify this distinction.
We cannot understand, and this is the point of my speech, why the Commission has not taken this opportunity to adopt a purely ad valorem form of taxation. It cannot say that it is a question of administrative convenience, given that there are precedents for this kind of taxation and given that it is extremely easy to levy taxes of this kind on a very limited number of well-organised producers.
Mr President, ladies and gentlemen, first of all I should like to ask the Commission why tobacco growing is still being supported to the tune of one billion euros, and in particular why lower-quality tobacco is supported rather than the high-quality varieties which are less damaging to health. And now moves are afoot, in the form of Amendments Nos 2, 5 and 6, to make marketing even more difficult by adding 30 % to prices, which would further increase the incentive to engage in smuggling and line the pockets of those responsible for transit fraud.
I also believe that arbitrary censorship of tobacco advertising is a disaster in terms of health policy. What we need in tobacco advertising is rational, explanatory, quality-orientated information. If a blanket ban is imposed on advertising, there will be no means of advising consumers on their best course of action. I believe it quite simply represents a lost opportunity to educate smokers in the use of better-quality tobacco as a health protection measure. This arbitrary censorship scheme simply must be scrapped. We must be given the opportunity to advertise in a way that focuses on health, and in a way that can prevent young people from taking up smoking at an excessively early age. Perhaps the focus should be on sheer enjoyment and on moderation, to combat chain-smoking, and if some people smoke the odd cigarette for enjoyment, they should not be immediately subjected to social sanctions. Tobacco is a legal product, a highly taxed product, and I believe it is inappropriate to ban the advertising of such a product.
Mr President, ladies and gentlemen, I would first like to thank Mr Langen for his report and for the conclusions that he has drawn. In general, Mr Langen recognises the need to make some technical adjustments to Community legislation on the taxation of tobacco products. These changes were seen to be essential during the last review of the rates and structures of excise duty on tobacco products, in order for the provisions to be interpreted and applied in a more uniform manner in the Member States, and also in order that they may be easier to implement, so that the single market can function correctly.
Having consulted national governments, firms and interest groups, the Commission did not feel it was appropriate to carry out a fundamental review of the existing structure, and in particular of the minimum rates applied to tobacco products.
With regard to the amendments proposed by Mr Langen concerning the extension of the period of review of the rates and structures, the Commission can accept a period of four years instead of the five years envisaged in its draft proposal. The report will take into account the proper functioning of the single market, the real value of the rates of duty and the wider objectives of the Treaty.
With regard to the amendments proposed, in order to include the recitals on fraud, health and the links between these elements and the price of manufactured tobacco, allow me to say that I do not see the need for such an approach in the directives covered by Article 99 of the Treaty. The directives are limited to establishing a minimum level of taxation for the products in question, while leaving the governments of the Member States to fix the rates at national level, as long as the minimum levels established in Directives 92/79/EEC and 92/80/EEC are respected. Subject to this provision, it is therefore to a large extent up to the Member States to decide on the level of taxation that they apply and to take into consideration factors such as health and fraud.
As the assessment carried out in order to draw up the report on manufactured tobacco products did not reveal any justification for progressively aligning taxes on hand-rolling tobacco with the existing taxes on cigarettes, the amendments concerning an increase in rates for hand-rolling tobacco are unacceptable to the Commission. The hand-rolling tobacco industry is less automated than the cigarette industry and therefore needs a more concentrated work-force. In order to safeguard their livelihood and also to safeguard employment, the lower rate for hand-rolling tobacco was deemed necessary. Once again, there is nothing to prevent Member States from fixing high national rates for this product if they consider this to be necessary for health reasons.
Madam President, I refer specifically to Commissioner Cresson's closing remarks to the effect that, even before the amendments on a small increase in the rate of tax on shag and hand-rolling tobacco are adopted, she could not accept this because it would be so bad for jobs. She then ended by saying that tax on tobacco and tobacco products was so important for health. I really cannot follow that at all. She made reference to research carried out by Member States and professional organisations. I should like to hear from her what the interest groups to which she refers - for example health bodies and consumer organisations - have to say on this subject.
Mr President, may I ask the Commission a question? If what Mr Metten has said is correct, it would have to be an amendment that affects cigarettes, because 99 % of the market is unaffected by the proposals that the Group of the European Liberal Democrat and Reform Party has tabled. They only affect one per cent, which is precisely the share of the market that is still in the hands of small and medium-sized businesses. The cigarette industry is highly concentrated. Can you confirm, Commissioner, that the plans to increase tobacco duty which Mr Metten is advocating here would only affect small and medium-sized businesses, which account for one per cent of total turnover, and that Mr Metten's health-based arguments are therefore unfounded?
I can only confirm what I said earlier: that it does not seem that these products, namely hand-rolling tobacco, are directly in competition with cigarettes.
Moreover, as I have already said, the hand-rolling tobacco industry needs a much greater workforce, even though this product's share of the market is not very great, and it directly affects jobs. We therefore considered that it was necessary to safeguard employment and the existence of this industry through the lowest level of taxation for hand-rolling tobacco.
Once again, there is nothing to prevent Member States, if they decide otherwise, from establishing national rates which could vary according to their assessment of the effect on public health.
Thank you, Mrs Cresson.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Regionalisation of common fisheries policy
The next item is the report (A4-0018/99) by Mr Gallagher, on behalf of the Committee on Fisheries, on regionalisation of the common fisheries policy.
Mr President, in tabling this report on regionalisation which is an own-initiative report from the Committee on Fisheries, let me immediately pay tribute to our former colleague Allan Macartney whose strong sense of European identity pervades this entire document. His outstanding contribution to the Committee on Fisheries strengthened and safeguarded the European fishing industry whose interests he stoutly defended during his lifetime. His presence, needless to say, is sorely missed in this House. But he will not be forgotten. His commitment to the European ideal lives on in this report to Parliament.
There are many calls for and conflicting interpretations of regionalisation and its relevance to the common fisheries policy. This state of affairs arises from the belief among many fishermen that there is a lack of cohesion in the regional application of the common fisheries policy and Community institutions. It has been my consistent opinion that unless greater efforts are made to involve fishermen's organisations in the decision-making process the best efforts of Community legislators will fail.
Consequently, this report draws attention to the potential for an already emergent regionalisation policy within a European context. In doing so it must be recognised that although renationalisation of fishing areas adjacent to EU countries is not an option, there is still an overriding obligation on Community institutions to safeguard the future of fisheries-dependent communities. Long-term survival of such communities will depend not just on a legal recognition of their legitimate historical rights safeguarded by the principle of relative stability and the six- to twelve-mile limits but also on a commitment by Parliament to ensure that future European policy reflects the need to facilitate their participation as stakeholders.
The aim of this report is therefore not to discuss whether this regionalisation should be implemented but rather to explore how it can be widened, developed and institutionalised. No one should take the view that this report is to introduce regionalisation immediately. It is an opportunity to debate the issues and to explore how it can all be developed.
The current common fisheries policy already includes large elements of regional variation and localised cooperation which could be explored more effectively in respect of stock conservation. Examples include the introduction of square mesh legislation. This is now part of my own country's legislation as a direct consequence of initatives by fishermen acting as responsible stakeholders. Other regional examples exist within the Community, such as the French local, regional and national committee systems, illustrating that developed regional management units, involving the industry and the decision-making process, can lead to a more rational, workable and realistic management system than presently exists.
It is a wonder that, whilst large sums of European taxpayers' money are spent on largely irrelevant, theoretical, scientific and management studies, no effort is made by either Community scientists or legislators to study fully functional democratic management systems that already exist in the Community.
In tandem with this report I would hope that Parliament would support my call for studies on existing regional management systems as a matter of priority, with a view to implementing them on a wider scale within Community regions. I refer to the amendments tabled by my colleagues, many of which I can support, and I personally endorse the amendments to extend the limits to 24 miles.
In conclusion, while I would wish to draw your attention to the socio-economic implications if we fail to develop a cohesive regionalisation policy in Community fisheries in the very near future, I firmly believe that this report offers a ray of hope for a new departure within the common fisheries policy which will be acceptable to most, if not all, fishermen. I ask the House for its support by voting in favour of this report.
Mr President, this report is the fruit of a good deal of work by the Committee on Fisheries and follows on from a number of its previous proposals to the House: the reform of the common fisheries policy, the regulations, the own-initiative report on international agreements and the discussion to be held within the next few months on the structural regulations, the FIFG and the Structural Funds.
All of this will be better organised and implemented if the principle of subsidiarity is paramount, if bureaucratic structures and superstructures are eliminated, and if fishermen can be involved in managing the CFP; after all, this is the very essence of regionalisation.
When referring to regionalisation, we are thinking of an aspect of the common fisheries policy which exists already. We are not of course thinking of a breach of Community solidarity; on the contrary, the involvement of local policies and active subsidiarity allowing for a local presence will make the reform of the CFP more successful. In this way, it will also be possible to take up useful innovations and to achieve a balance between fisheries and the environment, which is important for the preservation of Community resources, as well as providing worthwhile opportunities for fishing activities aimed at maintaining a balanced environment, such as small-scale fisheries and the creation of new jobs - which the fisheries sector is of course still in a position to offer, in a Europe where unemployment is so widespread. There is work not only for fishermen but also for other guardians of the sea, for example in aquaculture and handicrafts linked to the marine environment. In the Socialist Group's opinion, it makes sense to call for territorial waters to be extended to 24 miles; this request takes account of the ability to manage marine activities and resources in the coastal zone, and could maximise the involvement of associations.
The common fisheries policy must take account of the various players operating in the sector. Here we insist, for example, that other players should be brought into the Advisory Committee, without however weakening the participation of certain important parties: the members of the Advisory Committee should comprise not only shipowners and - quite rightly - NGOs and consumers, but also a strong trade union contingent. This is our blueprint for the future, and in this way we shall make a contribution to the future of fisheries.
Mr President, it is nice to see the Commissioner here with us tonight as this is a debate the European Parliament can be proud of. The report we are discussing follows logically on from the Fraga report which we discussed in November. The common fisheries policy was devised in 1973 and enacted in 1983, and it was believed at that time that we were setting up a policy for the long-term future. With hindsight we can recognise that a number of mistakes were made and the common fisheries policy is highly over-bureaucratised.
It has failed to protect fish stocks. It has failed to sustain viable fishing communities around the coast. Many of the rules are arbitrary and unfair and abuse is rife. The Gallagher report is therefore a great opportunity for this Parliament. As the rapporteur said, it follows on from the basis set out by Mr Macartney. I agree with his sentiments that Mr Macartney's loss was a tragedy. The alternatives are quite clearly set out in the Gallagher report.
In my own view we need to reinforce the localisation of the common fisheries policy. We need to make the local communities around the coasts of Europe feel part of the common fisheries policy, a policy which they currently reject. Therefore we have a huge opportunity to get the fishermen involved. We must recognise the fact that the local communities have to be assisted. They must be given the opportunity to look after, to harvest and also to husband the local fish resources. It is essential therefore to extend the 12-mile limit to 24 miles, to make that economic zone an area within which they can earn a living.
It is the local fishermen one needs to look after. The 24-mile area is the one in which they work. If we deny them the opportunity of harvesting their own local resource they are not going to feel fully involved in the common fisheries policy. If they are involved they will police it and will make sure that the long-term management is in place for future generations. Anybody who really believes in conservation of fish stocks has to be involved in encouraging regionalisation and ensuring that the local fishermen are part of the common fisheries policy and operate it under Community rules.
Mr President, regionalisation can mean different things to different people. As the report correctly says, to some it means renationalisation. It can also mean devolution of some aspects of decision-making to sub-national areas or managing on the basis of large bodies of water such as the North Sea or parts of the Mediterranean. There are many different meanings.
While some sort of devolution may in some cases be acceptable or desirable, it must be remembered that fish swim around so management of fisheries must be achieved at an appropriate level. The same level of management authority is not necessarily appropriate for all stocks in a region. For instance, the difficulties in managing highly migratory species such as tuna are completely different from those for harvesting seaweed or some species of shellfish.
The problem with the Gallagher report is that it does not address these points and simply argues the case for regionalisation. It never defines what is meant by the term or gives any guidelines about what should be regionalised or how. It simply states that there is a need for comprehensive regionalisation of the common fisheries policy. Without a clearer definition of what is meant by this, the Green Group cannot support the report.
Mr President, I rise with mixed emotions today. Allan Macartney was my dear colleague and I am glad that his work is here before us. I am grateful to Mr Gallagher for carrying it on so ably and to the Committee on Fisheries. I am happy that Allan was succeeded by his own close friend and election agent, Ian Hudghton, who will be speaking later.
I am passionate about this subject as my constituency has many fishing-dependent communities, including 90 inhabited islands, some of them going almost up to the Arctic Circle. Some of these communities are very fragile and totally dependent on the fishing industry. I have shared with them their despairs and their hopes, their tragedies and their disenchantment with this policy. I have been to sea many times both in calm weather and in gales. One thing I notice is that fishermen have great rapport with fishermen from other parts of the Community and, in fact, of the world. Perhaps if fishermen got together and made policy we would not have so many problems. There would certainly be more fairness and less bureaucracy than hitherto.
We have to be able to offer a future to all our fishermen. They have to believe they have a future. Many of them do not have that belief at the present time. Mr Gallagher has offered a ray of hope. Amendment No 4 by Mr Provan is very dangerous, as was an answer he gave in a press conference today. Although the regulation comes to an end, the policy does not. We have agreed that the principle of relative stability continues. Any reference to expiry of the common fisheries policy without the addendum is very dangerous.
Ms McKenna talked about fish being different because they do not stay put like animals in a farmer's field. This is recognised. The CFP was a derogation in itself from the Treaty of Rome. The aims were great. There was to be fairness, maintenance of dependent areas, a traditional way of life, stabilised markets, reasonable prices, relations organised within the Community and with third countries. It was wonderful. Unfortunately, the reality has fallen short. We have neither been able to protect the fishermen, nor the stocks.
That is why I think regionalisation is necessary and I have given examples in Amendment No 24. We are already on the road to regionalisation. There are many examples. I will not read them out but you should all look at Amendment No 24 where you will see positive examples. Discard problems, for example, vary from country to country. If you think of the square mesh which could solve the problem of conservation in many areas, you will see that we are already on the road to a regionalisation policy.
I would question Mr Novo's amendments. He talks about decentralisation as if it is the same thing. I would suggest that regionalisation could affect a whole region involving several states. Ms McKenna mentioned that. It could be the whole North Sea or the whole Mediterranean. Decentralisation suggests a relationship with one Member State only. So, although I admire Mr Novo's work and commitment, I have to say that I will not be supporting his amendments.
I support Mr Teverson's amendments and, obviously, I support my own. I am grateful to Commissioner Bonino who has shown enormous calibre as a very hard-working, clever Commissioner for Fisheries, and to the Commission, which has arranged numerous places where there will be forums for everyone to get involved. But I go further. I go with Pat the Cope in wanting direct involvement of the fishermen and I support the regional management committees.
Mr President, I would like to inform Mrs Ewing that we have withdrawn Amendments Nos 3, 4 and 5.
Mr President, the CFP already contains elements of regionalisation. These may be in the form of regulatory measures specific to particular sea areas, or conservation measures particular to certain fishing regions, ICES areas or sub-areas. There are also restrictions affecting particular species and specific fishing grounds, involving various restrictions with regard to access to the waters or the halting of fishing during certain periods, varied regional regulatory measures decided by the Member States under the principle of subsidiarity, and urgent measures on conservation of resources taken on the initiative of the Commission.
The fundamental issue is of course to know what exactly we mean by 'regionalisation of the CFP'. If by 'regionalisation' we mean 'decentralisation', that is with global decisions being centralised at national level by each Member State, particularly in planning and fleet management, and the delocalised application of those decisions, we are of course in favour of a certain degree of regionalisation of the CFP. If, on the other hand, by 'regionalisation' we mean a transfer of decisions from national level to the administrative regions, we are opposed to it.
The principle of subsidiarity must be correctly applied. Although the Commission's task is to define general objectives, it should in no way lay down the decisions through which those objectives should be achieved. It is at national level that coherence should be defined for land management, coastal management and maintaining a balance between the various types of fishing - inshore fishing, high-sea fishing, deep-sea fishing - and, moreover, the regions have no desire to take the place of the national authorities on this matter.
Boats from home ports in different administrative regions may in fact fish in the same areas. In this case, if different or even contradictory decisions were taken by different regional authorities, that could have damaging effects by causing the relocation of fishing boats or reducing the level of monitoring.
It is therefore essential, given that the territorial administrative region and the regional fishing area often do not coincide, to establish a clear system that is coordinated by the national authorities. The regional authorities, meanwhile, are in a better position to implement, in a decentralised manner, both structural measures and measures linked to the marketing of fishery products.
As a result, our group will vote in favour of the amendments which aim to encourage the development of a decentralised policy rather than an actual regionalisation of the CFP. We will reject all of the amendments and articles of the resolution which seek to transfer decisions which should remain at national level to the administrative regions, and we also reject the amendments which seek to alter the six and twelve mile zones. We know the position of certain Member States on the Boxes, but we do not think that this resolution should aim to alter the regulatory bases of the CFP. It can only deal with the functioning and organisation of the CFP.
Our group will closely follow the development of the vote and will vote in favour of the resolution if national prerogatives with regard to decisions on the implementation of the CFP are preserved. Under no circumstances do we want the development of the application of the CFP to lead to the role of regional administrations being strengthened to the detriment of the role of national administrations. However, we believe that the elements of regionalisation in the current CFP, which I pointed out at the beginning of my speech, should be applied further, in order to respond in the best way, and in line with real needs, to the different characteristics, both in terms of fishery resources and in structural terms, of the various areas of production which constitute the fishing zones.
Finally, Mr President, I would like to congratulate Mr Gallagher on his work and to take my turn in recalling the memory of our former colleague Mr Macartney, who initiated this report on the regionalisation of the CFP.
Mr President, I would like to associate myself with the remarks of other Members of the House about the colleague of the lady from Scotland who has just spoken. She knows how I feel about this matter personally. I am glad that Mr Macartney's influence in the committee lives on tonight and that we can help to achieve his goals.
I would remind this House that early in the 1990s the Commission initiated a report on Northern Ireland fisheries. It found that in the three large harbours which carry on the fishing endeavour - and I refer to Kilkeel, Ardglass and Portavogie - all the fishing is carried on within a family system. The percentage of people outside the families who work in the industry is very small indeed. So the life of these communities rests in a proper appraisal of their needs and their voice needs to be heard.
That is why I like this report. It believes that fishermen's support for fisheries regulations will improve by involving the local fishery organisations in the decision-making process. What is wrong with that? That is what we need. We need the contribution of these people whose livelihoods are at stake. The fishermen will not find a regime legitimate unless they are able to make a contribution and their voice is heard. This whole programme can be made more acceptable if this happens.
Northern Ireland is an Objective 1 area but this will possibly come to an end. What will happen to the system today that is geared into decommissioning fishing boats when we no longer receive Objective 1 funds? Will we see to it that these little communities - and they are tiny compared with the big fishing industries of the rest of the Community but vital to us all - are safeguarded? Those are the matters which really concern the fishermen of Northern Ireland.
Mr President, in the past fishermen themselves could run fisheries, but technical possibilities have changed the fishing industry. It is not only regional or coast-based; it is that too, but not only that. I am in broad agreement with the rapporteur, in that we must be sure not to lapse into romanticism, because fishing has changed and that is what we should be addressing. We cannot turn back the clock and dwell on the good old days. I would therefore also like to comment on the 24 nautical miles question. Mrs McKenna mentioned that fish swim around; they may spawn in one area and be caught in another. If we start to be restrictive towards one another, we do not have a common fisheries policy, because what is the use of fish spawning in our area if we are not allowed to catch them ourselves? Some cooperation and exchange of quotas are therefore necessary. I am also a little sceptical about what Mr Souchet said regarding the national level. We could talk instead about regional cooperation between several countries. We have really good experience of that in the Baltic. As regards over-bureaucratisation, which was mentioned earlier, we must aim for self-management and taking influence on our own situation. When people have responsibility, they can help in bringing their own situation under control, and that works against bureaucracy.
We have reasonable cooperation in most places. In this connection I must not forget to thank Allan, with whom I worked in the North Sea Commission, precisely on these matters. Even though we have good rules, national exemptions may mean that a 100-tonne trawler with a rating of 1000 hp can suddenly turn up, roll out a net the size of a football pitch and simply clean out a sea. When there are two such trawlers in the Baltic, it hardly matters whether or not we have self-management and regionalisation. Two trawlers based in the North Sea can make life difficult for 50 small fishermen. Regionalisation therefore means self-management, responsibility and active participation. That demands something from us in the European Parliament, but at national level too.
Mr President, I want to thank Mr Gallagher for taking over this report from Mr Macartney and for doing an excellent job in maintaining the concern and knowledge which Mr Macartney brought to the subject and his particular feeling for the industry and the people engaged in it. Mr Gallagher has the same qualifications as he comes from the same sort of region and has the same sort of experience of the fishing industry.
We have to recognise that there is a repair job to be done so far as the common fisheries policy is concerned. When European farmers demonstrate in the streets about the common agricultural policy, it is not because they are against the policy but because they fear that they may be deprived of it. But fishermen, generally speaking, do not appreciate what we and the Commissioner have been trying to do on their behalf. We have to recognise that there is a sort of mutual misunderstanding in fishing ports throughout the European Union. Everybody believes that everybody else has a better deal.
Therefore, it is important to break new ground, to offer fishermen the hope of greater participation than they had in the past. If we cannot achieve that we will not bring it home to them that the fight is about their livelihood. The fight is about preserving the resources they have and protecting the regions they live in. That is not always clear to them. I spent Sunday evening in Donegal. I met a lot of fishermen and generally speaking they were very unhappy people. If it was not the weather, it was quotas or bad prices. There are so many problems that they feel it is out of their hands.
This proposal by Mr Gallagher is to reinvolve them. By no means do we want to tell fishermen that we are offering them anything like a renationalisation or that we are removing the common fisheries policy. What we want to do is get the regions and the communities involved in the design of the policy and updating on a regular basis. I welcome this report and I look forward to the discussion that will follow and the eventual policy we can redesign around those proposals.
Mr President, I should like to thank Mr Gallagher and other speakers for their generous tributes to my predecessor, the late Dr Allan Macartney. He initially drafted this report to contribute to the current Europe-wide assessment of the achievements and failures of the CFP. In September last year Mr Gallagher kindly agreed to take over responsibility for this report and I should like to put on record my appreciation of his efforts in steering it through the committee.
The original draft was based on the premise that the common fisheries policy is, and from its inception has been, partially regionalised. The draft looked at how more local involvement in resource management and conservation measures might best be achieved and called for the existing regionalisation to be consolidated and expanded through the creation of regional management units. Like Allan Macartney, I firmly believe that bringing the decision-making process closer to those who are most affected by the CFP and are responsible for its implementation would lead to more respect for the provisions of the CFP and for a more successful policy per se . I would therefore like to call for greater involvement of fishermen and the fishing industry as a whole as an essential prerequisite to the success of the CFP.
Complementary to involving the fishing industry in the decision-making process is the need to heed the concerns of the fishing industry as a whole under the banner of regionalisation. The causal link between the fish caught in a given region and the industry it supports within that region can be easily undermined. This was brought home to me last week when I met with fish processors based in my constituency. They expressed concern that fish caught in that region are not always landed there. Therefore, essential jobs in the processing industries in what are clearly fisheries-dependent areas are put at risk.
Consequently, I should like to stress the importance of Article 12 of the resolution. The time has come to consolidate what de facto exists and to expand the principle of regionalisation of the CFP to all Community waters. This step is necessary if we are genuinely to involve fishermen in the decisions which affect them and offers the only clear and practical means of recognising the unique variables that exist in the fisheries sector.
I am in no doubt that regionalisation would further the primary goal of conserving fish stocks through sustainable fishing so vital for the fisheries-dependent communities of Europe. At the committee stage Mrs Ewing and I successfully tabled a number of amendments to ensure that the fundamental principles of the CFP such as relative stability are not undermined. My group has now tabled amendments which complement the consistent regionalisation of the CFP and ultimately will help to secure a successful future for the policy.
Regionalisation already exists, albeit in an ad hoc and inconsistent manner. These amendments address that anomaly and stress the importance of involving the fishing industry within the Advisory Committee on Fisheries. I would urge the House to support these amendments and the report as a whole.
Mr President, I welcome Mr Gallagher's report. It highlights two possible approaches in the reform of the CFP after 2002: an intra-state approach, devolving responsibility to regions within Member States; and an inter-state approach where Community waters are divided into regions with a devolved management structure.
About a year ago the Commission sent out a questionnaire to all Member States and organisations throughout Europe, to people in the industry, consumers, processors and others. The Commission held hearings in various locations throughout Europe. A summary of the findings revealed that most expressed the great desire for decentralisation and regionalisation. So this is what the fishing industry throughout the European Union wants.
It is my belief that the principle of decentralisation and regionalisation, coupled with relative stability, must form the cornerstone of any future reform of the CFP. The concept of relative stability was enshrined in the 1983 agreement and strengthened by the extension of the coastal bans to 12 miles. Indeed, I support Mr Provan's amendment to extend the coastal bans further. It is important that communities such as North-East Scotland, the Western Isles, Donegal, Cornwall, Galicia and Brittany are protected from the over-exploitation of fish stocks. It is important, therefore, that the European Union sets down various principles with regard to exploitation and conservation. There must be a stronger commitment within that policy of devolving fisheries policy. Regionalisation of the CFP will encourage the active involvement of fishermen in decision-making as well as the participation of producers' organisations at local level.
In conclusion, I support Mr Gallagher's call for regionalisation of the European fisheries policy which is necessary if we are to remedy the current deficiencies of the CFP. Any reform, however, must retain the principle of relative stability which will best serve the interests of fishermen and the marine environment alike.
Mr President, in the context of the necessary evolution of the common fisheries policy, changes should never be rejected outright simply out of fear of the unknown. I believe it is true to say therefore that changes leading to the sector becoming more actively involved in decision-making and to better implementation of the principle of subsidiarity are fully supported by Parliament. However, such features are not yet defining characteristics of the common fisheries policy though we would like them to be.
Bearing all this in mind, the imposition of a system of regionalisation as proposed in the report - through the creation of regional management units whose composition and responsibilities are not specified - does appear to be a leap in the dark. It is bound to hinder the process of bringing the common fisheries policy closer to those most directly affected by it, given the lack of a consensus and of the consideration needed before taking such a significant step.
Before even beginning to consider the form regionalisation could take, we should establish channels of communication with the sector and set in motion a decentralisation process reaching down to regional level. Many Member States do not even have the appropriate instruments for doing so, as many national governments have not devolved the administration of fisheries to the regions. Indeed, according to the replies to the questionnaires sent out by the Commission concerning the review of the common fisheries policy, the sector itself does not support the need for regionalisation, the only exception being the United Kingdom.
Similarly, the request to extend territorial waters to 24 miles is also supported only by a minority. Any decision of this nature would involve significant changes in the status of the fleets and ought to be considered in the wider context of the review of the common fisheries policy. Indeed, even the details of this are unclear, as the figures of 24, 35 and 50 miles are all quoted when the review of the common fisheries policy is discussed. I am therefore opposed to Amendments Nos 6 and 20.
Furthermore, the experts who looked at regionalisation on behalf of the Committee on Fisheries have stated that regionalisation would involve substantial changes to the principle of relative stability. Yet many Members who support such regionalisation are opposed to the modification of this principle, and I would be grateful if they could explain this to me. In addition, it would be necessary to redefine the balance between coastal and industrial fleets. This would call for a system of compensation.
I am sure I have said enough to make it clear that in its present form the proposal for regionalisation is far from being a practical solution. Much more work and thought are called for if the idea is not to be stillborn. It only remains for me to thank Mr Gallagher for his work and to thank all Members present today.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating our colleague Mr Gallagher, the rapporteur, whose meticulous work is well known to all those in the Committee on Fisheries. I offer him special congratulations on this report, despite disagreeing with it myself. Although he was not originally the rapporteur, Mr Gallagher was called upon to take charge of this report. In this context, it is appropriate to pay tribute again to the memory of our colleague Allan Macartney.
It is becoming abundantly clear in this debate that the term 'regionalisation' does not have a clear meaning. What does regionalisation involve? I think we should reach a consensus on what we understand by regionalisation of the common fisheries policy before discussing it. The terms 'regions' and 'regionalisation' have widely differing meanings in the 15 Member States, and carrying these differences through into an area like fisheries and the common fisheries policy means that, in my opinion, the report lacks clarity. I would even go so far as to say that it is contradictory and that it sheds very little light on fisheries and on the future common fisheries policy, where light is sorely needed.
A process of decentralisation which involves greater participation and transparency has to be welcomed. It must, however, be carried out within the global framework of a common policy which respects the principles of equality and nondiscrimination and which is compatible with the fundamental principles of freedom of movement within the single market enshrined in the Treaty. The needs of fishing-dependent communities should not be confused with covert renationalisation through regionalisation. Such a move would represent an attack on the global nature of a common policy. Participation in Community decision-making certainly ought to be improved. However, this should not be at the cost of fragmenting the CFP with regional decisions, thus increasing bureaucracy and weakening the guarantees of impartiality in the decision-making process.
Any review of the common fisheries policy must allow this sector to finally become part of the Community's economy and should naturally take into account the need to continue defending coastal fishing and fishing-dependent communities. The status quo needs to be maintained and there should be no extension of the coastal areas, contrary to what a number of amendments suggest.
For all these reasons, we do not feel that the report before us today is appropriate.
Mr President, Commissioner, I would like to start by congratulating Pat Gallagher on all the hard and positive work he has put in. I would also like to take this opportunity to pay tribute to our former colleague, the late Allan Macartney, who was a great Member of Parliament and a great friend.
Experience has shown that the fisheries sector is plagued by conflicts between fishing communities about access to fisheries resources, and above all conflicts between fishing communities in neighbouring countries. In order to keep such conflicts to a minimum, the common fisheries policy has always reserved a fixed area of the EU Member States' territorial sea for fishing by local communities. This limit was set at six miles in 1972, and was subsequently increased to 12 miles in 1983, under the present common fisheries policy regulation. However, that regulation expires on 31 December 2002, so that if nothing is done, the principles of the single market will apply, in other words there will be unrestricted access to fisheries resources in all EU waters. This would of course have a very negative impact on fisheries, especially small-scale fishing, which has a very important economic and social function in many Member States, not least in my own, Portugal.
For this reason, it is essential to ensure that the principle of relative stability is adhered to and that the fishing areas reserved exclusively for national or local communities are not just maintained, but also extended. For the same reason, I have joined James Provan and other colleagues in tabling seven amendments to the Gallagher report to ensure that this principle of relative stability is safeguarded as of now and to start to have a more active influence on the negotiations on post-2002 common fisheries policy, with a view to extending the 12-mile area for national and local fishermen to 24 miles.
Mr President, I would also like to say that as far as we are concerned, decentralisation is not a route to renationalisation: decentralisation simply means greater decentralisation and flexibility, or, in other words, greater accountability and efficiency.
Mr President, I wish to begin, on behalf of the Commission and in my personal capacity, by echoing the words of sorrow and grief over the loss of your colleague, Allan Macartney, not without recalling that - when I was much younger and a Member of this House - Mr Macartney and I belonged to the same group. I would therefore echo your words both on behalf of the Commission and personally.
I must say, ladies and gentlemen, that whenever we discuss fisheries - indeed, we have become a 'friends of fisheries' group, always more or less the same people - it is my impression that some of you think, or at least your words imply, that the fisheries sector once experienced a glorious and splendid heyday. I am something of a novice, having dealt with this sector for only four years, but none of the books or publications I have read on the fishing industry in former times refer to that golden age: the sector has always had an extremely tough existence, particularly at certain moments, constantly struggling to preserve the balance between extraction and resources. From this point of view, I believe that the Commission has proved very attentive and very open to suggestions from various quarters - Parliament, the Advisory Committee and also the sector itself - in an attempt to improve the situation.
I have studied the Gallagher report carefully from this perspective, and I wish in all honesty to make two points: firstly, as you know, wide-ranging consultations are under way for the reform of the common fisheries policy in 2002. We took pains to launch these consultations well in advance, so as to allow ample time for the debate.
Not all the questionnaires have been returned, but judging by the overwhelming majority of those which have reached the Commission and are now being evaluated, only part of the sector in both the UK and Ireland favours this type of proposal. Indeed, Mrs McKenna is right on one point: we should first be clearer about what we mean, or what you mean, by regionalisation, and how exactly it differs from decentralisation - which entails greater transparency and greater involvement - and, above all, how the fundamental principle of relative stability, which many of you have stressed today, can be reconciled with regionalisation.
I believe that this report is an important and useful contribution to the debate. Tomorrow morning, I shall be putting my proposed reforms to the Advisory Committee on Fisheries, but I would assure you that the present common policy already contains some very strong regional elements: for example, the regional MGPs and the whole section relating to regional cooperation and meetings. In short, a whole range of initiatives can be expanded on.
The final point which I would draw to the House's attention - and this is why I say that further consideration is required - is a problem concerning the Treaty. While this report does not establish clearly what the Commission's role would be, there would undoubtedly be some difficulty at the final stage, that of the Council of Ministers, the 15 EU ministers. In my opinion, that stage cannot be seen merely as a rubber-stamping of decisions taken in the regions or by regional organisations.
I hope that we shall continue to discuss this issue with one another, because I am sometimes aware of two overlapping elements: decentralisation - the proper application of subsidiarity, with greater involvement of local communities - which is very necessary, and regionalisation, which I think deserves much more investigation, since certain problems cannot be solved at regional level. I should therefore not like us to select the wrong approach and to devise radical reforms without having studied them in great detail.
I hope that we shall be able to carry forward these ideas together, in order to make the necessary reforms to the common fisheries policy after having examined them in a little more depth.
Thank you, Mrs Bonino.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The sitting was suspended at 8.25 p.m. and resumed at 9 p.m.
Legal protection of inventions: grace period
The next item is the report (A4-0037/99) by Mr Rothley, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the introduction of a grace period for innovations in national patent laws.
Mr President, researchers, scientists and inventors in the European Union are faced with a problem. Either they publish the results of their research, their scientific findings, thereby waiving the right to subsequent protection by patent, or they steer clear of the academic discussion process in the expectation of a future patent. That is the dilemma facing researchers, scientists and inventors in the European Union. They are forced to choose between contributing to scientific knowledge and obtaining a patent. The problem has been solved in the United States; it has been solved in Japan; it has been solved in many other countries of the world, but not in the European Union. This has fatal consequences. European researchers, scientists and inventors can naturally apply in the United States for patents on what they have developed, on the scientific ideas they have publicised. Of course they can do that, with the result that they will naturally make further investments in the country in which they hold the patents.
In other words, the lack of a grace period means that our rules in the European Union both impede innovation and discourage research. What does the grace period mean? It means that a publication by the inventor himself or herself will not prejudice the granting of a patent to the same person. I hasten to add that this does not in any way alter the 'first to file' principle. Now there are some clever people in the European Union, for example in the Association of the Chemical Industry, who tell us that this is all a matter of legal uncertainty. The Americans, the Japanese, the Canadians and many other peoples in this world would rub their eyes in disbelief to see the German Association of the Chemical Industry citing legal uncertainty. They will scarcely share that sentiment.
Another astonishing thing is that, when Europe negotiated with America in the World Intellectual Property Organisation (WIPO) framework on the basis that they were introducing the 'first to file' principle, so we would introduce the grace period in Europe, the whole of European industry actually agreed with the introduction of the grace period. I know that the Commission, which incidentally held a hearing in October and, to the astonishment of the European public, communicated its conclusions the very next day, has said that it can only look at this in conjunction with the 'first to file' principle and with the issue of the 'first to invent' principle, which, as you may know, plays a major role in the United States.
One thing is sure: the Americans will never deviate from the 'first to invent' principle. This being the case, we Europeans are effectively left with the sole option of doing the sensible thing, of acting in our own best interests at long last by introducing the grace period. Now it is not my job to make recommendations to the other political parties. I shall not make any recommendations to the PPE or the Liberals; they may possibly reject all of this. That may well be. I merely wish to point out one thing: the position that the PPE seems to have adopted and the position that the Liberals seem to have adopted will both have to be abandoned. They will not be able to assert their positions. They will lose this argument.
I am, of course, not entirely unaccustomed to having to wait until the second round before winning the day, but however Parliament may decide on this initiative, I know that we - my group - will succeed with it in the end; that is quite certain. We shall organise an international congress on this topic with the best people, and then we shall probably be able to tell the Commission how the world sees this question instead of merely presenting the narrow viewpoint of the Association of the Chemical Industry in Germany. My recommendation would be this: if I were the PPE or the Liberal Group, I should be somewhat more cautious. It is always difficult to have to give up a position that has become unsustainable because it is hostile to research, because it impedes innovation and because it has nothing to do with the international harmonisation of patent law. This position is untenable. You will have to give up this position, and so will the Commission. You will abandon it!
It would perhaps be wiser to line up on the side of common sense from the outset. So whatever the result tomorrow, whether we secure 314 votes or not, it will be of no consequence at all. If my group had not taken this initiative, the whole issue would not have arisen. The Commission, of course, would have preferred to keep the lid on this issue and not to have it discussed in connection with the Community patent. That is what the Commission would have liked best. The only problem is that we have now put it on the agenda. We shall talk about it, and whatever the outcome of tomorrow's vote, the prospect of failing to secure the necessary majority does not perturb me. We shall conduct the real discussion in connection with the Community patent, and we shall ultimately win this debate and thereby strengthen the European Union as a location for research and industry. It continually puzzles me, when Europe's standing as a business location is being ruined by such anti-investment and anti-research instruments, how anyone can still wonder why the jobs are all being created elsewhere. That is why I am convinced that common sense will prevail in the end.
Mr President, I would like to congratulate the rapporteur who is one of the most imaginative Members of the Committee on Legal Affairs and Citizens' Rights. He was the first person to pilot an own-initiative report through Parliament on motor insurance which led to the Commission producing legislation. Yet again Mr Rothley has been imaginative on the subject of inventions.
It is important that the European Union does not suffer competitive disadvantage, vis-à-vis other parts of the world, as far as our engineering skills are concerned. Patents are an important plank of legal rights to encourage inventions. Creativity is the engine of productivity in the European Union. Engineering is important in my constituency so I particularly appreciate the importance of patents and inventions. To cite just two examples: in my constituency Frank Whittle invented the jet engine and James Brindley invented the safety gears on bicycles.
This report is important as a proposal because it would allow researchers a year to publish before the need to file for a patent. This would help researchers to publicise their work and would follow the example of the United States and Japan. We need to make the European Union as competitive as possible. We need to have a strong manufacturing base and patents are an important part of developing the industrial output of the European Union.
Mr President, the legislative initiative before us today is based on the second paragraph of Article 138b of the EC Treaty and on Rule 50 of our Rules of Procedure. As the rapporteur has explained, its purpose is to introduce a one-year grace period into legislation on patents. During this period the inventor may file for a patent without suffering adversely from prior publication of the invention. This therefore amounts to setting up a system similar to that which already exists in the United States and in Japan, where the grace period is six months.
The attempts by the WIPO to introduce such a grace period have so far proved unsuccessful. The main reason for this has been the failure to resolve the issue of who has the right to the patent. In the United States it is the inventor, but in Europe it is whoever files for it.
Mr President, I have a great regard for my colleague Mr Rothley, as he knows. I truly believe that he is a great parliamentarian and a fine lawyer. Nevertheless, I do have to say that, in this case, I am completely opposed to what his report proposes. He has referred to the need for prudence. I am not sure whether it is more or less prudent to request a grace period than not to do so. My speech could in a sense be redundant, as Mr Rothley has already referred to the arguments I intend to adduce. He has anticipated what I have to say by presenting the arguments against such a request, and I can but wonder why. As we see it - Mr Rothley said so and I shall therefore repeat the point - the grace period results in a high degree of legal uncertainty and also in financial uncertainty for those responsible for the invention to which the patent relates. This is undeniable and, as Mr Rothley also pointed out, industry would clearly not be able to bear the costs of the uncertainty resulting from such a grace period.
What is called for is a detailed study to establish the actual effect of the existing discrepancies between European and United States legislation, yet no such study has been undertaken. We must remember that the grace period currently provided for in the United States is the consequence of a risk capital system that differs greatly from that which exists within the European Union. It would therefore be inappropriate to provide for such a period within the Union, as it would not take account of the specific nature of our current financial system.
It should also be borne in mind that in October 1988, the Commission organised a public hearing attended by representatives of the sectors concerned. The conclusion of this hearing was that for any initiative linked to the introduction of a grace period to be successful, it would have to take account of globalisation. Consequently, it would have to operate within the framework of a regulatory authority.
We do not therefore agree that Article 138b of the Treaty can serve as the legal basis for this proposal. We believe that it is expecting too much of the Commission to ask it to take a legislative initiative of this magnitude. We do not consider that it would be prudent to do so, and Mr Rothley himself referred to the need for prudence. My colleague stated that the real debate will take place in the context of the patent and he is quite right. If that debate takes place, then a grace period is not required and could in fact prove counter-productive.
Mr President, this is clearly no easy matter to deal with. As the rapporteur has pointed out, it would be advantageous in some cases, for instance scientific research and small businesses which are unfamiliar with the procedures. However, when we talk about the EU lagging behind in the number of inventions per head, this only applies at EU level. In my view, we should also be investigating the differences that exist between the Member States, since here the picture is not nearly as clear as the rapporteur is saying.
The disadvantages that have been mentioned include uncertainty about the law and legal procedures, and the possibility that European businesses may end up in a worse situation than their American counterparts.
We Liberals believe that the matter should be looked at in conjunction with some of the trade wars that are currently taking place between Europe and the USA. Clearly, what is at issue is intangible property; I have in mind the UMTS dispute in this respect. We were evidently very close to a settlement some years ago, when it would have been better to have had 'first to file' rather than 'first to invent' as a general, worldwide principle. We should also have made provision for a grace period.
We should not now give up the chance of bringing these two principles together through the unilateral introduction of a grace period. It is plain that the rapporteur, with this initiative, has goaded the Commission into action. I think we can see this in the Commission's last communication on Community patents, in which it specifically points to the need for some kind of interim arrangement for an enquiry to take place, whereby it is registered that something has been invented. Such a clear boundary is considerably better. Consequently, the Liberals are opposed to a formal initiative. Nevertheless, we are in favour of further investigations and of the EU holding to this course in the forthcoming trade policy negotiations. We have reached this decision bearing in mind the current state of relations between the trading blocs.
Mr President, Commissioner, there may be different views, or even very different views, about whether it was wise to abandon the European tradition of patent law in favour of adaptation to the US system. But what quite certainly cannot be done, and I believe the rapporteur is absolutely right here, is to refuse to accept the consequences of the decision after it has been taken. Adopting the US patentability criteria without taking the logical next step of introducing the grace period, which has long been in force in the United States, would mean placing European research at a blatantly unfair disadvantage. It would rob European researchers of the advantages that adaptation was supposed to bring, and would only result in their being compelled to publicise their work and apply for their patents in the United States. Going it alone at a national level is clearly not an option in this case, and it is equally clear that we need to adapt our rules to those laid down in the Convention establishing the World Intellectual Property Organisation.
The purpose behind the objections to the grace period that have recently been raised by the chemical industry is to ensure that scientists safeguard the industry's interests by keeping their discoveries secret. I believe it is the duty of this House to defend scientific freedom and the right of scientists to control their own intellectual property, which is why I ask the House to support the rapporteur's initiative as emphatically as it can. I should also like to convey my special thanks to the rapporteur for having taken this initiative.
Mr President, ladies and gentlemen, Commissioner, it is indeed an astonishing fact that our global players sometimes perform like teams in the lower reaches of the Third Division! Here we have international groups and their industrial lobby actually trying to dissuade us from including a grace period in the patent laws. And the groups of companies that are trying to dissuade us from affording protection to inventors are the very ones that are coping very comfortably with such provisions in other parts of the world, such as the United States or Japan. Unlike the lobby, which condemns the grace period as hostile to research and a barrier to investment, I share the view of the rapporteur that European patent law cannot go on operating without the speedy introduction of a grace period. It nurtures research and protects small and medium-sized businesses, to which the European Parliament is very committed, and with good reason, since these businesses create jobs that are urgently needed and are the channels through which the technologies of the future are introduced.
The ideas of young researchers at universities and research institutes provide the vital spark. They must be able to discuss and publicise their innovations without jeopardising their right to apply for a potentially profitable patent. Large companies can afford to conduct research behind closed doors and to keep new developments under wraps until the time is right to profit from them in the market-place. Researchers at universities, on the other hand, must be able to publish their findings in order to establish and confirm their academic credentials. The usefulness of the grace period can be seen in the United States. That is where the most frequently cited researchers live, in a country with an enviable wealth of innovative small businesses. If we want to compete with them, Europe will have to wake up - not gradually but as quickly as possible - whether or not it suits the large industrial groups.
Mr President, ladies and gentlemen, the question of introducing a grace period for innovations in national patent laws is a delicate and, in several respects, important aspect of the current debate on the reform of the patent system in Europe, as implied by the rapporteur himself. For this reason, the Commission is grateful to the House, and in particular the rapporteur, for having taken this initiative.
Having heard a number of speakers refer to the US and Japanese systems, I feel I must point out that, although US legislation does indeed establish the principle of a grace period, this must be understood in the light of one specific feature of the American law, namely that it operates according to the 'first to invent' principle, whereas the European legislation operates on a different basis: the 'first to file'. Whether we like it or not, any comparison with other systems must in my opinion acknowledge the different starting-points and rules on implementation.
Secondly, as has already been said, the Commission held an ad hoc hearing of interested parties on 5 October 1998. The Commission does not take decisions single-handedly: the hearing was attended by 150 people representing all the relevant circles, and perhaps I should list them for your information. They included large, small and medium-sized enterprises, associations of inventors and researchers, national, European and international representative bodies, patent consultants, national and European patent offices, international institutions, Member States and international experts.
Perhaps all these persons were mistaken; the fact remains that one initial, important conclusion can be drawn following this hearing: a legislative initiative concerning the grace period can be envisaged only at international level, through the World Intellectual Property Organisation. It emerged plainly that a unilateral European measure would not produce the desired result.
Furthermore, according to the overwhelming majority of those attending the hearing, a grace period increases legal uncertainty by abandoning the principle of absolute novelty in favour of relative novelty. The grace period seems in fact to be regarded as an inadequate response to genuine problems, such as the complexity of the procedure for filing applications, the lack of relevant information and the need to disclose one's inventions before filing for a patent.
In any event, the hearing on 5 October brought to light certain solutions which the Commission has undertaken to explore; moreover, it made such an undertaking in the communication on the future of patents in Europe, which was adopted in February.
In particular, as regards the complexity of the procedure for filing patent applications, the Commission has undertaken to investigate the idea of filing an application provisionally, on the basis of simplified formalities and without payment of a fee. Our consideration of such matters will be completed by the end of 1999. Further, to meet the specific needs of inventors and SMEs, who need to disclose their inventions before filing for a patent, the Commission has undertaken to re-examine two exceptions to the principle of absolute novelty, which currently applies under European law: manifestly unlawful use to the disadvantage of the applicant, and presentation of the invention at international exhibitions.
In these circumstances, ladies and gentlemen, the Commission has to say concerning the motion for a resolution that it cannot accede to the request to propose a Parliament and Council directive based on Article 100a of the Treaty. The Commission can, however, accept the amendment put forward by Mrs Palacio, calling on it to continue its deliberations, taking into account the conclusions of the hearing to which I have just referred.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Reinforcing cohesion and competitiveness
The next item is the report (A4-0027/99) by Mr de Lassus Saint Geniès, on behalf of the Committee on Regional Policy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on reinforcing cohesion and competitiveness through research, technological development and innovation (COM(98)0275 - C4-0491/98).
Mr President, Commissioner, ladies and gentlemen, everyone agrees that research and innovation are the driving force behind economic development, but no-one dares to add that this economic development needs to be balanced. Indeed, it is trite to point out that fundamental research is demanding ever greater investment, and that it therefore seems to have to be carried out by only a few small powerful teams associated with a very concentrated intellectual and industrial environment.
The demands of inter-continental competition lead to the appearance of major industrial alliances, and public investment, especially European funding, is welcome in order to help these efforts. The principle of developing research effort should itself be seen as standing for the progress, competition and attractiveness of the most powerful zones of activity and consequently for concentration. Cohesion, on the other hand, stands for efforts towards prior redistribution in favour of the development of less favoured regions. These are thus two opposing principles.
It is clear that research processes cannot themselves lead to convergence and that future convergence will be underpinned by autonomous development. The less favoured localities and regions should therefore create, with the help of the entire Union, an environment which is favourable to initiative and innovation.
The opportunity that we have is that instead of large-scale fundamental research carried out by concentrated teams, today a whole world of intercommunication is appearing, which will facilitate networks of small research teams spread out across an entire territory. We must seize this opportunity. All European programmes must take part in the convergence of economies, and the framework research programme should not escape this objective, which is set out in the Treaties and was also highlighted at the Amsterdam summit.
In its communication, the Commission has put together a few paths to take in order to reinforce both cohesion and competitiveness through research and innovation. The drafting of this communication, interesting though it may be, cannot, however, disguise the discussion that is going on in the Commission on this issue, which is similar to the debate that we could have on regional planning: is it really possible not to reduce the European effort towards competitiveness while at the same time directing research funds to the less favoured regions of the Union?
In any case, several studies show the worrying increase in imbalances between the regions, while the figures for gross domestic product per inhabitant in the Member States of the EU continue to show a residual convergence. There is in fact a certain discrepancy between national growth and regional cohesion, but even at state level the differences are extreme: in research and technological development expenditure, Germany and France, for example, spent 60 % of the total research expenditure in the Union in 1993, while Ireland, Greece and Portugal spent only 1.3 % between them. Whether it is the capacity to translate basic research into innovations, the number of patents per inhabitant, or staff employed in research and development, all these criteria reveal the extent of the disparities in technological development.
What is the balance of European action in this respect? Let us note, for example, that a group of regions which includes the whole of Greece, with the exception of Attica, three Portuguese regions and Calabria in Italy, were only able to participate in 2 % of the third framework programme. It is true that since 1993 the Commission has endeavoured to encourage greater synergy between Community programmes and the objective of economic and social cohesion. We could also - and the Commission has thought about this - use Structural Funds more in order to correct the trend that has been observed. Nevertheless, the share of funding devoted under the various objectives of the Structural Funds to specific investment in favour of research and development has remained limited, even though it has increased from one programming period to the next.
Ladies and gentlemen, I propose to you to strongly press for a more balanced distribution of the key factors of competitiveness in the various regions of the Union through programmes to support research. This House can, in terms of the Commission communication, underline what seems to be the key objective, namely the development of innovation in the SMEs in the less favoured regions. The idea is to encourage innovation in all the small undertakings that have neither the resources, nor the skills, nor the time necessary to embark on innovation and integrate it into the practices adopted by the undertaking.
However, this type of development requires a well-defined regional commitment, a close synergy between the fifth framework programme and the strategies adopted by the regions as cofinanced under the Structural Funds. It is also essential that we now fix the criteria for measuring progress in achieving the feasibility thresholds above which the spirit of innovation and competitiveness can be developed. Without this prior conceptual work, we will find it hard to act in the most efficient manner in order to ensure that these thresholds are achieved in the less favoured regions.
We must also call on the Commission to draw the full consequences from its correct observation that excellence in vocational training is of fundamental importance for the cohesion sought in this area. The only conclusion which the communication draws for the moment is that there is a need to promote vocational training courses in centres of excellence. We cannot stress the importance of human resources and then stop at such a weak conclusion. New funding mechanisms and boosting local policies for improving quality should at least be proposed.
To conclude, ladies and gentlemen, the Commission communication provides an interesting basis for discussing a new way of approaching cohesion issues, but much remains to be done in order to clarify objectives, criteria and procedures.
Mr President, I think that, in his excellent report, the rapporteur has put his finger on the crux of the matter regarding the implementation and the effectiveness of the Union's political, economic and social cohesion. His report underscores the omissions and the wrong choices of the past which have impeded a speedier adjustment of the less-favoured regions, which would have reduced the existing regional imbalances in the European Union.
The enormous disparities in growth which still exist among the different regions of the European Union are in great part due to the huge divergencies in the technology sector, especially in investment in research and technological development. Details that are available paint a vivid picture of imbalances in the European Union, with discrepancies in technology being double the discrepancies in revenue. As we have heard, just two countries in the European Union, Germany and France, spend 60 % of the total available funds for research and technological development.
Of course we congratulate these countries on their capacity to absorb funds for research and technological development. However, we must also stress the need to fully integrate research and technological development into meeting the objective of economic and social cohesion and the reduction of regional imbalances, so as to achieve more balanced growth within the European Union. This can be done by strengthening the basic factors which shape competitiveness in the different regions of the European Union, and by increasing resources and support for attempts to make up for technological deficiencies, especially in the Objective 1 regions, where the problems of technological deficiencies are most pronounced.
We need a more integrated approach to the problems of growth during the new development period 2000-2006 and, of course, more effective cooperation between the Structural Funds and the fifth framework programme for research and technological development. I believe that this must be one of the basic priorities for the new period of development. Finally, we all need to realise that cohesion is the ally of competitiveness and of the dynamism of our production system, and vice versa.
In closing, I agree with all the proposals contained in Mr de Lassus's report and with the priority he has given to balanced support for the different regions of the European Union. I agree with the proposals he has put forward to assist small and medium-sized enterprises and, above all, with the proposals to strengthen the links between research centres and universities by means of local vehicles for growth.
Mr President, Commissioner, ladies and gentlemen, if the creation of jobs in the European Union is one of our priorities, we must devote the utmost attention to research, technological development and innovation. As Christian Democrats, we are utterly convinced that competitiveness creates the safest jobs. Businesses that seek to remain or become competitive, however, cannot achieve that aim without sufficiently outstanding research and development and without innovating. It is true, as the Commission and the rapporteur have emphasised, that there are huge regional disparities in terms of research, technological development and innovation. Most research, of course, is conducted in regions with high levels of economic development, and far too little research, or indeed scarcely any, takes place in underdeveloped areas. That is a fact of life. Our efforts must be channelled into encouraging a continuous exchange of information between richer and poorer regions.
We are convinced that cooperation should indeed take place between the research programmes and the Structural Funds. But a clear distinction must be made between the finances allocated to each. They are and will remain separate support mechanisms. That does not mean, however, that they cannot supplement each other or that they are in any way incompatible. In short, we are saying yes to cross-pollination, but no to common funding. I can cite some successful examples of this approach from my own part of Germany, from Thuringia, which is an Objective 1 area. We have companies there which are household names in Germany and which have now established international reputations, such as Carl Zeiss Jena, Jen-Optik or the Jena ovenproof glass company. The European Regional Development Fund has helped to create the infrastructure conditions for the success of these companies, which have also launched some excellent pioneering research and innovation projects with the aid of funds from the fourth framework programme for research and technological development.
From that point of view, however, we cannot entirely endorse the rapporteur's proposal for Article 21, which is why we have requested a split vote on that article. I do wish to emphasise, however, that this should not detract from our general approval of the report.
Mr President, I would like to thank the rapporteur for his excellent report. A strange phenomenon is occurring in the European regions. While the figures for GDP per inhabitant reveal a residual growing convergence amongst the Member States, a process of rising imbalances between regions in the same state is taking place. In other words, there is a certain discrepancy between national growth and regional cohesion.
An intelligent policy to disseminate technological innovation would be one of the skills to counteract this process of polarisation. Unfortunately, research and development are still a monopoly of the richest regions. In view of the sensitivities of this, the Greens have proposed three important points.
There should be more structural assistance for technological development instead of heavy infrastructures in the less-favoured regions, especially in the Objective 1 regions. Secondly, we call for the application of a principle of positive discrimination in favour of the less-favoured regions under the new RDT framework programmes. That means the allocation of resources under the framework programme should be made applying award criteria on the model of the structural funds allocation criteria. And thirdly, an orientation of technological innovation in the less-favoured regions towards the promotion of sustainable development, promoting local skills and using local natural and human resources.
Finally, we have tabled an amendment introducing the principle of positive discrimination in R & D for the poorer regions.
Mr President, I must first congratulate the rapporteur, Mr de Lassus, on what I believe to be an excellent report on the fundamental issue of strengthening cohesion amongst European citizens. In this connection, I feel that research and technological development are crucial to the development of geographical cohesion amongst the citizens of Europe. This does not of course mean that research and development ought to be distributed throughout Europe, but rather that specific policies should be put in place to promote activity where maximum benefit could be derived from technological development. This would usually be in the most advanced regions, those most advanced at European Union level and at Member State level.
Such regions are the real economic powerhouses and tend to be in a position to make a more effective contribution to the development of the other less favoured regions. The latter should not however be prevented from obtaining investment to improve their technological level and their competitiveness. Indeed, if they do not, cohesive development across the whole of the European Union will not be achieved.
I should like to conclude by congratulating the rapporteur again because I do feel that this report has identified the main issues relating to the achievement not only of economic and social cohesion but also of geographical cohesion amongst all the regions of the European Union.
Mr President, ladies and gentlemen, Commissioner, Mr de Lassus, although I do not want to preach a Ptolemaic view of science, which is always a temptation for modern western science, it is impossible nowadays to ignore the fact that knowledge, science and research are the real engines of both intellectual and economic progress in our societies. And in the face of enormous challenges from the United States, this is in danger of becoming the weakest link in the European Union. Whilst this is a fundamental challenge for the richer and scientifically better-equipped countries and regions of the EU, it poses an even greater challenge for less-favoured countries and regions: not as regards talent and creative capacity, because these are equally spread, but in terms of know-how and technological innovation.
For these reasons, the Commission communication before us is to be welcomed in that it calls for greater Structural Fund spending on research and innovation, with a view to strengthening the weak scientific capacity and reinforcing the know-how and technological bases of industries in these poorer regions.
Nevertheless, the strategy proposed by the Commission suffers from one great flaw which is flagged up in the excellent report prepared by Mr de Lassus Saint Geniès, on which I would like to congratulate him. This flaw is that it does not take account of the need for more equitable distribution of resources available under the RTD framework programmes. I do not have in mind some kind of populist geographical dispersal of major themes and priorities in the framework programmes, far from it. But I would like to see some decentralisation away from the more exalted centres of research and technology towards more modest centres and towards smaller and more flexible teams based in poorer regions.
After all, although these framework programmes only represent 4 % of EU research expenditure, if spending under them were distributed more evenly, they could provide a powerful impetus for countries like Portugal, which up to now have been the poor relations of research and development in the European Union. Dissemination and absorption of scientific knowledge, technological progress and innovation should be one of the priorities of regional development and cohesion policy in the Europe of the future.
Mr President, the rapporteur attaches particular importance to the need to promote innovation in small and medium-sized enterprises. He has hit the nail on the head there, because the large combines negotiate directly with the research centres in any event. Small and medium-sized businesses are essentially in a difficult position. Our prime concern is to encourage innovation in those companies which are not large enough to devote time, money and human resources to deal systematically, and primarily on their own initiative, with innovative developments. It is a question of creating a real innovation culture among SMEs with a view to making European business competitive and safeguarding jobs.
Any initiatives that will help to achieve this goal, especially those which encourage young entrepreneurs to invest in innovation, are particularly welcome. The most efficient approach would be to ensure that the largest possible slice of the budget for both the framework R&D programme and the Structural Funds is devoted to this aim.
Mr President, Mr de Lassus's report raises a particularly important issue: how to promote cohesion and competitiveness in the European Union by supporting research, technological development and technological innovation. I believe it is important because, as we all understand, however many roads and railways we build, however many ports and airports we construct, however much we promote infrastructure, transport and the environment, research and technology represent an irreplaceable impetus for development. It is the quickest and most up-to-date road to growth. This growth will help the regions to help themselves and to create their own future, without the need to continuously struggle to keep up with the others.
In the light of this, it is a sad fact that imbalances between the different regions regarding research and technology are much greater than in other sectors. According to Mr de Lassus's report, they are many times greater than differences in revenue. For example, the difference in per capita expenditure on research and technological development between Berlin and Macedonia is, more or less, in the ratio of 1: 100. There is also a considerable problem of concentration of resources. Sixty-eight per cent of people who are involved in the sectors of research, technology and technological innovation throughout Europe are based in just 10 % of the regions of the EU. These facts and figures may explain why, despite all the attempts to achieve cohesion which have been made over all these years, the differences in revenue among the regions continue to be huge and, in some cases, are becoming even larger.
We must realise that research and technology are an important weapon in achieving cohesion and competitiveness in the EU, and this is why we must give them greater importance in the future. It is unfortunate, therefore, that the relevant Commission statement was issued after the drawing-up of the fifth framework programme for research and technology, and that its conclusions could not be included in the programme.
In any event, emphasis must be given to promoting research and technology in the less-developed regions of the EU. I should like to take this opportunity to say that such actions must be given greater weight in the regional and structural policies of the EU during the next period, because this is the best, quickest and most far-sighted way for these regions to achieve growth.
It is also the best way of promoting employment, because it will generate steady, sustainable jobs in sectors with future prospects, and it will help small and medium-sized enterprises to become the backbone and the major employers in this sector of production. However, Mr President, we must render unto Caesar that which is Caesar's. This is not the responsibility of the Commission, it is the responsibility of the Member States to promote these actions during the new programming period. I should like to take my own country, Greece, as an example. Unfortunately, Greece lags behind the other 14 Member States in this sector. Our expenditure is just 0.63 % of GDP, when the Community average is 2.4 %. This is therefore an opportunity for us to use the new Community support framework to promote research and technology.
Mr President, birds of a feather flock together. This is the principle that businesses apply when they choose their locations. They prefer those central positions where the bulk of economic power is already concentrated, and then employees, educational establishments and infrastructure investment are drawn into these existing centres. Then we have phenomena like the Golden Arc or the Sunbelt on the one hand and the peripheral areas on the other, a scenario which calls for a regional policy to counteract this magnetism and prevent mass migration from the periphery to the main population centres. There are some especially effective ways of doing this. Research and technological development can be used to establish footholds in the hinterland, so that not only know-how but also employment can develop outside the economic heartland and the main population centres.
This policy is convincingly presented by the communication from the Commission and by Mr de Lassus's report. My one wish is that the convincing words of both the communication and the report can be turned into action. One of my main interests relates to paragraph 15 of the report, which speaks of interregional and cross-border cooperation, because it is especially important to break new ground in these areas. Already this evening we have spoken about educational cooperation in connection with the Socrates programme when we discussed the Pack report, and we expressed our gratification at the fact that European Union funds had paved the way for closer cooperation in the field of education in precisely those areas. I hope and wish for all of us, and particularly for the regions at the external frontiers of the Union where Interreg is trying to reverse the manpower drain, that the promises made to us in the Commission communication and the de Lassus report will be fulfilled in those regions, so that some birds will start flocking to places where none of their feather have gone before.
Mr President, I should like to congratulate Mr de Lassus on his report. This is an important matter for my constituency of Devon and for my region of the South-West and in particular for Cornwall, which the Commissioner will know has a very strong claim for Objective 1 status. There is a great deal of activity going on in the research field in our region already, which shows what can be achieved by way of generating local employment, not just at the universities of Exeter and Plymouth.
There is a very exciting project at a small town called Holsworthy where a plant to create energy from agricultural waste is being developed with assistance not only from a research project, the Altener programme, but also from Objective 5b funding. This is a good example of the synergy of regional and research funds coming together. The most important thing for remote regions of the Community is the information technology networks and the potential they have for drawing together researchers from far-flung corners of Europe for mutual benefit.
I am working at present on a report in the Committee on Research, Technological Development and Energy for integrating environmental policy with energy policy. Here is a field where there is great potential for employment creation in the less-favoured regions. There was a rather interesting project a while back for a prototype hybrid bus running on a battery in the city centre and normal diesel fuel in the outlying districts. This was another example of where funding from Europe can materially assist projects for employment and for environmental concerns.
I welcome the emphasis in this report on small businesses. In my constituency in Devon small businesses and the self-employed form a particularly large section of the economy. They are a vital generator both of jobs and of innovation and new projects. So I welcome giving emphasis to them in this report.
In conclusion, I would like to say that we must beware of placing contracts for research work on geographical grounds alone. We must treat the merits of the project as the first priority. Otherwise we will damage the research work of the European Community.
Mr President, Commissioner, there can be few initiatives with sound and important recommendations more relevant to Portugal, which is a unique case as a country with an ill-balanced policy on the location of scientific and technological facilities, where balanced support would have an enormous effect.
As is highlighted in the Commission communication and in the report by Mr de Lassus Saint Geniès, technological development is a key factor in the internal development of less-favoured regions and in reducing regional disparities. On the other hand, promoting technological development in just one or two already privileged areas, in line with centre-periphery or cumulative effect theories, is bound to aggravate imbalances, negating the effect of any overall balance in expenditure on infrastructure and services. Although this might have social benefits, it would not have any effect as regards self-sustaining developmental trends.
The statistics on Portugal speak for themselves: 65 % of RTD funding, 82 % of state research and the lion's share of Community funding are concentrated in Lisbon. This means that there is no correlation with present levels of productive activity - the Lisbon area accounts for only 25 % of Portugal's industrial GDP and an insignificant percentage of the country's agricultural and forestry GDP. Nor is there any correlation with potential levels of activity, not to mention the social and political benefits that some if not all would see in balanced regional development of the country.
A well-balanced spread of support close to existing and potential users would also ensure that the needs of Portugal - or of any other country - are met, whilst promoting a wider spread of company expenditure, which is also desirable. This would involve a different approach to that of the present major laboratories, which are remote from most economic activity. I believe we should build upon the positive experience of technological centres sited at appropriate locations in the regions.
When all is said and done, we are talking about complying with the Maastricht Treaty, which clearly stipulates that support should be given to universities, research centres and to SMEs. I believe that this approach is correct and that it should be adopted throughout the European Union.
Mr President, let me begin by thanking Mr de Lassus for this highly significant report and the motion for a resolution. I am delighted to note that Parliament agrees with the main thrust of our communication, and it should be appreciated that this is the first time we have tried to release the synergy between these two policies, as you have rightly been urging us to do, and to achieve closer coordination of our common research and development policy with our structural and cohesion policy.
We share your view that research, technological development, innovation and modernisation of the production basis are essential means of creating steady jobs and reducing regional disparities. That is why, in the draft guidelines for the next structural programme, covering the period from 2000 to 2006, which it adopted on 2 February, the Commission reaffirms the approach that is also clearly outlined in the present communication. The competitiveness of a region is crucially dependent on whether or not it possesses an innovation strategy.
In the guidelines for the next period of the Structural Funds, the Commission therefore recommends to the regions a whole raft of measures designed to encourage innovation, from new forms of funding, such as venture capital to promote business start-ups and innovative developments, to specialised services and facilities for technology transfer. The contributions to the present debate have further emphasised the fact that the transfer of knowledge and know-how and the dissemination of new techniques represent a vital contribution to the enhancement of regional competitiveness. For that reason, the guidelines state that payments from the Structural Funds should primarily help small and medium-sized businesses to acquire the skills they need in order to go on developing, but they should also be used to set up cooperative ventures and centres where knowledge and skills can be pooled and to fund involvement in Community and international research and innovation networks, not forgetting the business innovation centres and the various European networks through which we have already done a great deal to enable small and medium-sized businesses to benefit from the results of research conducted by other bodies.
In response to your criticism of the fifth framework programme for research and technological development, let me say that this programme, as you know, was the result of two years of negotiation with Parliament and with the Member States, and that the framework programme is not primarily concerned with cohesion, but also focuses on the competitiveness of Europe as a global region in terms of leading-edge technology, which naturally implies that one of its aims is to enable Europe to compete with the United States and Japan. So the key point is that in pursuing the one aim, we do not neglect the other, and above all that we ensure not only that the development of research, particularly in the field of leading-edge technology, benefits the poorer regions directly but also that exchanges of researchers, which will be supported under the fifth framework R&D programme, can be used to promote innovation in the structurally weaker regions.
If you look at some of the elements of the fifth framework programme - at the development of human resources potential in the field of research, or at the improvement of the socio-economic knowledge base - if you consider the Marie Curie homecoming grants for researchers from underprivileged regions and if you examine the development grants for research establishments in underdeveloped areas, you will see that the fifth framework programme responds to many of the needs of structurally weak regions and that its subject areas, such as the sustainable management of water supplies and water quality, sustainable agriculture, forestry and fisheries, rural areas, the town of tomorrow and the cultural heritage, are all of particular importance to regional development. The same applies, of course, to objectives such as the promotion of innovation and the involvement of small and medium-sized businesses.
As the rapporteur has already indicated, we have made progress over the last ten years, not least in terms of funding. We started in 1988 with 200 million, and we now have 8.5 billion allocated to the Structural Funds for research and technology. It also has to be said here, of course, and I am grateful to Mr Hatzidakis for pointing this out too, that the Commission is not solely responsible, but that the Member States must also do more to ensure that such projects are included in their programmes. In a recent Objective 1 evaluation, we observed that more money spent on research and innovation does not automatically mean more innovation. In the cohesion countries in particular, the public sector is still largely overrepresented, while business innovations do not receive their fair share of funding, which is why I believe it is very important to put greater emphasis on the latter, because it is absolutely crucial that the regions themselves should be able to devise their own innovation strategies, which would be the best way to ensure that due account is taken of specific regional circumstances.
That is why initiatives such as the regional information society initiative, in which the regions cooperate - across national borders, incidentally - and exchange best practices in the field of innovation support, are so important. That is why it is also important that the innovation dimension should become a more integral part of interregional and cross-border cooperation. Parliament and the Commission are, I believe, on the right path, but I agree with the rapporteur when he concludes that there is still a considerable way to go before we can say that the poorer regions have really started to bridge the gap in research and innovation, as well as in other areas.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Conformity assessment procedure for packaging
The next item is the report (A4-0053/99) by Mrs Grossetête, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive on marking and packaging and on the establishment of a conformity assessment procedure for packaging (COM(96)0191 - C4-0627/96-96/0123(COD)).
Mr President, I would first like to directly address a question to the Commission, as there are a number of rumours flying around. I have reason to believe that certain manoeuvres have been undertaken and I would like to ask the Commission whether it is true that it is preparing a proposal that would encompass the directive with which we are concerned. If there is indeed a new proposal that we are to discuss in the near future, I would like to know if it really covers the directive that we are discussing this evening. If that is the case, depending on the Commission's answers, I will decide what attitude to adopt.
Meanwhile, to come back to the main issues of this directive, I would like to point out that an initial examination took place in October 1997, and that work was suspended while awaiting precise answers from the Commission; however, having obtained those answers, after several months' delay, we were not satisfied. Without an active contribution from the Commission, I was finally forced to make a different proposal.
The Commission was proposing two new symbols indicating the recyclability and reusability of packaging waste. However, these two symbols are completely new and do not provide sufficient information for the consumer. As the Commission itself recognises, recycling systems do not by any means cover the whole of Europe. We are now aware that the 1994 directive on packaging and packaging waste is not correctly applied across the whole of Europe. I therefore felt it was preferable to provide consumers with information which would allow them to be really active individually. Consumers must actively participate in the sorting of this packaging waste on the basis of symbols, which are already well-known, indicating the nature of the packaging material. This should help them in individual sorting. The symbols were chosen through the work of the European Committee for Standardisation (CEN).
The Commission was concerned about the appropriateness of these symbols, and I can reassure them as all of the symbols are in the public domain. I even know that certain companies have taken the trouble to write to the Commission in order to inform them that their symbols were at its disposal. The Commission's proposal also envisages a conformity assessment procedure for evaluating whether packaging conforms to the main requirements of the 1994 directive on packaging. It says that the manufacturer must draw up a declaration of conformity, establish technical documentation and keep it at the disposal of the national authorities that will carry out the necessary inspections.
We are aware that the packaging sector is particularly complex and often involves a great number of professionals. In order to take account of this situation, I believed it was necessary to alter the text of Annex III to avoid any confusion for the packaging manufacturer and the product manufacturer, in other words not to force the manufacturer of the product contained in the packaging to take responsibility for any fault in the packaging. The aim of this is to take into account the responsibility of each party at their stage of contribution to production: the packaging manufacturer, the filler and the packer. I also had discussions with Mr Bowe, and we found common ground which is set out in Amendments Nos 19 and 20.
To conclude, I would like to point out that the approach that I am proposing, which should enable us to find an intermediary solution while we are waiting for the latest revision of the 1994 packaging directive, is supported by all of the packaging sectors and by the consumers' associations, and it seems that the majority of Member States will agree to it. This is why I maintain my proposal and, while, of course, awaiting the debate, I hope to hear precise answers from the Commission, to which I addressed a question at the beginning of my speech.
Mr President, ladies and gentlemen, Commissioner, I have had the pleasure of serving as draftsman for the Committee on Economic and Monetary Affairs and Industrial Policy, where I have looked at the consequences of this proposal for a directive. I have the following comments to make. To begin with, I would point out that barriers to trade may arise with regard to partners outside the Community if a separate European reusability label is adopted. As I see it, an international label would have more impact and would not give rise to barriers to trade. It seems to me inappropriate to ask firms in Europe to spend money on introducing a European label if they will subsequently have to change over to an international one. Of course, the labelling scheme is voluntary, but it still has to be seen as a marketing 'carrot' or advantage to make use of the Commission's proposed label. According to what I have heard, the ISO will already have a label ready for the summer of 1999, in other words in a few months' time. And what is actually the point of the Commission's proposal? The Commission's proposed label is not linked to a European collection scheme, which would justify the label's message that the material on which it is used is more environmentally friendly. For example, packaging which contains PVC could, according to my information, be labelled as recyclable. Consumers would interpret that as an indication of benefit to the environment, although the packaging in question would in Denmark perhaps go for incineration and not for more environmentally friendly recycling. No, against that background, I do not see anything that justifies the Commission's proposed labelling or the Commission's timing. I therefore have no objection to waiting for an ISO label.
Then I have a few comments to make on the essential requirements. When we look at the Commission's choice of conformity procedure, I grant that the Commission has made a wise choice. Internal production control is welcomed by industry, since it can be incorporated into existing control systems for quality, the environment and health. But internal production control is based on the essential requirements of the packaging directive, Directive 94/62. These requirements seem to be too weakly defined. This is a view we have heard from industrial circles, but also from the national control authorities. It serves no good purpose for our firms to spend time and money unnecessarily because they are in doubt as to whether they are complying with the EU legislation. Similarly, it is not a good idea to leave the interpretation of these essential requirements to the national control authorities, with all the possibilities which that could entail in the form of technical barriers to trade and distortion of competition between the Member States. So, although I support the Commission's proposal for internal production control, I do not think it would be right to take this proposed directive any further before the essential requirements have been laid down in CEN standards. The Commission has itself admitted in our committee and in the Environment Committee that this proposal was put together in haste and is not as well thought through as might have been wished. I therefore believe, as our committee has concluded, that the only correct thing to do would be to hold the Commission to its responsibility and ask it to withdraw the proposal until the CEN and ISO have completed their work.
Let me comment briefly on Mrs Grossetête's report. In the Liberal Group, we are very much in support of the proposed material identifications. The labelling scheme proposed by the rapporteur gives consumers real information and involves them in a positive way in relation to the environment. When consumers have to make a purchasing decision, they themselves can choose the type of packaging they prefer, and - most importantly of all - consumers are in a better position to sort the packaging waste. This information and this involvement of consumers generates a real, active and positive environmental effect.
Mr President, I would like to thank the rapporteur and congratulate her on this report. I welcome attempts to harmonise the management of packaging waste while recognising the high initial cost of putting in place schemes for recovery, recycling and sorting of waste. The long-term benefits far outweigh these costs and will lead to a considerable reduction, if not total elimination, of the use of landfill as a waste disposal solution.
We must take the long-term view when dealing with the disposal of packaging waste. Manufacturers must be encouraged to use far less packaging material. Quite often, for example, supermarket goods are wrapped several times. Marking symbols used on packaging to indicate in which category the waste belongs must not only be clear and easily understood but must use the same marking symbols and same colours right across the EU. Furthermore, bags and containers used for waste selection must also use the same colour codes and symbols in all the EU member countries. This is not the case at present.
For serious package waste management to be successful such symbols must be easily identifiable by the consumer. Consumers will only participate in sorting and recovery schemes if they are simple to manage and if good collection of separated waste bags is available. Modern households living in confined spaces do not have room for holding or stockpiling waste for long periods. Children are naturally concerned about their environment. If they can be encouraged to give their support by starting their training in schools, the good practice will be continued in the home. The key message for success is to keep it simple. Otherwise it will fail.
Mr President, ladies and gentlemen, the previous speaker very clearly expressed what we should be trying to achieve with the packaging marking regulations under the packaging directive, which is that the consumer is actually able to select the correct means of disposing of packaging, in order to be as environment-friendly as possible. But we know that the Commission proposal is already obsolete, and it is now absolutely vital to wait for the Commission to revise the basic directive, the packaging directive of 1994, and incorporate its ideas and proposals for the marking of packaging accordingly. The Green Group intends to vote against this report, as, technically speaking, it would seem to be the only way to get the Commission to withdraw this obsolete proposal. Excellent though the work of Mrs Grossetête has been, I believe the only rational alternative is to get the Commission to withdraw its proposal.
Mr President, the challenge is how to encourage the European consumer to sort packaging waste. I think the efforts of the Commission and the rapporteur to that end are well-intentioned, but will not achieve the desired effect. The Commission's proposal would mean that each Member State had to replace its marking symbols with European ones. I would not mind that if the markings were better, but in my opinion they are not. Given that there is no uniform collection system, all the proposed markings do is indicate that the product can be recycled. The sense of that escapes me. I would prefer, for example, the various Dutch symbols whose meaning is crystal-clear and which fit in with the Dutch system of collection.
The proposals put forward by the rapporteur will not encourage the consumer either. She suggests indicating the type of packaging. This would use voluntary marking, but one form of marking only. The producer could not use any other form. So the Dutch bottle bank symbol, for example, would have to go. I do not think we are making it easy for the consumer if he has to decide for himself from a list of packaging ingredients how he should sort his waste.
But I acknowledge that there are wide differences between the Member States in how packaging waste is collected. They do not all attach the same importance to environmentally friendly methods of collection. However, I think the solutions suggested by the Commission and the rapporteur are inadequate. There is a very real danger that they may be counter-productive. If accepted, these proposals may be very confusing to consumers not only in the Netherlands, but in other Member States as well.
To conclude, if we want to provide an incentive for consumers, we must encourage the Member States to make serious efforts to set up an environmentally friendly system of collection. Until we have a uniform system of this kind, I see no point in harmonising markings.
Mr President, the management and control of waste can be done through various processes: reducing the materials used, recycling, reusing and energy recovery. We support the development of all these methods of recovery and re-use, as the considerable development of the role played by packaging, with its functions of protection, safety, logistics, and especially of aiding marketing, means that we need to deal with the growing environmental burden it represents, without ignoring any procedure that could be useful. We will therefore vote in favour of all the amendments that have been tabled, except for Amendments Nos 12, 13 and 15 from the Committee on the Environment, Public Health and Consumer Protection.
We reject Amendment No 13, because by specifying that packaging and packaging waste must be treated according to their marking, it favours one waste-management system over the others. We need all of these systems. Some people want to give priority to recycling and re-use of packaging, to the detriment of energy recovery: this approach is contrary to an integrated management of packaging and its waste.
Amendments Nos 12 and 15 place all the responsibility for the conformity assessment procedure for packaging on the processor, and exonerate the packaging manufacturer from all responsibility: under the polluter pays principle, it is the packaging manufacturer who should be responsible for this procedure, not the packer. Moreover, it is much easier to monitor the packaging manufacturers, as they are much fewer in number than the processors: if we take the wine sector as an example, in France there are only a few bottle manufacturers for more than 30 000 bottlers, and this example is typical.
To conclude, Mr President, if these three amendments from the Committee on the Environment, Public Health and Consumer Protection, which we feel distort the nature of our colleague's report, are rejected, we will vote in favour of Mrs Grossetête's report.
Mr President, I am pleased that the European Parliament has put labelling of packaging on the agenda for today. As you all know, the Commission adopted this proposal back in 1996, and I would like to thank the Environment Committee and especially the rapporteur, Mrs Grossetête, for the report. The reason why the Commission has presented this proposal is the obligation contained in Article 8 of Directive 94/62 on packaging and packaging waste, which many speakers have also mentioned. Article 8 states: 'The Council shall... decide no later than two years after the entry into force of this Directive on the marking of packaging'. I realise that there has been some criticism, especially of the new symbols the Commission is introducing under the proposal. The intention of the symbols is to indicate to consumers that the packaging can be reused or recycled. However, the symbols are not meant to give any kind of assurance that the packaging will be reused or recycled, and that is clearly a problem. I was interested to see the report adopted by the Environment Committee. The proposed amendments - and this has also been made clear by the rapporteur herself - will completely alter the Commission's proposal. They will in fact turn it into a proposal on material identification. The symbols proposed by the rapporteur aim to inform the consumer on the packaging material. The symbols for aluminium, glass and plastic, however, also show 'chasing' arrows, thus indicating to the consumer that the materials are recyclable, and in this way could give misleading information.
Then there is a further problem, in that we already have a Commission decision on material identification, Decision No 97/129, which was adopted on 28 January 1997. This establishes identification systems for packaging materials. Specific identification systems were introduced in the form of figures and abbreviations, applicable to plastics, paper, cardboard, metal, wood, textiles, glass and composites. The use of the identification system is voluntary. Under Article 3 of the Commission Decision, however, the system can be made compulsory. The proposed change from a labelling system for reusability and recyclability to one which serves as an identification system will not provide any value added in relation to the current Commission decision. For that reason - and this will hardly come as any surprise to the House - I cannot accept Amendments Nos 1, 3 to 11, 13 or 14, nor can I accept Amendments Nos 16 and 18.
There is another important aspect to the Commission proposal, and that concerns the procedure for the assessment of conformity. I would stress that there is an acute need for a procedure for conformity assessment, among both manufacturers and authorities, in order to check conformity with the essential requirements of Directive 94/62. I fully support Amendment No 12, which stipulates that all packaging must have undergone a conformity assessment procedure before it is put onto the market. Amendments Nos 2 and 21 are also acceptable, since they clarify and complement the proposal. It is important to stress that it is the manufacturer who is responsible for undertaking conformity assessments. I cannot therefore accept Amendment No 14 or Amendments Nos 19 and 20. Shared responsibility is not possible when conformity assessment procedures are to be implemented. The packaging manufacturer must ensure that the packaging produced and marketed is in conformity with the requirements of the packaging directive, i.e. Directive 94/62.
In conclusion, let me stress again that I do not believe that consumers, manufacturers, authorities or the environment will gain any value added by turning this proposal into a proposal on voluntary material identification.
Mrs Grossetête began by asking me a direct question, namely whether the Commission was already working on a new proposal. It is not. What may possibly have given rise to the rumours is that we have started discussions on a revision of the packaging directive, but we are still at a very, very early stage in those discussions, so it would be wrong to give the impression that we had a new proposal.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Labelling, presentation and advertising of foodstuffs
The next item is the report (A4-0003/99) by Mr Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (COM(97)0020 - C4-0059/97-97/0027(COD)).
Mr President, ladies and gentlemen, we have a report before us which has been occupying the European Parliament for a long time. Even during the preparation of the labelling directive, the question of listing the ingredients of alcoholic beverages was being discussed, but the move was blocked time and again by the Council. Commissioner Bangemann, so that we have no misunderstandings such as those which occurred at our last meeting at the same place and time, I should like to say from the outset that I am grateful for the timely presentation of this report. That is exactly what was agreed on during the conciliation procedure. I find that very professional.
The Commission's proposal seeks to close a loophole, and that is to be welcomed. Unlike other foodstuffs and beverages, alcoholic beverages have hitherto been exempt from compulsory labelling of ingredients. For all the points under discussion, there is surely one thing on which the House is in agreement, namely that the labelling of ingredients has to be introduced in the interests of the single market and in the interests of proper consumer information. I should like to stress that we are all united on that point. Not only in the committee responsible for the report, the Committee on the Environment, Public Health and Consumer Protection, but also in the Committee on Economic and Monetary Affairs and Industrial Policy and the Committee on Agriculture and Rural Development, these Commission proposals have been supported and enhanced.
The Commission proposal does not deal with the substantive aspects of ingredient labelling. Let me make that quite clear. It deals first and foremost with the question of the legislative procedures to be applied when the labelling provisions are laid down. Some widely differing ideas are surfacing here, and I must say that the situation starts to look precarious when the rapporteur and Members of the House attack each other, as for example in a press statement in which my honourable colleague Mrs Lulling implied that I had been guilty of obsessive behaviour and procrastination in the Committee on the Environment, Public Health and Consumer Protection. I should be grateful, Commissioner, if you would confirm afterwards that I came to see you a year ago and that we tried to urge the legal services of the Commission and Parliament to deliver a joint opinion. We do not seem to have succeeded in this, for I have not received any word as yet.
That was also a reason why I hung fire, because I should have liked to know what was right. There are two divergent opinions on this matter. The proposal, in my view, is most probably designed to attract the support of the Council, but I do not think it is in any way logical. Three different legislative procedures for the same legislative measure, a measure of consumer protection, will elicit a protest from any Member of Parliament, especially if the codecision procedure is to apply only to spirits and aromatised wines. The Maastricht Treaty granted us the right of codecision in the domain of labelling, and I must insist on that right, not only in respect of spirits and aromatic wines, but also for beers and all other alcoholic beverages.
It is surely high time we rid ourselves of this very frequent fault of ignoring expert opinion when we discuss wine and beer in the European Parliament. That is why I based my work on this report on the following principles: firstly, the provision of consumer information on foodstuff and beverage labels, including the labelling of alcoholic beverages, is essentially a measure relating to the single market, a measure of consumer protection. The relevant legislation is the foodstuff labelling directive. The listing of ingredients on labels must therefore comply with that directive. It is simply not true that, as someone is bound to assert in the course of this debate and as others have asserted before, the labelling of wine can only be dealt with in a set of special provisions because it constitutes agricultural produce. The agricultural aspect is irrelevant here; the issue is the labelling of products and the provision of consumer information.
Secondly, when it comes to labelling the ingredients of alcoholic beverages, all such beverages must be treated equally. This applies both to the timescale, especially the simultaneous entry into force of the provisions, and to the procedures to be applied. There are no differences of opinion in Parliament on that principle.
Thirdly, the equal treatment of all beverages does not exclude the possibility of specific labelling directives for each category of beverages to take account of the special features of the individual beverage types. The proposal made by the Committee on the Environment, Public Health and Consumer Protection allows for that option. The response of the industries concerned has shown me that equal treatment of all beverage categories is no mere pipe dream. It is not my job as a rapporteur, nor is it the task of Parliament as the legislative authority, to champion the cause of any particular industry. Our task is to provide a level playing field and to avoid discriminatory measures. That is why we insist that a uniform procedure must be applied and that the same timescale must apply to all categories of alcoholic beverage. This principle is enshrined in our committee's proposal. We shall have to decide tomorrow whether we want comprehensive parliamentary involvement or whether we wish to leave some labelling to the Council. I have to say, Mrs Lulling, that this is not obsessive; indeed, your press statement testifies to a lack of knowledge of this matter when it asserts that, under the Treaty, wine and spirits have to be labelled in accordance with the common organisation of the market in wine. Now that really is the most novel idea I have come across!
Mr President, Commissioner, ladies and gentlemen, emotions are running high in the Chamber. I believe the consumer should be informed, indeed the consumer must be informed. That is the principle, and we all agree with it. The difficulty comes when we have to decide in detail on the form that such information should take. We are talking today about the labelling of beverages with an alcoholic content in excess of 1.2 % by volume - an extremely wide variety of beverages, ranging from wine to fortified beverages and even to the so-called alcopops. Each beverage has its own special characteristics that distinguish it fundamentally from the others. Wine is a natural beverage made from grapes, and I believe the consumer is well informed about it. Above all, there are specific regulations which clearly define the ingredients that wine may and may not contain.
It is a different story with the so-called designer drinks, the alcopops. A set of rules is urgently required here, first and foremost to establish that these are quite clearly alcoholic beverages, that they must be categorised as such when offered for sale and must not be placed on the same shelf as soft drinks. The Schnellhardt report does not deal with the details of labelling; our task today is merely to establish who should decide on these details at a future date. The Committee on Agriculture and Rural Development supports the Commission's proposal that labelling, wherever it may be required, should be prescribed in the specific Community provisions that already exist. We do feel, however, that the three-year period for implementation proposed by the Commission is too short, given the need to produce a sophisticated classification system, and we are therefore requesting an extension of that period.
The labelling provisions for all other products should be laid down in accordance with the procedure set out in Article 189b of the Treaty. Criteria based on practical expertise must be paramount in the realm of labelling. Try telling wine growers and farmers that we need more directives! For that reason we consider the Commission proposal to be acceptable, since we have specific Community rules in this area, and we can adapt them to cover labelling.
Mr President, Commissioner, ladies and gentlemen, with the best will in the world, it cannot be said of this report on the draft directive relating to the provisions on the labelling of alcoholic beverages that good things come to those who wait. For roughly two years the Committee on the Environment, Public Health and Consumer Protection has been tinkering with its report, despite the fact that the Committee on Agricultural and Rural Development and the Committee on Economic and Monetary Affairs and Industrial Policy delivered their opinions back in November and December 1997 respectively. Both committees adopted their opinions unanimously apart from two abstentions. In both committees, 74 Members took part in the votes on the opinions, which largely endorse the Commission proposal. The proposal only governs the procedure for labelling the ingredients of alcoholic beverages, but not the technical details of the information that should be displayed on labels.
We have known since 1979 that the Commission, the Council of Ministers and Parliament too are struggling to come up with a set of rules on the labelling of alcoholic beverages. Nevertheless, it is irresponsible of the Committee on the Environment, Public Health and Consumer Protection to fritter away a whole year after the submission of opinions by the committees consulted, only to present us with a hotly disputed report which was adopted in the first holiday week of January and for which only 24 Members voted, while 15 voted against it and one abstained. Why were such tactics adopted? Because the rapporteur and the members of the Environment Committee who supported him simply refused to recognise that, under the Treaty, wine and spirits in their various forms are agricultural products, the production and marketing of which are subject to the common organisation of the market in wine. A different legal basis applies to all other alcoholic beverages, including beer.
The European Commission has presented a logical proposal on where the rules relating to the ingredients in these two groups of alcoholic beverages will be determined - not how they will be determined, that will come later. The plain fact is that agricultural policy, whether it suits us or not, rests on the legal basis of Article 43, which only provides for Parliament to be consulted. As for the legal provisions on the labelling of other alcoholic beverages, which are industrial products, we now have the right of codecision. The fact that many people in this House plead the case for codecision and are trying - tous azimuts , on all fronts, as De Gaulle would have said - to achieve codecision where the Treaty does not provide for it may be understandable, although I personally have no time for such pettifoggers.
The rapporteur's veritable obsession with securing a right of codecision on the labelling of agricultural products too - he was always speaking about it - is now reaching grotesque proportions, and as you are aware, Mr President, we in the Committee on Agriculture and Rural Development and the Committee on Economic and Monetary Affairs and Industrial Policy have reintroduced some reasonable amendments. We agree that the provisions on the labelling of ingredients for both beverage categories can enter into force simultaneously. We can also live with a three-year time limit for all of this, but anything else would be in contravention of the Treaty, which is why I hope that the House will agree with us.
Mr President, I want to support the rapporteur against that attack from his own side. It is not the fault of Mr Schnellhardt that this remained locked in committee for some time. It is not the fault of Mr Schnellhardt that there has been a woeful refusal to see that common policies on labelling require common procedures. It is not the fault of Mr Schnellhardt that there have - to put it mildly - been a number of obstructions.
Most of the people in the committee believe that it is imperative and legitimate that Community provisions having the same objective should be subject to the same legislative procedure, namely that which is laid down in Article 189 of the EC Treaty. We want that to apply both to the specific Community provisions referred to here and to all other alcoholic beverages. We are not involved, and we do not want to be involved, in an argument about what should be on the label. That, for the moment, is the concern of another department.
We do not want to be involved in a North-versus-South debate or one between those who have a particular sector of the agricultural market in their care against those who have other such sectors. We do not want to be involved in the stigmatising of alcoholic drinks with the sole exception of areas where new products may present a health hazard for the unwary. We want a uniform opinion. We want all recognised legitimate and traditional alcoholic products incorporated within it. That is why a series of amendments, most notably Nos 9 and 15, seek to include cider and perry on the standard list with wines, spirits and beers.
I would appeal to the wine enthusiasts here to contribute to the spirit of compromise in bringing about a common procedure. We all have to do that. I have done it myself. I am prepared to accept Mr Bébéar's amendment, supported by the last speaker but one, with regard to the possible dangers of the new alcoholic beverages, the so-called alcopops. I do that in the full knowledge that these are made in my own constituency. The people who vote for me make these products. I am prepared to say on the record here and now that they can present health hazards and they need to be treated in a special way.
I never hear any of that spirit of compromise from those who come here and tell us that the drinking of wine is a cultural experience, that somehow it should be left outside all the arrangements and scrutiny of this Parliament. Those who say that and make these rather dreary claims are not just insulting the intelligence of Europe's consumers - most of whom would strongly agree with Mr Schnellhardt and his long labours on this issue. Worse than that, they are insulting this Parliament itself. They are deliberately saying that there is an area of scrutiny and oversight in which this Parliament, in the matter of labelling, should play no part. I cannot accept that and I hope Parliament will not either.
Mr President, ladies and gentlemen, beverages provide us with some of our nutrition. In my home state of Bavaria, we came to the conclusion back in the 15th century that the consumer also needed to know that his beer was brewed in accordance with precise rules, since beer, after all, is a significant part of the Bavarian diet. There are naturally other drinks as well. Doctors are now recommending that we consume at least three litres of liquid every day, and consumers have a wide range to choose from. However, it is important for them to know the quality that is available on the shelves. I do not believe that consumers would ever enquire whether a beverage comes under the common organisation of agricultural markets or under other areas of the single market. What they need is information that will help them to choose the right product.
I am thinking of people who have perhaps already consumed too much alcohol and should not therefore drink any more, but this is also about people with diabetes, for example, who need to know how much residual sugar a beverage contains. These are all very important things nowadays, and I believe we need legislation that takes account of today's world and not only prescribes that beer and cider should be displayed in the opposite corner of the shop from wine, but actually provides us with a realistic legal basis. I only wish to appeal to reason. I believe that Mr Schnellhardt's report provides a rational basis, and I should be pleased if Parliament endorsed the material that Mr Schnellhardt has prepared.
Mr President, I would like to thank Mr Schnellhardt very much for an excellent report. I think it is important, as many of my colleagues have pointed out this evening, that we do not divide up the alcohol market in such a way that we have one thing in one corner and another somewhere else. It must be a precondition that uniform requirements for the labelling of ingredients apply equally to beer, wines and spirits. That is the first point. The second point is that the rules should come into force simultaneously, in order to avoid a situation in which different rules apply depending on whether one drinks beer, wine or spirits. And the third point is that, in order to ensure uniform rules, it is necessary that the same decision-making procedure should be used, that the same rules should be applied, with the full involvement of the European Parliament. On behalf of the Liberal Group, therefore, I support Amendment No 1 calling for the addition of Article 129a as the legislative procedure. I also support Amendment No 23, which requires it to be indicated on the bottle how much alcohol or how many ingredients it contains, so that we car-drivers and others know how much we can drink from a health point of view. I also support Amendment No 12, which prefers the word 'ingredients' to the phrase 'prepared with', and finally - as I said before - it is very important that we treat alcoholic beverages uniformly, so I support Amendments Nos 15 and 9.
I very much hope that we can adopt this report tomorrow. I am well aware that there are major differences between North and South, but I think it incredible - and I agree entirely with Mr Whitehead - that we should talk about culture in connection with wine drinking, whereas beer drinking is regarded as an expression of something completely different. In both cases, we are talking about liquids which are consumed at social gatherings or with a meal. So I very much hope that we can arrive at a situation in which all these things are dealt with uniformly and with the full involvement of Parliament.
Mr President, ladies and gentlemen, this proposal for a directive amending Directive 79/112/EEC concerns the labelling, presentation and advertising of foodstuffs, in the alcoholic beverages sector. This proposal, which does not include rules on the listing of ingredients, nevertheless allows for the indication of these ingredients in the five Community regulations which already exist. The European Commission proposes that this information should enter into force within a period of three years from 1 July 1998.
We would like to make the following comments. First of all we must congratulate the European Commission on taking account of the need for consumer information on the ingredients of alcoholic beverages. However, we must add to this the concerns that may arise regarding the new alcoholic beverages aimed at young people, known as premixes or alcopops, which are not mentioned in this proposal. The presentation and advertising of these drinks attract young people and could result in real damage to public health. It is therefore important that these drinks should be labelled with their ingredients and the percentage of alcohol. The European Commission urgently needs to present a text on these drinks, which are referred to as soft drinks but contain alcohol, and which must be displayed on the wines and spirits shelves in shops.
Some of these drinks contain more than 3 to 4 % of alcohol by volume; the alcohol is of non-specific origin and the taste is covered up by sugar. With regard to the drinks that are affected by these labelling measures, and which are mentioned in Article 6(3), we should add to these aromatised wine-based beverages and aromatised wine-product cocktails, which are governed by Regulation 1601/91/EEC.
Beer, meanwhile, is not subject to any specific Community regulation. It would normally be excluded from this article, which is why I would like to ask you to support Amendment No 14 and to reject Amendment No 9 by the rapporteur. This Article 6(3) fixes a period of three years from 1 July 1998 for the application of the labelling rules. This short period already seems to be impossible to apply, because it comes too soon after the adoption of the directive. The period proposed by Amendment No 14 is therefore much more realistic.
Finally, as was pointed out by the draftsman of the opinion of the Committee on Agriculture and Rural Development, the phrase ' élaborée à l'aide de' used in the French version seems less appropriate than the phrase ' préparée à l'aide de' . We therefore prefer the latter form, which is also well known by consumers in the food sector.
Mr President, 'grasp all, lose all', as we say in my country. I do not know whether this applies to Mr Schnellhardt, and I hope that his report, duly amended, will at last be adopted by this House. There is no doubt, however, that Mr Schnellhardt's desire to include wine among the beverages to be labelled in accordance with the procedure set out in Article 189b of the Treaty has caused a serious and inexcusable delay. Indeed, the Commission referred this proposal to Parliament on 10 February 1997. The committee responsible, the Environment Committee, appointed Mr Schnellhardt rapporteur on 16 April 1997, almost two years ago. And the proposal was an urgent one, all the more so because the Commission itself was behind the schedule laid down in Article 6 of Directive 79/112. Nevertheless, the Environment Committee - which normally examines and approves reports very rapidly, thanks to the efficiency of its chairman - had to discuss this matter no fewer than three times over the two years; this was compounded by an unspecified number of strategic postponements, sometimes due to elections. Why? Because, believing that Parliament's decision should be as broad-based as possible - a view shared by us all - Mr Schnellhardt sought to remove wine from the scope of the specific measures relating to it, overlooking the fact that, in the case of wine, labelling forms an integral part of its definition: table wine, quality wine and so on.
Those of us who represent regions which are proud to be major producers of wine cannot agree, and I am grateful to the group to which I have the honour of belonging for allowing me to say so in this House.
No, we cannot agree. It is not - or not merely - so as to protect producers, even though that profession certainly does deserve our consideration, given the esteem in which it is held throughout the world; it is not - or not merely - so as to protect production in our regions; it is also, and I would say above all, so as to protect consumers in Europe and elsewhere. Among these, ladies and gentlemen, I would include keen beer-drinkers, just in case they should decide - and I hope so for their sakes - to drink a good glass of wine once in a while.
Mr President, from a public health perspective it would be difficult to envisage a more important area of administration than the regulations governing food quality. From an agricultural perspective, it is to the credit of our farmers and the food processing industry that they are to the forefront in providing quality food products in a manner compatible with consumer requirements. From the point of view of agricultural reform, it goes without saying that the process of extensification is a credible production base for quality raw material for the food sector. While it has a cost factor for producers, it has not, unfortunately, resulted in a better financial response in the market place.
Since the agricultural economies of European Union and third countries are moving steadily towards globalisation, it is crucial in the context of the next World Trade talks that those countries committed to food quality and consumer requirements are not put at a disadvantage by countries such as the United States, as is happening at the present time. I fully support the concept of clear, non-technical and standardised labelling of food products. However, we need to be careful, in our desire for traceability and transparency, to avoid over-regulation which could lead to lack of innovation and research into new products.
On genetically modified organisms I would repeat my earlier statements. No food product which is genetically modified or contains ingredients which have been genetically modified should be released into the food chain until it has been fully tested, and only then with clear labelling. To allay consumer concern in this regard, I suggest the colour coding of all labels containing genetically modified ingredients. I also call for an educational programme on the process of genetic engineering as applied to agriculture. Concerns in this regard should be based on fact and not as a response to campaigns designed to play on the fears of consumers. From this point of view we must have an effective educational programme for consumers.
Mr President, Commissioner, ladies and gentlemen, Mr Schnellhardt, I think that you are all wrong. I do not think that you have understood our approach. I really think that you are mistaken. Mr Whitehead, I am a doctor. I do not accept that you could suppose for one moment that I support alcoholism. Every day I fight the battle against this scourge. I cannot accept you talking to us about alcopops. These are evil, deadly drinks which we should remove from consumption and which are dangerous to young people. Mr Whitehead and Mr Schnellhardt, I would like you to think a little about our European culture, which, Mr Whitehead, is represented by savouring a quality wine or whisky in moderation, as part of festivities.
I do not think, my friends, that you realize that not long ago, less than a fortnight ago, we passed an essential reform, the reform of the common organisation of the market in wine. On that occasion we tried to defend the principles of quality and of regionalisation, and the principles of respect for our traditions involving wine and alcoholic beverages, in the interests of the consumer and the diversity that we have across Europe.
Labelling, Mr Schnellhardt, is an integral part of what we adopted, providing rules for the presentation of wine and telling people what may be represented by descriptions and designations of origin, such as the châteaux, the Rivesaltes, Prädikat wines, as you say in German, Mr Schnellhardt, Q&A, and so on. In short, we are here to defend a particular culture. We are following our approach towards the recent common organisation of the market in wine. We want to respect consumers, we want to protect wine, and we will therefore vote against you, Mr Schnellhardt, tomorrow morning.
Mr President, I should like to thank Mr Schnellhardt for his clear and concise introduction to what is a complex, emotive and difficult piece of legislation. As regards the labelling of alcoholic beverages, my position is that consumers have a right to transparency and complete openness. Labelling of all consumer products and in particular all food items, including soft and alcoholic drinks, is essential to give the consumer a clear description of the items concerned.
I realise that traditional products have not normally carried labels as to their content. Also, labelling cannot solve all problems. Labelling must be accurate and checked to ensure consumer confidence. Inaccurate and uncontrolled declarations are useless and bring the whole system into disrepute.
Despite all these problems, labelling has an important role and should apply to all food products including alcoholic beverages. In the vote I would like to see the proposal to include beer extended to include cider also. Therefore I will be supporting Amendment No 15 as well as Amendment No 9.
To conclude, consumer information must be complete and accurate. I therefore support the declaration of ingredients on all food items.
Mr President, I have been involved in these debates for eleven years now, and I have experienced all the various efforts to rationalise the area we are discussing again this evening. The Commission has now made another attempt, which actually focuses more on procedural and less on substantive issues, because if we begin with the substance, this proposal will suffer the same fate as the first two proposals. We shall not make any progress. For that reason the approach adopted by the rapporteur, which is the same approach we suggested in our proposal, is undoubtedly the right basis.
I cannot interfere in internal disputes. It is true that I spoke to the rapporteur, but I do not know whether he delayed the proposal, Mrs Lulling. On the other hand, I have a natural inclination to believe everything you say. However, I have no wish to interfere in this matter.
What did we propose, and what is this argument actually about? I do not intend to involve myself in the question of whether one product is culturally superior, although a great deal could be said about that. After all, wine is mentioned in the Bible, and that is certainly something! As far as these things are concerned, we should not be engaging now in any sort of Kulturkampf between wine and beer or between wine-growing areas and beer-brewing areas. We should be considering how we can ensure that the information which is important to the consumer is actually on the label. That, in short, is what we all want to achieve. That is certainly an aim on which there are no differences.
If that is our common aim, we cannot ignore the fact that there are already very detailed specific rules for certain alcoholic beverages, as well as very experienced institutions which exercise responsibility for ensuring compliance with these rules. That is really no more than what we are proposing. We are not trying to say that there is a difference in quality between wine and beer, or between beer and grappa or whatever; the real question is whether we make use of what we already have and thereby avoid any duplication of effort. The wine market and the rules governing the sale of wine are already highly sophisticated, and if we were now to overlay the whole structure, as it were, with a set of general provisions, Mr Schnellhardt, the result would surely be a situation in which consumers would tend to lose their bearings and in which producers could face the biggest problems. That is really the only crucial difference.
Now I could not fail to notice during the discussion that there are very widely differing positions on this issue in Parliament. That always suits us, because we can then wait and see which position prevails. That is precisely what I would suggest we do in this case. However, I can imagine that the Council will be more inclined to subscribe to our proposal. But there too, of course, we can wait and see.
I should therefore like to move on now to say a few words on the various amendments, so that you can consider our positions on these when deciding how to vote. We can accept Amendment No 3, which proposes an additional recital enunciating the two aims of the proposal, namely consumer protection and consolidation of the single market. We certainly have no problem with that. The same applies to Amendment No 17.
Amendment No 1 is unnecessary in our opinion, as there is no need to supplement the legal basis by adding a reference to Article 129a of the Treaty, because Article 100a also covers consumer protection. In any event, I have no intention of interfering in the dispute between the legal services. We made this proposal in the way we always make proposals. We chose what seemed to us to be the most logical legal basis. If there is a feeling that Article 43 should also be included because we are dealing with disparate products, that can naturally be done too.
I have said that we make a distinction between wine, aromatised wines and spirits because we already have comprehensive Community rules for these, including provisions on labelling. It seems logical to us that the rules on the listing of ingredients on the labels of these beverages - we shall still have to reach agreement on the substance of those rules, of course - ought to be adapted in the framework of the new provisions. We shall certainly have new provisions, but they must serve as the basis for the adaptation of these specified rules, and not vice versa.
For beverages that are not covered by Community regulations, such as beer and cider, the labelling provisions must be laid down in Commission directives. The question will then arise, Mr Schnellhardt, as to the legal basis we have to adopt and the form of parliamentary involvement. I appreciate that Parliament naturally prefers to work with a procedure that requires, or virtually requires, its consent and thereby strengthens the position of Parliament. But this cannot be taken so far that the principle is even applied in cases where it offers no practical benefit. There is no point in waging a conflict of competence at someone else's expense. I consider that very unwise.
We can accept the improvements of wording in Amendment No 14, and we can also accept the extension to five years of the time-limit for the adoption of procedures. But that should then apply to all products. Amendment No 19 proposes that it should only apply to wine and spirits. We believe that this amounts to unfair treatment, which we cannot accept. For the same reason, we cannot accept Amendments Nos 5, 6, 7, 11, 16 and 20 or the second part of Amendments Nos 9 and 15. The first part of Amendments Nos 9 and 15 is acceptable to us.
Amendments Nos 2, 10 and 18, which are evidently designed to make Article 6 of Directive 79/112 directly applicable to other beverages such as cider or new industrial products, are unacceptable to us, because we should have to insist on the listing of ingredients on the labels of these beverages as soon as the amending directive was adopted, whereas the same requirement would not yet apply to wine, beer and spirits. This means that we should then have another case of unfair treatment, although this time the boot would be on the other foot.
As far as these beverages are concerned, by the way, the real problem has more to do with consumers being misled, which is due in many cases to strict application of Article 2 of Directive 79/112. This could very easily be resolved through the watchdog bodies in the Member States. It is not so much a matter of new rules.
We suggested in our proposal that the list of ingredients should be preceded by the words 'produced from' in cases where it is impossible to include every ingredient in the list. It could be decided, for example, not to include water among the contents of many of these beverages, such as whisky, because it is not one of the active ingredients. Mrs Schleicher put forward an argument that might be difficult to sustain. She said that when consumers are already under the influence of alcohol to a certain extent, they can consult the label on the beverage to see whether they can drink another glass of it, but I submit that by the time they reach that state, they will no longer be able to read the label anyway!
We are not happy with the wording of Amendments Nos 12 and 22, which implies in some languages that wine is the product of a manufacturing process, and so we do not wish to accept those amendments. We cannot accept Amendments Nos 4 and 13 either, but we shall incorporate the standard article on consulting the Scientific Committee; in other words, we accept the role of the Scientific Committee in principle. Amendments Nos 23 and 24 relate to the problem of alcoholism. That is no more a subject for this debate than the GMO problem - the honourable Member who raised the question of genetically modified organisms has left already. The problem, of course, has already been the subject of an expert opinion from the medical side. Mr Schnellhardt, by the way, is a medic too. You specialists can discuss this later among yourselves.
Heckling
Vets are also medics, and animals are sometimes harder to treat than humans. On the other hand, I have to admit that alcoholism is not a great problem among animals!
Let me ask in conclusion that we establish our agreement on one point, namely that these are truly products with a long tradition. We need not pit one tradition against the other in a Kulturkampf , but it is clear that these traditions are worth preserving. The problem of alcoholism does not arise in connection with beverages that a consumer buys and drinks because he or she values its taste and quality. No consumer will buy a bottle of Pétrus or Amarone in order to get drunk. There are certainly cheaper ways to do that, and this is something we all have to appreciate. We cannot be indiscriminate and lump everyone together. That would be unfair to many people - including, incidentally, the average consumer of alcoholic beverages. Consumers are not so stupid that they cannot obtain information unless we prescribe labels for them to read. We should not think of consumers as beings that we alone can release from ignorance.
I do not object to having a little more information on a label, but I know exactly which alcoholic beverages I drink and which ones I do not. Within the various categories too, I choose very carefully, even if there is no information at all on the label.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The sitting was closed at 11.25 p.m.